 



Exhibit 10.1
Execution Copy
AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS
Among
Commercial Metals Company,
Bouras Industries, Inc.,
Nicholas J. Bouras, Inc.,
United Steel Deck, Inc.,
ABA Trucking Corporation,
The New Columbia Joist Company,
Nicholas J. Bouras,
And
The Nicholas J. and Anna K. Bouras Foundation, Inc.
Dated as of March 2, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page I.   SALE, DELIVERY, CONDITION AND
PRICE OF CERTAIN ASSETS     1  
 
    1.01     Included Tangible Assets     2  
 
    1.02     Included Intangible Assets     2  
 
    1.03     Included Real Property     3  
 
    1.04     Permits     3  
 
    1.05     Excluded Assets     3  
 
    1.06     Purchase Price     4  
 
    1.07     Inventory Value     4  
 
    1.08     Closing     8   II.   ASSUMPTION OF LIABILITIES     8  
 
    2.01     Assumed Liabilities     8  
 
    2.02     Unfinished Customer Contracts     8  
 
    2.03     Additional or Amended Unfinished Customer Contracts     11   III.
   ACCOUNTS RECEIVABLE     11  
 
    3.01     Collection of Receivables by Purchaser on Behalf of Sellers     11
 
 
    3.02     Collection of Receivables by Each Party     12  
 
    3.03     Rights Reserved by the Sellers     12   IV.   NON COMPETITION
AGREEMENTS     12  
 
    4.01     Non Competition Agreement     12  
 
    4.02     Exceptions     13  
 
    4.03     Remedies     13   V. EMPLOYEE BENEFITS     13  
 
    5.01     Payment of Employee Benefits     13  
 
    5.02     401(k) Plans     14  
 
    5.03     Health Care Continuation Coverage and Health Insurance Portability
and Accountability Act     15  
 
    5.04     Pension Plans     15  
 
    5.05     Purchaser Benefit Plans     16   VI.    REAL ESTATE TITLE APPROVAL
AND CONVEYANCE     16  
 
    6.01     Escrow; Escrow Instructions     16  
 
    6.02     Survey     17  
 
    6.03     Title Binders     17  
 
    6.04     Conveyance by Special Warranty Deed     18   VII.   REPRESENTATIONS
AND WARRANTIES OF SELLERS, BOURAS AND THE FOUNDATION     18  
 
    7.01     Organization of the Sellers     19  
 
    7.02     Authorization     19  
 
    7.03     No Violation     20  
 
    7.04     Ownership     21  
 
    7.05     Consents and Approvals     22  

ii



--------------------------------------------------------------------------------



 



                                      Page
 
    7.06     Financial Statements; Schedule of Contracts     22  
 
    7.07     Absence of Undisclosed Liabilities     23  
 
    7.08     Absence of Certain Changes     23  
 
    7.09     Litigation     24  
 
    7.10     Liens and Encumbrances     24  
 
    7.11     Location and Sufficiency of Assets     25  
 
    7.12     Condemnations     26  
 
    7.13     Agreements; Bids     26  
 
    7.14     Taxes     28  
 
    7.15     Compliance with Applicable Law     29  
 
    7.16     Brokers’ Fees and Commissions     29  
 
    7.17     Proprietary Rights     29  
 
    7.18     Insurance     30  
 
    7.19     Environmental Matters     30  
 
    7.20     Customers, Suppliers and Employees     34  
 
    7.21     Information     34  
 
    7.22     Certain Business Practices and Regulations; Potential Conflicts of
Interest     34  
 
    7.23     Employee Benefit Plans     35  
 
    7.24     Labor Relations     39  
 
    7.25     Books and Records     41  
 
    7.26     Government Contracts     41  
 
    7.27     Claims     41  
 
    7.28     Solvency     41  
 
    7.29     Inventory     41  
 
    7.30     Owner Operator Leases and Deposits     41  
 
    7.31     Internal Controls     42   VIII.   REPRESENTATIONS AND WARRANTIES
OF PURCHASER     42  
 
    8.01     Organization of Purchaser     42  
 
    8.02     Authorization     43  
 
    8.03     No Violation     43  
 
    8.04     Consents and Approvals     43  
 
    8.05     Brokers’ Fees and Commissions     43  
 
    8.06     Certain Proceedings     43  
 
    8.07     Solvency     43   IX.     CONDUCT AND TRANSACTIONS PRIOR TO AND
AFTER CLOSING     44  
 
    9.01     Access to Records and Properties     44  
 
    9.02     Confidentiality     44  
 
    9.03     Operation of the Sellers     44  
 
    9.04     Consents     46  
 
    9.05     No Public Announcements     46  
 
    9.06     Forbearance     46  
 
    9.07     Reasonable Efforts to Satisfy Conditions     46  
 
    9.08     Insurance     47  
 
    9.09     Payment of Liabilities; Sales Taxes     47  

iii



--------------------------------------------------------------------------------



 



                                      Page
 
    9.10     Vacate Facilities     48  
 
    9.11     Allocation of Ad Valorem Taxes     48  
 
    9.12     Maintenance of Transferred Records     48  
 
    9.13     Remove Excluded Assets     48  
 
    9.14     Notification     48  
 
    9.15     Change of Sellers’ Names     49  
 
    9.16     Remediation Agreement     49  
 
    9.17     Appropriate Action; Consents; Filings     60  
 
    9.18     Certain Notices     62  
 
    9.19     Performance Bonds     62  
 
    9.20     Access to Transferred Records and Employees     62  
 
    9.21     Time Bank Liability     62  
 
    9.22     Purchaser’s Compliance with WARN Act     63  
 
    9.23     Employment Agreements     63   X.   INDEMNIFICATION     63  
 
    10.01     Indemnity     63  
 
    10.02     Notice, Participation and Duration     65  
 
    10.03     Escrow     65  
 
    10.04     Limitation of Indemnification     69  
 
    10.05     Insurance Proceeds     69  
 
    10.06     Exclusive Remedy     69   XI.   CONDITIONS PRECEDENT TO CLOSING BY
PURCHASER     69  
 
    11.01     Compliance With Agreement     69  
 
    11.02     Accuracy of Representations and Warranties of Bouras, the
Foundation and Sellers     70  
 
    11.03     Certification     70  
 
    11.04     Ancillary Agreements     70  
 
    11.05     Good Standing of Sellers     70  
 
    11.06     Resolutions     70  
 
    11.07     Absence of Litigation     70  
 
    11.08     Consents. The     71  
 
    11.09     Shareholder Approval     71  
 
    11.10     Unfinished Customer Contracts     71  
 
    11.11     [Intentionally Omitted]     71  
 
    11.12     No Material Adverse Change     71  
 
    11.13     Agreement on Inventory Value     71  
 
    11.14     Opinion of Counsel for Sellers     71  
 
    11.15     Permit Transfers     71  
 
    11.16     ISRA Compliance     71  
 
    11.17     HSR Act     72  
 
    11.18     Summit Lease     72   XII.   CONDITIONS PRECEDENT TO CLOSING BY
SELLERS, BOURAS AND THE FOUNDATION     72  
 
    12.01     Compliance With Agreement     72  

iv



--------------------------------------------------------------------------------



 



                                      Page
 
    12.02     Accuracy of Representations and Warranties of Purchaser     73  
 
    12.03     Certification     73  
 
    12.04     Agreement on Inventory Value     73  
 
    12.05     Opinions of Counsel for Purchaser     73   XIII.   CLOSING
DELIVERIES     73  
 
    13.01     Sellers’ Deliveries     73  
 
    13.02     Purchaser’s Deliveries     75   XIV.   TERMINATION OF AGREEMENT  
  75  
 
    14.01     Termination     75  
 
    14.02     Continuing Obligations     76   XV.   MISCELLANEOUS     76  
 
    15.01     Assignment     76  
 
    15.02     Survival; Effect of Investigation; Waiver of Conditions and
Performance     76  
 
    15.03     Attorneys’ Fees     77  
 
    15.04     IRS Documentation     77  
 
    15.05     Expenses     77  
 
    15.06     Amendment and Waiver     77  
 
    15.07     Notices     77  
 
    15.08     Choice of Law; Jurisdiction     79  
 
    15.09     Section and Other Headings     79  
 
    15.10     Counterpart Execution     79  
 
    15.11     Gender     79  
 
    15.12     Parties in Interest     79  
 
    15.13     Integrated Agreement     79  
 
    15.14     Severability     80  
 
    15.15     Time of Essence     80  
 
    15.16     Further Assurances     80  
 
    15.17     Post Closing Cooperation     80  
 
    15.18     Consequential Damages     83  

v



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page  
2006 Balance Sheet
    22  
2006 Financial Statements
    22  
401(k) Plans
    14  
Acquired Assets
    1  
Affiliate
    12  
ALTA Policy
    17  
Ancillary Agreement
    19  
Annual Financial Statements
    22  
Assignment and Assumption Agreement
    8  
Assumed Contracts
    8  
Assumed Liabilities
    8  
Benefits
    13  
Bill of Sale
    19  
Binders
    17  
Business
    1  
CERCLA
    31  
Claim
    64  
Closing
    8  
Closing Date
    8  
COBRA
    15  
Code
    14  
Company
    1  
Company Real Estate
    3  
Copyrights
    29  
Damages
    62  
Deeds
    18  
Employee Benefit Plan
    35  
Environmental Claim
    30  
Environmental Costs and Liabilities
    30  
Environmental Law
    30  
Environmental Permit
    31  
Environmental Requirement
    31  
ERISA
    35  
ERISA Affiliate
    35  
Escrow Period
    65  
Escrow Agreement
    65  
Escrow Instructions
    16  
Excluded Assets
    3  
Facilities
    1  
Financial Statements
    22  
Finished Goods Inventory
    7  

vi

 



--------------------------------------------------------------------------------



 



              Page  
GAAP
    22  
General Escrow Amount
    64  
Governmental Authority
    21  
Hazardous Material
    31  
HSR Act
    59  
Indemnitee
    64  
Indemnitor
    64  
Intangible Assets
    2  
Intellectual Property
    29  
Inventory
    5  
Inventory Value
    5  
Liens
    24  
Litigation
    24  
M&A Qualified Beneficiaries
    15  
Marks
    29  
Order
    21  
Patents
    29  
Permits
    3  
Permitted Exceptions
    24  
Purchase Price
    4  
Purchaser
    1  
Purchaser Indemnitees
    62  
RCRA
    31  
Release
    32  
Remedial Action
    32  
Retained Liabilities
    8  
Seller Indemnitees
    63  
Seller Receivables
    3  
Sellers
    1  
Survey
    17  
Tangible Assets
    2  
Tax
    28  
Tax Obligations
    28  
Tax Regulations
    15  
Tax Return
    28  
Technology Contracts
    2  
Title Company
    16  
Transferred Employees
    14  
Transferred Records
    48  
WARN Act
    40  

vii

 



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules Attached to Agreement

     
Exhibits:
   
 
   
Exhibit A -
  Assignment and Assumption Agreement
Exhibit B -
  Turnover and Retirement Assumptions
Exhibit C -
  Surveyor’s Certificate
Exhibit D -
  Bill of Sale
Exhibit E -
  RIW Map
Exhibit F -
  Access Agreement
Exhibit G -
  Map of Pennsylvania Real Estate
Exhibit H -
  Escrow Agreement
Exhibit I -
  Environmental Escrow Agreement
Exhibit J -
  Sellers’ Counsel’s Opinion
Exhibit K -
  Lease Amendment
 
   
Schedules:
   
 
   
Schedule 1.00
  Facilities
Schedule 1.01
  Included Tangible Assets
Schedule 1.02
  Included Intangible Assets
Schedule 1.03
  Company Real Estate
Schedule 1.04(a)
  Non-Transferable Permits
Schedule 1.04(b)
  Permits
Schedule 1.05
  Excluded Assets
Schedule 1.06
  Allocation of Purchase Price
Schedule 1.07(a)
  Inventory Valuation Method
Schedule 1.07(a)(i)
  Raw Material Inventory
Schedule 1.07(a)(ii)
  Work-in-Process Inventory
Schedule 1.07(a)(iii)
  Finished Goods Inventory
Schedule 2.01
  Assumed Liabilities
Schedule 5.01
  Accrued Vacation Liability and “Time Bank” Liability
Schedule 6.04
  Exceptions to Title
Schedule 7.01
  Subsidiaries
Schedule 7.03
  Violations, Breach or Default of Obligations, Agreements, Permits, Etc.
Schedule 7.05
  Required Consents and Approvals
Schedule 7.06(a)
  Financial Statements; Exceptions
Schedule 7.06(b)
  Unfinished Customer Contracts
Schedule 7.06(c)
  Net Loss on Unfinished Customer Contracts
Schedule 7.08
  Absence of Certain Changes
Schedule 7.09
  Litigation
Schedule 7.10
  Liens and Encumbrances
Schedule 7.11
  Location and Sufficiency of Assets
Schedule 7.13
  Agreements; Bonds

viii

 



--------------------------------------------------------------------------------



 



     
Schedule 7.14
  Taxes
Schedule 7.17
  Proprietary Rights
Schedule 7.18
  Insurance Policies
Schedule 7.19(b)
  Environmental Matters
Schedule 7.19(c)
  Underground and Above Ground Storage Tanks
Schedule 7.20(a)
  Relationships with Customers and Suppliers
Schedule 7.20(b)
  Employees
Schedule 7.20(c)
  Top Customers and Suppliers
Schedule 7.22
  Conflicts of Interest
Schedule 7.23(a)
  Employee Benefit Plans
Schedule 7.23(h)
  COBRA Participation
Schedule 7.23(k)
  Employment/Severance Agreements with Officers, Directors or Employees
Schedule 7.23(l)
  Multi-Employer Plans
Schedule 7.24(a)
  Labor Relations
Schedule 7.24(b)
  Compliance with Employment Laws
Schedule 7.24(c)
  Collective Bargaining Agreements
Schedule 7.24(d)
  Employees
Schedule 7.29(a)
  Inventory
Schedule 7.29(c)
  Revenue Recognition from Sales of Inventory
Schedule 7.30
  Owner-Operator Leases and Deposits
Schedule 9.05
  Public Announcement
Schedule 11.08
  Consents

ix

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR PURCHASE AND SALE OF ASSETS
     THIS AGREEMENT (this “Agreement”) is entered into as of this 2nd day of
March, 2007, by and among Commercial Metals Company, a Delaware corporation
(“Purchaser”), Bouras Industries, Inc., a New Jersey corporation (“Company”),
Nicholas J. Bouras, Inc., a New Jersey corporation and wholly-owned subsidiary
of the Company (“NJBI”), United Steel Deck, Inc., a New Jersey corporation and
wholly-owned subsidiary of the Company (“USD”), ABA Trucking Corporation, a New
Jersey corporation and wholly-owned subsidiary of the Company (“ABA”), and The
New Columbia Joist Company, a Delaware corporation and wholly-owned subsidiary
of the Company (“NCJC”), Nicholas J. Bouras, a stockholder of the Company
(“Bouras”), and The Nicholas J. and Anna K. Bouras Foundation, Inc. a
stockholder of the Company (“Foundation”). NJBI, USD, ABA and NCJC are sometimes
referred to herein collectively as “Subsidiaries” and individually as
“Subsidiary.” The Company and the Subsidiaries are sometimes referred to herein
collectively as “Sellers” and individually as “Seller.”
RECITALS:
     The Company and the Subsidiaries are in the business of manufacturing and
selling steel deck, joist and related products, together with services related
to such activities including estimating, engineering, detailing, and trucking
from their owned and leased facilities located on the tracts more completely
described in Schedule 1.00 (the “Facilities”). The business conducted by the
Company and Subsidiaries is referred to as the “Business.”
     Purchaser desires to purchase, accept and assume from Sellers, and Sellers
desire to sell, transfer and assign to Purchaser, upon the terms and conditions
set forth in this Agreement, certain of Sellers’ tangible and intangible assets
used in the Business and certain of Sellers’ liabilities, excluding only certain
designated assets and properties that are specifically described herein and
including only certain designated liabilities that are specifically described
herein.
     Each of the parties hereto acknowledges that adequate consideration is
provided hereunder with respect to its entering into this Agreement and
performing its obligations hereunder, and that it will be benefited by the
transactions contemplated herein. The parties acknowledge that Purchaser would
not have entered into this Agreement without participation, on the terms set
forth herein, of Bouras and the Foundation.
     I. SALE, DELIVERY, CONDITION AND PRICE OF CERTAIN ASSETS
     Subject to the terms and conditions of this Agreement, Sellers shall sell,
convey, transfer and assign to Purchaser all of Sellers’ right, title and
interest in, to and under the assets described below in Sections 1.01 through
1.04 and in the manner provided below (collectively, the “Acquired Assets”) free
and clear of all Liens (as hereinafter defined) other than the Permitted
Exceptions (as hereinafter defined):

1



--------------------------------------------------------------------------------



 



     1.01 Included Tangible Assets. It being the intent of the parties that
Purchaser shall acquire all of the Sellers’ right, title and interest in, to and
under all tangible personal property of the Company and the Subsidiaries related
to the Business, except for the Excluded Assets (as hereinafter defined),
Sellers agree to sell, convey and transfer to Purchaser, and Purchaser agrees to
purchase and accept, as part of the Acquired Assets, all of the Sellers’ right,
title and interest in, to and under all Inventory (as defined in
Section 1.07(a)), machinery, equipment, automobiles, trucks, trailers,
forklifts, other rolling stock, spare parts, tools, supplies, furniture,
fixtures, and computers (including, without limitation, the major items listed
on Schedule 1.01), wherever such items may be physically located, as well as all
other tangible personal property that, as of the date of this Agreement, is
owned by any Seller and related to the Business including, without limitation,
all tangible personal property owned by the Sellers, located at the Facilities.
All items acquired by Purchaser under this Section 1.01 are hereinafter referred
to collectively as the “Tangible Assets.” Any unexpired maintenance contracts,
manufacturer’s warranties, guarantees, indemnities or similar obligations in
favor of Sellers covering any of the Tangible Assets shall be assigned, without
cost to Sellers, to Purchaser to the extent such assignment is not prohibited by
the terms thereof or by applicable Law.
     1.02 Included Intangible Assets. Subject to the terms and conditions of
this Agreement, Sellers agree to sell and convey to Purchaser, and Purchaser
agrees to purchase, as part of the Acquired Assets, all of Sellers’ right, title
and interest in, to and under (i) all software used on any of the Company’s and
Subsidiaries’ computers (to the extent assignment of such software is not
prohibited by the terms thereof or by applicable Law), (ii) all plans, drawings
and blueprints relating to Company Real Estate or the Facilities, (iii) all
service records, environmental records, warranties and other information
relating to any Tangible Assets, the Company Real Estate (as defined in
Section 1.03) or the Facilities (except to the extent such sale and/or
conveyance is prohibited by the terms thereof or by applicable Law), (iv) all
intangible assets (excluding any contracts other than the Assumed Contracts)
necessary or useful for operating the Business and/or the Facilities as they are
currently operated by the Sellers (including, without limitation, all intangible
assets listed on Schedule 1.02 hereto), and (v) all Business Intellectual
Property (as defined in Section 7.17)(collectively, the “Intangible Assets”).
The Intangible Assets also include all of Sellers’ right, title and interest in,
to and under: (i) all of its intangible assets related to the sales,
administrative, estimating, engineering, scheduling, detailing, accounting,
purchasing, payroll, and credit functions of the Company and NJBI; and (ii) the
names “The New Columbia Joist Company”, “United Steel Deck, Inc.” and “ABA
Trucking” and all fictitious business names and trade names of the Company and
the Subsidiaries that do not contain “Bouras”, and all of the Sellers’ right,
title and interest in, to and under all contracts (other than contracts that are
not Assumed Contracts) to which any Seller is a party or by which any Seller or
its assets are bound relating to the Intangible Assets, including without
limitation contracts (other than contracts that are not Assumed Contracts) by
which third parties license their intellectual property to any Seller including
all software specifically developed for the Company or its Subsidiaries (to the
extent assignment of such software is not prohibited by the terms thereof or by
applicable Law) (collectively, “Technology Contracts”).

2



--------------------------------------------------------------------------------



 



     1.03 Included Real Property. Subject to the terms and conditions of this
Agreement, Sellers agree to sell and convey to Purchaser, and Purchaser agrees
to purchase from the Sellers, all of the Sellers’ right, title and interest in,
to and under all real property owned by the Sellers related to the Business
(including all improvements, fixtures, and crane ways thereon), and located on
the tracts more completely described in Schedule 1.03 the “Company Real Estate”.
     1.04 Permits.
     (a) Subject to the terms and conditions of this Agreement and except as
otherwise prohibited by applicable Law or as otherwise set forth on
Schedule 1.04(a), Sellers agree to sell, transfer, assign and/or convey to
Purchaser (in each case, to the extent transferable to Purchaser), and Purchaser
agrees to acquire, all of the Sellers’ right, title and interest in, to and
under all permits, authorizations, certificates, approvals, contractor’s
licenses, registrations, variances, exemptions, rights-of-way, franchises,
privileges, immunities, grants, ordinances, licenses and other rights of every
kind and character (collectively, “Permits”), held by Sellers and relating to
the Business or all or any of the Acquired Assets.
     (b) Schedule 1.04(b) sets forth a list of all of the Permits held by
Sellers that are material to the Business.
     1.05 Excluded Assets. Anything to the contrary in this Agreement
notwithstanding, the following assets and properties of the Sellers are excluded
from this Agreement and the purchase and sale contemplated hereby (collectively,
the “Excluded Assets”):
     (a) All cash on hand;
     (b) Cash in banks or depository accounts;
     (c) All inter-company receivables;
     (d) All accounts receivable for work completed and invoiced prior to
Closing (“Seller Receivables”);
     (e) Securities, negotiable instruments, and notes receivable;
     (f) Prepaid expenses and Taxes (including income and property Taxes) and
all Tax refunds due from any Government Authority;
     (g) All deposits and other prepaid amounts made by Sellers under all leases
included in the Assumed Contracts;
     (h) All Performance Bonds (as defined in Section 7.13);

3



--------------------------------------------------------------------------------



 



     (i) Corporate minute books, stock transfer records and corporate seal;
     (j) All contracts, agreements and arrangements (other than Assumed
Contracts), including without limitation all insurance contracts (including
without limitation all life insurance and environmental insurance contracts),
and all rights and privileges thereunder)
     (k) All claims and litigation rights under all contracts, agreements and
arrangements, except under the Assumed Contracts;
     (l) Provided that they were previously classified properly under GAAP,
goods and inventory that have been invoiced to customers, whether in transit or
at the Facilities (for purposes of goods and inventory invoiced to customers at
the Facilities, the parties agree that Purchaser will ship such goods and
inventory after the Closing and Sellers will reimburse Purchaser for its
reasonable out of pocket costs and overhead);
     (m) The capital stock of Prior Coated Metals, Inc. (“PCM”);
     (n) Those items which are specifically listed on Schedule 1.05 and which,
except for being so listed, would constitute part of the Acquired Assets; and
     (o) Inventory not purchased under Section 1.07.
     1.06 Purchase Price. The aggregate purchase price for the Acquired Assets
shall be equal to the sum of (i) $62,950,000, plus (ii) the Inventory Value,
minus (iii) the accrued or earned vacation liability of the Sellers not paid by
the Sellers as of the Closing Date, subject to the adjustment described in
Section 2.02(b) (together, the “Purchase Price”). The Purchase Price shall be
allocated among, and payable to, Sellers according to the calculation set forth
on Schedule 1.06. Purchaser shall pay the Purchase Price to the Sellers in cash
at the Closing as provided in Section 13.02 hereof, except that, as provided in
Section 10.03 hereof, (i) $6,500,000 of the Purchase Price shall be paid to the
Escrow Agent (as defined in Section 10.03) as the General Escrow Amount (as
defined in Section 10.03) and (ii) $4,500,000 shall be paid to the Escrow Agent
as the Environmental Escrow Amount (as defined in Section 10.03). Each of the
Sellers acknowledges that an appropriate and reasonable valuation and allocation
of the Purchase Price and the Non-Compete Payment (as defined in Section 4.01)
among the Acquired Assets and the covenants in Article IV is set forth on
Schedule 1.06. Purchaser and Sellers agree that they will not take any position
or action inconsistent with the allocation of Schedule 1.06 in the filing of any
Tax Returns.
     1.07 Inventory Value.
     (a) Inspection, Valuation and Purchase of Inventory. Sellers agree to sell
and Purchaser agrees to buy all raw material inventory, work-in-process
inventory and finished goods inventory of the Sellers as of the Closing
(including, without limitation,

4



--------------------------------------------------------------------------------



 



coil stock, paint with a remaining shelf life of six months or greater,
structural shapes, plate, stock inventory of finished deck and joists, and
accessories and/or related products associated with the Business), except for
any such inventory that is obsolete or not usable or salable in the ordinary
course of business (collectively, the “Inventory”). Sellers agree and covenant
that after the close of business on the Friday prior to the Closing Date and
until Closing, no inventory shall be added to or removed from the Facilities.
Commencing immediately after the close of business on the Friday prior to
Closing (Thursday prior to Closing for warehouses and ports) and continuing for
so long as may be necessary, but no longer than two (2) days at the Sellers’
production facilities and three (3) days at the Sellers’ warehouses and ports, a
representative of Sellers and a representative of Purchaser shall conduct a
joint inspection and appraisal of the Inventory (the “Joint Appraisal”). Sellers
shall make available such personnel and equipment as may be necessary to move,
count and/or determine the estimated weight of the Inventory in order to assure
Sellers and Purchaser that an accurate and, subject to Section 1.07(c) hereof,
complete physical inventory has been taken in order to properly value the
Inventory. Following the Joint Appraisal (and except as set forth in
Section 1.07(c) below), Sellers and Purchaser shall endeavor to agree upon a
mutually acceptable value for the Inventory (the value for the Inventory
determined pursuant to this Section 1.07 is referred to herein as the “Inventory
Value”), which shall be calculated in accordance with the following:
     (i) Valuation of Raw Material Inventory. The raw material inventory of
Sellers included in the Inventory (collectively, the “Raw Material Inventory”)
shall be valued, on an aggregated basis according to Categories (as more fully
described below), at the lower of cost or market value. In determining the lower
of the two, cost and market value shall each be determined on an aggregated
basis according to Categories (as defined below). With respect to each such
Category, the value used in calculating the total value of the Raw Material
Inventory shall be the lower of (x) the aggregate cost of all items included in
such Category or (y) the aggregate market value of all items included in such
Category. The total value of the Raw Material Inventory used in determining the
Inventory Value shall be equal to the sum of all such Category values as
determined in accordance with the immediately preceding sentence. As more fully
set forth on Schedule 1.07(a)(i), each category of Raw Material Inventory (each,
a “Category”) shall be defined according to similarity of materials, size (or,
in the case of coils, width), gage, grade, finish, and form for preprocessing
(such as perforations or coatings). Excluded Assets will include any merchant
steel that is damaged or less than ten (10) feet in length. Excluded Assets will
also include, for cold rolled and galvanized sheet steel in coils, a coil that
is (i) rusted and not useable or saleable in the ordinary course of business or
(ii) usable only in discontinued product lines. “Non-Prime Coils” (as defined on
Schedule 1.07(a)(i)) will be devalued according to such Schedule 1.07(a)(i).

5



--------------------------------------------------------------------------------



 



     (A) Market Value. For purposes of this Agreement, the market value of each
Category comprised of cold rolled and galvanized sheet steel in coils (“Coil
Products”) and each Category comprised of merchant steel (“Merchant Steel”)
shall be equal to the sum of: (1) the product of (a) the average of the per ton
prices paid by the Sellers (such average to be appropriately weighted to account
for the total tons purchased in the domestic market compared to the total tons
purchased in the foreign market), as set forth on the related purchase orders
(including foreign and domestic purchases), for all raw material inventory
within the parameters of such Category purchased by the Sellers during the
ninety (90) day period ending on the last business day prior to the Closing Date
(the “Valuation Period”), multiplied by (b) the total tons of Raw Material
Inventory included in such Category; plus (2) any additions thereto provided for
in Section 1.07(a)(i)(C) below. If the Sellers have not made any purchases of
raw material within the parameters of any Category during the Valuation Period,
the per ton price used to calculate the market value of such Category of Raw
Material Inventory shall be equal to: (1) in the case of Coil Products, the
average U.S. Steel list price (per ton) less average discounts received by
Sellers on Coil Products during the Valuation Period applicable to Raw Material
Inventory included in such Category (and all additions provided for in
Section 1.07(a)(i)(C) below shall be added to the market value as so
calculated); or (2) in the case of Merchant Steel, the average list price (per
ton) of Purchaser less average discounts during the Valuation Period applicable
to the Raw Material Inventory included in such Category (and all additions
provided for in Section 1.07(a)(i)(C) below shall be added to the market value
as so calculated).
     (B) Cost. For purposes of this Agreement, the cost for each Category of Raw
Material Inventory shall be equal to the aggregate actual cost to Sellers for
all Raw Material Inventory included in such Category, plus (to the extent not
already included in such price) any additions thereto provided for in
Section 1.07(a)(i)(C) below.
     (C) Additions to Cost and Market Value. In addition to the foregoing, the
following shall be added to both the cost and market value of each Category of
Raw Material Inventory (as determined pursuant to subsections (A) and (B) of
this Section 1.07(a)(i)): (1) the aggregate actual cost to the Sellers of all
processing and other value-added services (including, without limitation,
perforation, painting, and coating) performed with respect to the Raw Material
Inventory in such Category; and (2) the total of all actual freight costs
incurred by the Sellers with respect to the Raw Material Inventory in such
Category.
     (ii) Valuation of Work-in-Process Inventory. Each item of the Sellers’
work-in-process inventory included in the Inventory and listed on Schedule

6



--------------------------------------------------------------------------------



 



1.07(a)(ii), which schedule shall be updated as of the Closing (collectively,
the “WIP Inventory”), shall be valued at, and purchased by the Purchaser for,
the cost of the raw materials incorporated in such item of WIP Inventory (which
shall be determined in accordance with the provisions of subsections (i)(B) and
(i)(C) of this Section 1.07(a)).
     (iii) Valuation of Finished Goods Inventory. All of the Sellers’ finished
goods inventory included in the Inventory and listed on Schedule 1.07(a)(iii),
which shall be updated as of the Closing (collectively, the “Finished Goods
Inventory”), shall be valued at, and purchased by the Purchaser for, the sum of:
(A) the cost of the raw materials incorporated in such Finished Goods Inventory
(which shall be determined in accordance with the provisions of subsections
(i)(B) and (i)(C) of this Section 1.07(a)); plus (B) the Sellers’ labor costs
associated with the Finished Goods Inventory, which shall be equal to the
product of (1) the Sellers’ average total labor costs per ton for each
applicable type of work (short span, long span/girders, decking, accessories,
etc.) in the three (3) months immediately prior to the month in which the
Closing occurs multiplied by (2) the total tons of Finished Goods Inventory with
respect to which such work was performed; plus (C) the Sellers’ average overhead
costs associated with the Finished Goods Inventory, which shall be equal to the
sum of (1) the total tons of Finished Goods Inventory multiplied by the Sellers’
total average plant overhead costs per ton for all finished goods produced by
the Sellers in the three (3) months immediately prior to the month in which the
Closing occurs, plus (2) $40.00 per ton of Finished Goods Inventory. The maximum
price paid for finished goods on any Contract will be the contract selling price
minus the sum of (1) the cost of freight to the job site plus (2) $50.00 per
ton.
     (b) Resolution of Inventory Valuation Disputes. In the event Sellers and
Purchaser are unable to agree upon a mutually acceptable price for all or any
part of the Inventory (except as set forth in Section 1.07(c) below) prior to
Closing, either such party may notify the other of that party’s desire to submit
the valuation of the Inventory items in dispute to the President of the Steel
Joist Institute or President of the Steel Deck Institute, as appropriate, or
such other person as may be mutually agreed upon by Sellers and Purchaser (the
“Arbitrator”). The Arbitrator shall, within forty-eight (48) hours after
designation, together with a representative of each party, inspect the Inventory
items in dispute. Prior to the Arbitrator’s inspection, representatives of
Sellers and Purchaser shall inform the Arbitrator and each other in writing of
the quantity and value placed on the disputed Inventory items by that party.
Within twenty-four (24) hours of the inspection, the Arbitrator shall determine
the valuation of the Inventory items and advise the parties in writing of its
determination. The valuation determined by the Arbitrator shall be that proposed
by Sellers or that proposed by Purchaser, whichever (in the Arbitrator’s opinion
in its sole discretion) most closely approximates the Arbitrator’s valuation
(which shall be determined in accordance with the provisions of this Agreement).
The valuation of the party selected by the Arbitrator shall be the value for
such disputed items used in

7



--------------------------------------------------------------------------------



 



calculating the Inventory Value. All travel, out-of-pocket expenses and charges
of the Arbitrator shall be shared equally by Sellers and Purchaser and paid at
Closing. Notwithstanding any other provisions of this Agreement to the contrary,
the Closing shall be postponed until the receipt of the Arbitrator’s decision.
     (c) Impracticability of Determining the Value of Certain Inventory. In
conducting the Joint Appraisal, each of the Sellers and the Purchaser recognize
and agree that there are certain items of imported inventory, commonly referred
to as “cans”, with respect to which inspection and valuation will be highly
impracticable. Therefore, (i) each of the Sellers and the Purchaser agree that
all such cans shall be included in the Inventory and (ii) the Sellers represent
and warrant that none of such cans, nor any of the items contained in such cans,
are obsolete or not usable or salable in the ordinary course of the Business as
currently conducted by the Sellers.
     1.08 Closing. The Closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Haynes and Boone,
LLP, at its address at 901 Main Street, Suite 3100, Dallas, Texas 75202 at
10:00 a.m. local time on the later of (i) March 26, 2007, or (ii) the third
Monday following the last Saturday of the first calendar month after all
conditions to the Closing have been satisfied or waived, or at such other time
or place or on such other date as the parties hereto shall agree. The date on
which the Closing occurs is herein referred to as the “Closing Date.”
     II. ASSUMPTION OF LIABILITIES
     2.01 Assumed Liabilities. At the Closing, pursuant to an Assignment and
Assumption Agreement (the “Assignment and Assumption Agreement”), the form of
which is attached hereto as Exhibit A, the Sellers will assign, and Purchaser
will assume, accept, and agree to pay, perform, or otherwise discharge, in
accordance with the respective terms and subject to the respective conditions
thereof, only the following duties, liabilities, and obligations (collectively,
the “Assumed Liabilities”): (a) the obligations of the Sellers to perform their
duties under the Unfinished Customer Contracts (as defined in Section 2.02(a)
below); (b) all real property leases (including without limitation, the lease
(the “Summit Lease”) for the property located at 25 De Forest Avenue, Summit,
New Jersey, as amended by the Lease Amendment); (c) the other contracts,
agreements and arrangements specifically listed on Schedule 2.01 to this
Agreement (the Assumed Liabilities set forth in clauses (a), (b), and (c) are
collectively referred to herein as the “Assumed Contracts”); and (d) the accrued
or earned vacation liability and “time bank liability” (as defined in
Section 5.01) deducted from the Purchase Price pursuant to Section 5.02.
Purchaser does not assume or agree to pay, perform or discharge, and shall not
be responsible for, any claims, liabilities or obligations of any Seller which
are not Assumed Liabilities, whether accrued, absolute, contingent or otherwise,
and whether known to Purchaser or any Seller (the “Retained Liabilities”).
Sellers agree that on and after the Closing they will pay or otherwise provide
for the payment and discharge of the Retained Liabilities.
     2.02 Unfinished Customer Contracts.

8



--------------------------------------------------------------------------------



 



     (a) At the Closing, pursuant to the Assignment and Assumption Agreement,
the Sellers shall assign, and Purchaser will assume, accept, and agree to pay,
perform, or otherwise discharge, in accordance with the respective terms and
subject to the respective conditions thereof, all of the Sellers’ contracts to
provide goods or services to customers which have not been completed as of the
Closing Date (the “Unfinished Customer Contracts”).
     (b) The Purchaser shall receive a credit against payment of the Purchase
Price equal to the amount, if any, by which, as of the Closing Date, the amount
invoiced by the Sellers to customers under the Unfinished Customer Contracts
exceeds the value (determined, in each case, pursuant to the terms of the
applicable Unfinished Customer Contract) of services performed and units
delivered by the Sellers under such Unfinished Customer Contracts. The sum of
all over billings or advance billings by Sellers at Closing shall be a credit to
the Purchase Price at Closing. Schedule 7.06(b) shall be updated on the Friday
prior to Closing and shall serve as the basis for determining the over or
advance billing amount.
     (c) Purchaser shall have the right to review all Unfinished Customer
Contracts immediately after execution of this Agreement. After execution of this
Agreement, Sellers agree to allow Purchaser to have reasonable access, during
normal business hours to Sellers’ offices to facilitate the completion of the
transactions contemplated hereby, including, but not limited to, work force
integration, review of internal controls, and review of the Unfinished Customer
Contracts.
     (d) Purchaser may be entitled to indemnification pursuant to Section
10.01(a)(vii) hereof, in accordance with the terms and conditions set forth
therein, to the extent that Sellers’ aggregate estimates with respect to the
units necessary to complete the Unfinished Customer Contracts turn out to have
been too low. For purposes of this Agreement, units of joist are measured by the
ton and units of deck are measured by squares.
     (e) Progress Schedules.
     (i) Interim Schedules. Progress schedules shall be provided to the Sellers
on a quarterly basis detailing the progress on each Unfinished Customer
Contract. Thirty (30) days after the end of each calendar quarter but no sooner
than ninety (90) days after the Closing, Schedule 7.06(b) shall be updated to
reflect the number of squares of deck or tons of joist shipped during the
previous time frame.
     (ii) Final Schedule. Within thirty (30) days after Purchaser’s completion
of all Unfinished Customer Contracts, Purchaser shall deliver to Sellers

9



--------------------------------------------------------------------------------



 



a schedule (the “Final Contract Schedule”) setting forth with respect to each
Unfinished Customer Contract:
     (A) the total number of each type of unit delivered by Purchaser under such
contract;
     (B) with respect to each type of unit, the difference, positive or negative
(the “Difference”), between (1) the Sellers’ estimate, to be provided by the
Sellers to the Purchaser at the Closing, of the number of such units still
required, as of the Closing Date, to complete such Unfinished Customer Contract
and (2) the actual number of such units required for Purchaser to complete such
contract; and
     (C) the aggregate value, positive or negative (the “Adjustment Value”), of
all Differences with respect to such Unfinished Customer Contract, which shall
be calculated using the applicable unit prices set forth in such Unfinished
Customer Contract.
Anything to the contrary in this Section 2.02(e)(ii) notwithstanding: (x) any
units used by Purchaser in its performance under any Unfinished Customer
Contract that were damaged, wasted, lost, used improperly, required replacement
or substitution, or were otherwise not necessary for the completion of such
Unfinished Customer Contract due to, or in any way related to, any fault of
Purchaser or Sellers shall not be included in the calculation set forth in
clause (B) of this Section 2.02(e)(ii); (y) no amendments, changes, or revisions
to any Unfinished Customer Contract after the Closing shall be taken into
account in such to the extent that additional units are required as a result of
any such amendment, change, or revision; and (z) any units used by Purchaser due
to any fault of Sellers other than Sellers’ estimates will be reimbursed to
Purchaser at the unit values provided in Schedule 7.06(b) and will not go
against the basket provided in Section 10.04;
     (iii) The Sellers shall have forty-five (45) days after receipt thereof to
review the Final Contract Schedule. Purchaser shall promptly respond to any and
all requests for additional information made by the Sellers (or any of their
respective representatives) in connection with the Final Contract Schedule, or
any determinations, computations, or decisions made in preparation thereof, and
afford the Sellers (and their representatives) reasonable access to the
underlying books and records from which such schedule was prepared. If Sellers
shall disagree with any item of (or omission from) the Final Contract Schedule,
or any determination, computation, or decisions made in the preparation thereof,
the Sellers shall, within sixty (60) days of receipt of the Final Contract
Schedule, serve notice of such disputed item or items on Purchaser. The Sellers
and the Purchaser shall thereupon endeavor to reach agreement with respect
thereto. If such agreement is not reached within sixty (60) days of notice of
such

10



--------------------------------------------------------------------------------



 



disagreement, such disputed item or items shall be submitted to arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) by one (1) arbitrator agreed upon by both parties to this
Agreement. If the parties fail to agree on the arbitrator within thirty
(30) days from the date of the demand to arbitrate, the AAA shall make
appointment of the arbitrator. The arbitration hearing shall be held in New York
City, New York at a location designated by the arbitrator. The substantive laws
of the State of Delaware (excluding conflict of laws provisions) shall apply to
the arbitration. The arbitration hearing shall be concluded within ten (10) days
unless otherwise ordered by the arbitrator and the award thereon shall be made
within fifteen (15) days after the close of submission of evidence. An award
rendered by the arbitrator will be binding and may be entered by either party in
a court of competent jurisdiction as a final judgment; provided, however, that
(a) errors of law shall be judicially reviewable on motion of either party and
(b) the arbitrator shall not be entitled to award punitive, exemplary or similar
damages. The arbitration provisions hereof shall, with respect to such
controversy or dispute, survive the termination or expiration of this Agreement.
The expenses of such arbitration shall be shared equally by Purchaser, on the
one hand, and Sellers, on the other. Purchaser and Sellers shall furnish to such
arbitrator such records, workpapers, and other documents and information
relating to the disputed items as such arbitrator may request.
     2.03 Additional or Amended Unfinished Customer Contracts. From the date of
execution of this Agreement until Closing or earlier termination of this
Agreement, Sellers shall consult with Purchaser prior to (i) entering into any
new contract with a customer having a value greater than $100,000, the
completion of which would take place after the Closing, or (ii) amending any
Unfinished Customer Contract, the completion of which would take place after the
Closing, so as to increase the value of products or services to be provided by
Sellers after the Closing by an amount greater than $50,000.
     III. ACCOUNTS RECEIVABLE
     3.01 Collection of Receivables by Purchaser on Behalf of Sellers. The
parties agree and acknowledge that the Sellers are retaining their accounts
receivable and not selling same to Purchaser in connection with the transactions
contemplated by this Agreement. During the period expiring six (6) months after
the Closing (the “Collection Period”), Purchaser hereby agrees to collect, on
behalf of and for the account of the Sellers, the Seller Receivables outstanding
as of the Closing. Purchaser hereby agrees to use its commercially reasonable
efforts to collect all of the Seller Receivables, and to employ Phyllis Gaiti,
who currently works for the Sellers in such capacity (or, if Ms. Gaiti’s
employment shall cease during the Collection Period, a person mutually agreed to
by Sellers and Purchaser), to assist in the collection of such Seller
Receivables. Purchaser shall pay to the Company all collections made by it with
respect to the Seller Receivables within five (5) business days of receipt by
Purchaser.

11



--------------------------------------------------------------------------------



 



     3.02 Collection of Receivables by Each Party. Without limiting the
foregoing provisions of Section 3.01, with respect to their respective accounts
receivable collection practices from and after the Closing, Purchaser and
Sellers agree as follows: (i) if a payment received from a customer indicates
that the payment is being made on an account owned by the party that has
received it, such party shall retain such payment; and (ii) if a payment
received by Purchaser, on the one hand, or by the Sellers, on the other hand,
from a customer indicates that the payment is being made on an account not owned
by the receiving party, such party shall endorse (if necessary) and remit such
payment to the appropriate party within five (5) business days after receipt. If
Purchaser receives a payment from a customer who owes the Sellers and Purchaser,
and the payment does not designate that it is in payment of either a Seller
Receivable or Purchaser’s receivable, then Purchaser will deposit that payment
and contact the customer to determine to which receivable the payment applies
and apply such payment accordingly.
     3.03 Rights Reserved by the Sellers. The Sellers reserve the right to
assume control of the collection, and to use any methods, practices and policies
they deem commercially reasonable with respect to such collection, of any of the
Seller Receivables which are more than 90 days past due (including, without
limitation, turning any or all of such Seller Receivables over to one or more
collection agencies). Anything to the contrary in this Agreement
notwithstanding, each Seller shall have the right to use its name as of the date
of this Agreement from and after the Closing to the extent it deems necessary to
collect the Seller Receivables, provided that each Seller includes “formerly
known as” immediately prior to any use of such name.
     IV. NON-COMPETITION AGREEMENTS
     4.01 Non-Competition Agreement. Except as otherwise provided in
Section 4.02 below, Sellers, Bouras and the Foundation agree and covenant with
Purchaser that, for a period of five (5) years after the Closing Date, each of
them will not, except pursuant to any written consulting or employment agreement
with Purchaser, or as set forth in Section 4.02, directly or indirectly, through
themselves or any of their respective Affiliates (except as set forth in
Section 4.02 below), either (i) own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing, or control of,
or be employed by or connected in any manner with any business which is or
proposes to engage in any business similar to the Business, including without
limitation a business for manufacturing and selling steel deck, joist and
related products, together with services related to such activities including
estimating, engineering, detailing, trucking, and operating from a plant or
office within a distance of 400 miles from the current location of the
Facilities; or (ii) solicit or in any manner attempt to influence or induce any
employee employed, now or in the future, by Purchaser or any Affiliate of
Purchaser, to leave such employment. As used in this Agreement, an “Affiliate”
of a specified person or entity is a person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by,
exercises a controlling influence over, or is under common control with, the
person or entity specified. In consideration for the covenants of the Sellers,
Bouras, and the Foundation under this Article IV, Purchaser shall pay $2,000,000
in cash (the “Non-Compete Payment”) to the Sellers, Bouras, and the Foundation,
as follows: (i)

12



--------------------------------------------------------------------------------



 



$1,000,000 to the Sellers; (ii) $500,000 to Bouras; and (iii) $500,000 to the
Foundation. The Non-Compete Payment shall be paid hereunder at the Closing in
accordance with Section 13.02 hereof.
     4.02 Exceptions. Notwithstanding the foregoing restrictions, nothing in
this Agreement shall: (i) restrict PCM or Bouras Properties, LLC (“BP”) from
continuing to conduct their respective businesses as currently conducted;
(ii) restrict Sellers, PCM, or BP, or any of their respective Affiliates, from
operating any trucking or other transportation, shipping or delivery business
related to the business currently conducted by PCM; (iii) restrict or prohibit
ownership by any of the Sellers or any of their respective Affiliates of five
percent (5%) or less of the issued and outstanding capital stock of any company
whose securities are publicly traded; or (iv) restrict the Sellers’ ability to
sell any of their assets as of the Closing not purchased by Purchaser hereunder.
     4.03 Remedies. The parties agree that in the case of a breach by any of
Sellers, Bouras or the Foundation of Section 4.01, damages would be difficult,
if not impossible, to prove, and Purchaser shall be entitled to injunctive
relief against Sellers, Bouras and/or the Foundation, as the case may be, which
shall not be Purchaser’s exclusive remedy. If any Seller, Bouras or the
Foundation is found to have violated Section 4.01, the parties agree that the
duration of the non-competition period set forth above shall be automatically
extended by the same period of time that the breaching Seller, Bouras or the
Foundation is determined to be in violation of the foregoing agreements. The
parties hereby further agree that the restrictions and obligations herein set
forth are (i) reasonable and necessary to protect the substantial value of the
Acquired Assets Purchaser is acquiring from Sellers and (ii) are reasonable and
beneficial to Sellers, Bouras and the Foundation in light of the substantial
benefits to be realized by Sellers, Bouras and the Foundation by virtue of the
transactions described herein. If any of the foregoing restrictions should be
finally determined by any court to be unenforceable in any particular area or
jurisdiction or enforceable in such area or jurisdiction only if modified in
duration or scope, then the parties agree that this Agreement shall be amended
and modified so as to eliminate therefrom the particular area or jurisdiction as
to which such restriction is so held to be unenforceable or deemed amended or
modified in duration or scope to comply with such court order, and as to all
other areas and jurisdictions and terms and provisions hereof shall remain in
full force and effect as originally written. Notwithstanding any other provision
of this Agreement, the provisions of this Article IV and the rights and remedies
to enforce such provisions shall be assignable in favor of any successor or
assignee of Purchaser.
     V. EMPLOYEE BENEFITS
     5.01 Payment of Employee Benefits. The Sellers shall be responsible for the
payment of all wages, salaries and other benefits, including but not limited to
vacation pay or accrual for vacation pay, or any other benefits (collectively,
the “Benefits”), owing to its employees for services prior to the Closing Date.
Schedule 5.01 shows the accrued vacation liability and “time bank liability”
(Personal Time Off Program for hourly employees) of the Company and calculates
vacation and “time bank” accrual. Any vacation pay or “time bank liability”
accrued

13



--------------------------------------------------------------------------------



 



or earned prior to the Closing Date, but not paid by the Sellers as of the
Closing Date with respect to Transferred Employees (as defined in
Section 5.02(a)), shall be deducted from the Purchase Price. Except as otherwise
provided herein and except for vacation pay and “time bank liability” deducted
from the Purchase Price, the Sellers acknowledge and agree that Purchaser shall
have no responsibility to the employees of the Sellers for any Benefit or any
Employee Benefit Plan (as defined in Section 7.23(a) hereof) accrued or earned
prior to the Closing Date, including but not limited to, any retirement,
severance, bonus, vacation or any other Benefit earned under any employee
benefit program (including but not limited to any Employee Benefit Plan of the
Sellers).
     5.02 401(k) Plans.
     (a) Each of Sellers’ Employee Benefit Plans that is a Qualified Plan (as
defined in Section 7.23(d) hereof) with a qualified cash or deferred arrangement
under Section 401(k) of the Internal Revenue Code of 1986, as amended (the
“Code”), (the “401(k) Plan”), other than any 401(k) Plan that is provided for
pursuant to a collective bargaining agreement entered into by Purchaser (a
“Union 401(k) Plan”) (any 401(k) Plan that is not a Union 401(k) Plan, being
referred to herein as a “Non-Union 401(k) Plan”) authorizes, or prior to Closing
Sellers will cause its Non-Union 401(k) Plan to be amended to authorize,
distributions to Transferred Employees upon a severance from employment, as
described in Code Section 401(k)(2)(B)(i). “Transferred Employees” shall mean
any employee of the Sellers who is employed by Purchaser as of the Closing Date.
     (b) Transferred Employees; Credit for Prior Service. Except as provided in
Section 5.02(d) below, the Sellers will inform Transferred Employees of their
right to request distributions of their account or accounts in the Non-Union
401(k) Plan as permitted under Code Sections 401(k)(2)(B)(i) or 401(k)(10).
Purchaser agrees to permit each Transferred Employee to “rollover” the
distribution such Transferred Employee receives from the respective Seller’s
Non-Union 401(k) Plan into a profit sharing and 401(k) plan sponsored by
Purchaser provided that the distribution complies with all applicable
requirements of law, regulations and terms of Purchaser’s plan with respect to
eligibility and acceptance of “rollover” contributions. Effective as of the
Closing Date, with respect to Transferred Employees, Purchaser shall treat prior
service as an employee of the Sellers as service with Purchaser for purposes of
determining eligibility to participate, vesting, and employer contribution
benefits, if any, with respect to the profit sharing and Non-Union 401(k) Plan
sponsored by Purchaser or other comparable plan sponsored by Purchaser covering
the Transferred Employees, provided, however, that in no event shall Transferred
Employees be entitled to any credit to the extent that it would result in a
duplication of benefits with respect to the same period of service.
     (c) Non-Union 401(k) Plan Transfer. Prior to or on the Closing Date,
Sellers will transfer the sponsorship of its Non-Union 401(k) Plan to its
remaining entity, PCM. Sellers will be responsible for, and shall take all
actions necessary, to communicate such

14



--------------------------------------------------------------------------------



 



transfer as required by law or regulation to all of the Sellers’ affected
participants and shall do any and all further acts required by law or
regulation.
     (d) Assumption of Union 401(k) Plan. Purchaser agrees to assume sponsorship
of Sellers’ Union 401(k) Plan, known as the New Columbia Joist Company Savings
Plan, as of the Closing Date. On or prior to the Closing Date, Sellers will take
all actions necessary to permit the transfer of sponsorship of said Plan to
Purchasers and to provide that the participants who are Transferred Employees
shall not be entitled to request distributions of their accounts as a result of
the transactions provided for herein. Effective as of the Closing Date, with
respect to Transferred Employees, Purchaser shall treat prior service as an
employee of the Sellers as service with Purchaser for all purposes under the
Union 401(k) Plan.
     5.03 Health Care Continuation Coverage and Health Insurance Portability and
Accountability Act.
     (a) Sellers acknowledge and agree that Purchaser shall have no obligation
to provide continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) to any “M&A Qualified
Beneficiaries” (as defined in Section 54.5980B-9, Q&A-4 of the regulations
promulgated under the Code (the “Tax Regulations”)), for any period prior to,
on, or after the Closing Date so long as Sellers or any ERISA Affiliate
continues to maintain a group health plan (as defined in Section 5000b of the
Code, Section 607 of ERISA, or both) after the Closing Date and does not cease
to provide coverage under such group health plan to the current or former
employees of the Company in connection with the sale (as such phrase is
described in Section 54.4980B-9, Q&A-8 of the Tax Regulations, whether or not
such regulations apply to this Agreement) contemplated by this Agreement.
     (b) In the event the Sellers and all of their ERISA Affiliates cease to
provide coverage under a group health plan in connection with the sale
contemplated by this Agreement, Sellers, Bouras and the Foundation agree to
indemnify Purchaser in accordance with the provisions of Section 10.01(a)(viii)
for the amount, if any, by which (i) the aggregate amount of all claims incurred
and payable under the terms of Purchaser’s group health plan to the M&A
Qualified Beneficiaries to whom Purchaser is obligated to provide continuation
coverage under COBRA exceeds (ii) the aggregate amount of premiums collected by
Purchaser from such M&A Qualified Beneficiaries for such continuation coverage.
     5.04 Pension Plans.
     (a) Prior to the Closing Date, Sellers will take all proper action
necessary, including the adoption of resolutions of their respective Board of
Directors, to transfer the Employee Benefit Plans that are subject to Title IV
of ERISA or Section 412 of the Code to its remaining entity, PCM, other than any
such Plans that are provided for pursuant to a

15



--------------------------------------------------------------------------------



 



collective bargaining agreement entered into by Purchaser (the “Non-Union
Pension Plans”). Sellers will be responsible for, and shall take all actions
necessary, to communicate such transfer as required by law or regulation to all
of the Sellers’ affected participants and shall do any and all further acts
required by law or regulation.
     (b) Prior to the Closing Date, Sellers will take all proper actions
necessary and legally permissible to contribute on a deductible basis to any
Employee Benefit Plans that are subject to Title IV of ERISA or Section 412 of
the Code and are provided for pursuant to a collective bargaining agreement
entered into by Sellers, other than any “multiemployer plans” as that term is
defined in Section 4001 of ERISA (the “Union Pension Plans”), the amount
necessary to fully fund the liabilities under the plan based on the following
actuarial assumptions: The interest rate shall be the corporate bond weighted
average interest rate specified under Section 412(b)(5)(B)(ii)(II) of the Code
for the month in which the Closing Date occurs; the mortality table shall be the
separate annuitant and non-annuitant tables set forth in Section 1.412(i)(7)-1
of the Final Treasury Regulations, effective February 2, 2007; and the turnover
and retirement assumptions shall be as set forth on Exhibit B. If the entire
amount determined above cannot be contributed to those Plans, either legally or
on a deductible basis, then the amount that cannot be so contributed shall be
deducted from the Purchase Price.
     (c) Effective as of the Closing Date, with respect to Transferred
Employees, Purchaser shall treat prior service as an employee of the Sellers as
service with Purchaser for all purposes under the Union Pension Plan.
     5.05 Purchaser Benefit Plans. Purchaser agrees that all Transferred
Employees shall be eligible to enter Purchaser’s health and welfare plans on
their date of hire by Purchaser and shall not be subject to any pre-existing
condition exclusion. Notwithstanding anything in this Agreement to the contrary,
if at any time Transferred Employees become eligible to participate in any plans
of Purchaser providing post retirement health and/or post retirement life
insurance coverage and/or defined benefit pension benefits, to the extent not
otherwise provided pursuant to any collective bargaining agreement entered into
by Purchaser at or after Closing, only service with Purchaser after the Closing
Date shall be credited for purposes of satisfying the eligibility requirements
under said plans.
     VI. REAL ESTATE TITLE APPROVAL AND CONVEYANCE
     6.01 Escrow; Escrow Instructions. The conveyance of the Company Real Estate
and delivery of documents of title to the Company Real Estate shall be
accomplished through an escrow arrangement (“Real Property Escrow”) established
with Chicago Title Insurance Company (the “Title Company”). The parties will
execute and deliver to the Title Company prior to the Closing, escrow
instructions (“Escrow Instructions”) in form and substance mutually satisfactory
to the parties. The Escrow Instructions will provide that the cost of the Real
Property Escrow will be shared by Purchaser and Sellers equally. In the event of
any

16



--------------------------------------------------------------------------------



 



conflict or inconsistency between the provisions of any printed form escrow
instructions and the provision of this Agreement, the provisions of this
Agreement shall control.
     6.02 Survey. As soon as reasonably practicable (but in no event later than
the earlier of (i) forty-five (45) days following the date of this Agreement, or
(ii) the forty-fifth (45th) day prior to Closing), Sellers will deliver to
Purchaser a copy of an ALTA/ACSM Land Title Survey (each a “Survey”), prepared
by Bock & Clark Corporation, of each of the tracts comprising the Company Real
Estate, each of which shall include: (a) a metes and bounds description showing
(i) the actual dimensions of each tract, (ii) the outside boundary lines of all
improvements, including buildings, walkways, sidewalks and parking areas,
(iii) the location of any easements, encroachments, overlaps, roadways or
waterways, and (iv) all easements, set back lines or other matters referred to
in the title commitment for each tract; and (b) a surveyor’s certificate in the
form attached hereto as Exhibit C. Purchaser shall pay 50%, and Sellers shall
collectively pay 50%, of the aggregate cost for each Survey.
     6.03 Title Binders.
     (a) As soon as reasonably practicable (but in no event later than the
earlier of (i) forty-five (45) days following the date of this Agreement, or
(ii) the forty-fifth (45th) day prior to Closing), Sellers will deliver to the
Purchaser a title commitment (each, a “Binder”) covering each tract of the
Company Real Estate and binding the Title Company to issue an ALTA Owner’s
Policy of Title Insurance (the “ALTA Policy”) insuring title to such tract. The
amount of the ALTA Policy shall be equal to the amount of the purchase price
allocated to the Company Real Estate as determined pursuant to Section 1.06. At
the same time as any Binder is delivered to Purchaser, or as soon as reasonably
practicable thereafter, Sellers will deliver to Purchaser true, correct and
legible copies of any and all instruments referred to in such Binder as
constituting exceptions or restrictions upon the title covered thereby.
     (b) Any exceptions set forth in any Binder or Survey and not objected to by
Purchaser within twenty (20) days of its receipt of such Binder (together with
copies of all available documents listed in such Binder and the Survey for the
property covered by such Binder), shall be Permitted Exceptions hereunder. If
Purchaser notifies the Sellers in writing of any such objections (the
“Objections”) within such twenty (20) day period, then, within ten (10) days
after Sellers’ receipt of such notice from Purchaser, the Sellers shall notify
Purchaser in writing (the “Sellers’ Title Response Notice”) of the Objections
which Sellers agree to satisfy at or prior to the Closing (at the Sellers’ sole
cost and expense) and of the Objections that the Sellers cannot or will not
satisfy. Anything in this Agreement to the contrary notwithstanding, the Sellers
shall only be obligated to cure (i) those Objections that are mortgages placed
against the Company Real Estate by the Sellers (or any of their respective
affiliates), (ii) encumbrances that have been voluntarily placed against the
Company Real Estate by the Sellers after the date of this Agreement and before
the Closing Date, and (iii) monetary judgments against the Sellers which
constitute Liens on the Company Real Estate (collectively the “Required
Objections”). If the Sellers choose not to satisfy all or any of the Objections
that are not Required Objections (any such Objection that will not be satisfied,
an “Unsatisfied Objection”), Sellers shall notify

17



--------------------------------------------------------------------------------



 



Purchaser thereof within the applicable ten (10) day period. If any Unsatisfied
Objection will have an adverse affect on the current use of the Company Real
Estate, Purchaser shall have the option (to be exercised within seven (7) days
following (y) Purchaser’s receipt of the Sellers’ Title Response Notice or
(z) the expiration of Sellers’ ten (10) day cure period if Sellers fail to
timely deliver Sellers’ Title Response Notice (the “Option Period”)) of either
(i) terminating this Agreement (the “Termination Right”) or (ii) electing to
consummate the purchase of the Company Real Estate in connection with the
Closing hereunder, in which case Purchaser shall be deemed to have waived such
Objections without any abatement or reduction of the Purchase Price and such
Objections shall be Permitted Exceptions hereunder. Failure by Purchaser to
respond to Sellers within the Option Period shall be deemed an election by
Purchaser to waive the applicable Objection(s), which shall be Permitted
Exceptions hereunder. Failure by the Sellers to timely deliver Sellers’ Title
Response Notice to Purchaser shall be deemed the Sellers’ election not to cure
Purchaser’s Objections. The Sellers may cure any Objections (or other exceptions
to title) by having the Title Company insure over said exception on or prior to
the Closing Date. To the extent the Sellers have elected to satisfy any
Objection and are diligently proceeding to do so, at Purchaser’s sole option,
the Closing shall be delayed for a reasonable period of time (not to exceed
ninety (90) days) if necessary to permit the Sellers to complete all actions
required for the Sellers to fully satisfy such Objection.
     (c) Purchaser shall pay 50%, and Sellers shall collectively pay 50%, of the
aggregate cost of each Binder.
     6.04 Conveyance by Special Warranty Deed. Sellers will convey to Purchaser
by special warranty deed(s) (or other substantially similar form of deed
commonly used in the jurisdiction where the Company Real Estate is located if
use of a special warranty deed is not available or is not commonly used in any
particular jurisdiction), with covenants against grantor’s acts (the “Deeds”),
title to the Company Real Estate free and clear of any and all encumbrances or
restrictions, other than (i) any Permitted Exceptions (including, without
limitation, Permitted Exceptions contemplated by Section 6.03 above) and
(ii) those permitted exceptions listed on Schedule 6.04. All real estate taxes
relating to the Company Real Estate and all utilities related to the Business or
the operation of the Facilities shall be paid current and prorated as of the
Closing Date.
     VII. REPRESENTATIONS AND WARRANTIES OF SELLERS, BOURAS AND THE FOUNDATION
     As a material inducement to Purchaser to execute and perform its
obligations under this Agreement, and in addition to any other representation
and warranty contained herein, Sellers and Bouras, jointly and severally,
represent and warrant to Purchaser as set forth below in this Article. As used
in this Agreement with respect to any Seller, “knowledge” means the actual
knowledge, after due inquiry, of Bouras, Tim Day, James Francisco, Kevin J.
Gennarelli, Carl R. Koehler, Gary E. Ruckelshaus, and, solely with respect to
the representations and warranties set forth in Section 7.08 below, William S.
Crane and, solely with respect to the representations and warranties set forth
in Section 7.19 below, Greg Gemgnani.

18



--------------------------------------------------------------------------------



 



     7.01 Organization of the Sellers.
     (a) Each Seller is a corporation validly existing, and in good standing
under the laws of the jurisdiction of its organization, and each has all
requisite corporate power and authority to own, operate, and lease its
properties, to carry on such aspects of the Business as are presently being
conducted by it, to enter into this Agreement and to carry out and perform the
terms and provisions of this Agreement. Each Seller is qualified or licensed to
do business and is in good standing in every jurisdiction wherein the failure to
be so qualified would result in a Material Adverse Change. Except for the
Subsidiaries and as set forth on Schedule 7.01, the Company has no subsidiaries
and has no direct or indirect interest (other than as a creditor under accounts
receivable), either by way of stock ownership or otherwise, in any other firm,
corporation, association, or business enterprise.
     (b) Each Seller has delivered to Purchaser complete and correct copies of
its Certificate of Incorporation and Bylaws, as they may have been amended.
     (c) For purposes of this Agreement: “Material Adverse Change” means a
material adverse change in (i) the business, condition (financial or otherwise),
capitalization, properties, assets, liabilities, operations, or results of
operations of the Sellers or the Business, or (ii) the ability of the Sellers to
consummate the transactions contemplated by this Agreement, to perform any of
their obligations under this Agreement, or to fulfill their conditions to
Closing under this Agreement, or (iii) the ability of the Purchaser to own and
operate the Business after the Closing in all material respects as it is
currently being operated, and no event has occurred or circumstance exists that
may result in such a Material Adverse Change. It is understood and agreed,
however, that none of the following shall be deemed to constitute, nor shall any
of the following be taken into account in determining whether there has occurred
a Material Adverse Change: (i) any change in general economic conditions or in
the United States economy, other than any such changes which have had a
materially disproportionate affect on the Business; (ii) any change affecting
any industry in which the Sellers operate, other than any such changes which
have had a materially disproportionate affect on the Business; (iii) the
announcement of this Agreement and the transactions contemplated hereby;
(iv) the taking of any action required by this Agreement or to which Purchaser
has given its written consent; or (v) any changes or effects resulting from the
actions of Purchaser.
     7.02 Authorization.
     (a) Each Seller has full corporate power and authority to execute and
deliver this Agreement, the Bill of Sale transferring the Acquired Assets that
are not real property, the form of which is attached hereto as Exhibit D (the
“Bill of Sale”), the Assignment and Assumption Agreement, the Escrow Agreement,
the Environmental

19



--------------------------------------------------------------------------------



 



Escrow Agreement, the Access Agreement, the Lease Amendment, and all other
agreements and instruments executed by it in connection with this Agreement
(collectively, the “Ancillary Agreements”), and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each Seller of
this Agreement and the Ancillary Agreements to which it is a party, the
performance by each Seller of its respective obligations hereunder and
thereunder, and the consummation by each Seller of the transactions contemplated
hereby and thereby, have been duly authorized, by all necessary action of its
Board of Directors and shareholders. With respect to each Seller, no other
corporate action on the part of such Seller is necessary to authorize the
execution and delivery of this Agreement and the Ancillary Agreements to which
it is a party or the consummation of the transactions contemplated hereby and
thereby.
     (b) Each of Bouras and the Foundation has the absolute and unrestricted
right, power, authority, and capacity to execute and deliver this Agreement and
the Ancillary Agreements to which it is a party, to consummate the transactions
contemplated hereby and thereby, and to perform its respective obligations under
this Agreement and the Ancillary Agreements to which it is a party.
     (c) With respect to each of the Sellers and each of Bouras and the
Foundation: (i) this Agreement, and each of the Ancillary Agreements to which it
is a party, has been duly and validly executed and delivered by it; and
(ii) upon due authorization, execution, and delivery by all other parties hereto
and thereto, this Agreement, and each of the Ancillary Agreements to which it is
a party, will constitute the valid and binding obligation of such party
enforceable against it in accordance with its terms, except as limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (ii) general
principles of equity that restrict the availability of equitable remedies.
     7.03 No Violation.
     (a) The execution and delivery by each Seller of this Agreement and the
Ancillary Agreements to which such Seller is a party, the performance by Sellers
of their respective obligations hereunder and thereunder, and the consummation
by Sellers of the transactions contemplated hereby and thereby will not
(a) violate or result in any breach of any provision of the Certificate of
Incorporation or Bylaws, or other organizational or governance documents or
instruments, of any Seller, (b) except as set forth in Schedule 7.03, violate or
result in a breach of, or constitute a default (with or without due notice or
lapse of time or both) under, permit the termination of, result in the
acceleration of, entitle any party to accelerate any obligation under, or result
in the loss of any benefit of any Seller under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, Permit, lease,
agreement, contract or other instrument or obligation to which any Seller is a
party or by which any Seller or any of its properties or assets may be bound or
affected, (c) assuming that all consents, approvals, authorizations

20



--------------------------------------------------------------------------------



 



and permits described in Section 7.05 have been obtained and all filings and
notifications described in Section 7.05 have been made and any waiting periods
thereunder have terminated or expired, conflict with or violate any Law or Order
of any Governmental Authority applicable to any Seller or any of their
respective assets and properties, (d) cause Purchaser or the Acquired Assets to
become subject to, or cause Purchaser to become liable for the payment of, any
Tax (as hereinafter defined), except as may arise under any “bulk transfer” or
similar laws of any jurisdiction (e) except for the Company Real Estate, cause
any of the Acquired Assets to be reassessed or revalued by any taxing authority
or other Governmental Authority, or (f) result in the imposition or creation of
any Lien upon or with respect to any of the Acquired Assets.
     (b) For purposes of this Agreement: (i) “Law” shall mean and include any
law, statute, ordinance, Order, rule or regulation of, and the terms of any
permit or other governmental authorization issued by, any Governmental
Authority; (ii) “Order” shall mean and include any order, judgment, injunction,
decree, ruling, pronouncement, determination, stipulation, decision, opinion,
sentence, subpoena, writ or award issued, made, entered or rendered by any
court, administrative agency or other Governmental Authority or by any
arbitrator; and (iii) “Governmental Authority” shall mean any (A) national,
federal, state, provincial, county, city, town, village, district, or other
jurisdiction, domestic or foreign, (B) national, federal, state, provincial,
municipal, local, foreign or other government, or (C) governmental or
quasi-governmental authority (including any governmental agency, branch,
department, office or entity and any court or other tribunal).
     7.04 Ownership.
     (a) The authorized capital stock of the Company consists solely of 1,000
shares of common stock, no par value, of which 1,000 shares are duly authorized,
validly issued and outstanding, fully paid and non-assessable. All of the issued
and outstanding capital stock of the Company is owned of record and beneficially
by Bouras and the Foundation; Bouras owns 50.1% and the Foundation owns 49.9%.
     (b) The authorized capital stock of NJBI consists solely of 1,000 shares of
common stock, no par value, of which 100 shares are duly authorized, validly
issued and outstanding, fully paid and non-assessable. All of the issued and
outstanding capital stock of NJBI is owned of record and beneficially by the
Company.
     (c) The authorized capital stock of USD consists solely of 300 shares of
common stock, no par value, of which 100 shares are duly authorized, validly
issued and outstanding, fully paid and non-assessable. All of the issued and
outstanding capital stock of USD is owned of record and beneficially by the
Company.
     (d) The authorized capital stock of ABA consists solely of 2,400 shares of
common stock, no par value, of which 500 shares are duly authorized, validly
issued and

21



--------------------------------------------------------------------------------



 



outstanding, fully paid and non-assessable. All of the issued and outstanding
capital stock of ABA is owned of record and beneficially by the Company.
     (e) The authorized capital stock of NCJC consists solely of 1,000 shares of
common stock, $1.00 par value, of which 1,000 shares are duly authorized,
validly issued and outstanding, fully paid and non-assessable. All of the issued
and outstanding capital stock of NCJC is owned of record and beneficially by the
Company.
     7.05 Consents and Approvals. Except as set forth in Schedule 7.05, Section
9.16 and under the rules and regulations of the Antitrust Laws, no filing or
registration with, no notice to and no Permit, consent or waiver of any third
party is necessary for the consummation by Sellers of the transactions
contemplated by this Agreement and the Ancillary Agreements, including, without
limitation, the assignment to Purchaser of the Assumed Contracts.
     7.06 Financial Statements; Schedule of Contracts.
     (a) Each Seller has delivered to Purchaser (i) copies of its audited
balance sheets as of February 29, 2004, February 28, 2005 and February 28, 2006,
and its related audited statements of income and retained earnings and cash flow
for the years then ended, and the notes thereto, accompanied by the report
thereon of the applicable firm of independent public accountants (collectively,
the “Annual Financial Statements”), and (ii) copies of the unaudited balance
sheets of each Seller as of November 30, 2006 (the “2006 Balance Sheet”),
together with the related unaudited statement of operations, retained earnings
and cash flows for the interim period ended on such date (collectively, the
“2006 Financial Statements”), certified by the chief financial officer of each
Seller (such Annual Financial Statements and 2006 Financial Statements being
hereinafter collectively referred to as the “Financial Statements”). The
Financial Statements, including the notes thereto, (i) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis (“GAAP”) throughout the periods covered thereby, except as otherwise
disclosed in Schedule 7.06(a), (ii) present fairly the financial position,
results of operations and changes in cash flows of the Sellers as of their
respective dates and for the periods then ended (subject, in the case of the
2006 Financial Statements, to normal year-end adjustments consistent with prior
periods that would not be material, individually or in the aggregate), and
(iii) in the case of the Annual Financial Statements, have been audited in
accordance with generally accepted auditing standards.

22



--------------------------------------------------------------------------------



 



     (b) Schedule 7.06(b), sets forth, with respect to all Unfinished Customer
Contracts as of the date of this Agreement, the names of the parties, the date
of the contract, and the total payments expected by Sellers under each.
Schedule 7.06(b) shall be amended every thirty (30) days from the execution of
this Agreement, two (2) days prior to the Closing Date, and as of the Closing
Date to include a final list of all Unfinished Customer Contracts that Purchaser
is assuming after giving effect to the provisions of Section 2.02.
     (c) Sellers hereby represent and warrant that (i) the information listed on
Schedule 7.06(b) is correct and complete in all material respects, (ii) as of
the Closing, each Unfinished Customer Contract may be assigned without causing a
violation, breach or default under, such contract and without causing a
violation of applicable Law, (iii) as of the Closing, the work performed under
the Unfinished Customer Contracts, prior to Closing, was in compliance in all
material respects with the terms and conditions of the Unfinished Customer
Contracts, and to Sellers’ knowledge, there are no current or anticipated delays
(other than delays arising in the ordinary course of business consistent with
past practice) with respect to the completion of such contracts, (iv) as of the
Closing, all subcontracts awarded to third parties relating to the Unfinished
Customer Contracts have been awarded (A) in material compliance with the terms
and conditions of the respective Unfinished Customer Contracts and all
applicable Laws and (B) in the ordinary course of business consistent with past
practices of the Sellers and with the bid price and budget related to each
Unfinished Customer Contract, and (v) as of the Closing, all approvals,
consents, and notices required under the Unfinished Customer Contracts have been
obtained from or given to all required persons and within the required time
period. Except as set forth on Schedule 7.06(c), there are no Unfinished
Customer Contracts that are expected to result in a net loss to the Sellers;
provided, however, that Sellers make no representation or warranty regarding
Purchaser’s actual receipt of payments by customers under the Unfinished
Customer Contracts after the Closing.
     7.07 Absence of Undisclosed Liabilities. Except for matters relating to the
transactions contemplated by the Agreement and the Ancillary Agreements, there
are no liabilities or financial obligations of the Sellers whatsoever (whether
known or unknown and whether absolute, accrued, contingent or otherwise, and
whether due or to become due), other than liabilities and obligations (a) for
which fully funded reserves are provided in the Financial Statements or (b) of a
short-term nature arising after the date of the 2006 Balance Sheet in the
ordinary course of business consistent with past practices.
     7.08 Absence of Certain Changes. Except as disclosed in the 2006 Balance
Sheet or Schedule 7.08, since November 30, 2006, there has been no material
adverse change in the Business, financial condition or results of operations of
the Sellers from that reflected in the Financial Statements, and to Sellers’
knowledge, no event has occurred or circumstance exists that may result in such
a material adverse change.

23



--------------------------------------------------------------------------------



 



     Without limiting the foregoing, since November 30, 2006, and except as
disclosed in Schedule 7.08, the Sellers have:
     (a) conducted the Business in the ordinary course of business;
     (b) not entered into or amended any material transaction or contract,
except in the ordinary course of business;
     (c) not mortgaged, sold, transferred, distributed or otherwise disposed of
any of its material assets, except in the ordinary course of business;
     (d) not experienced any damage or destruction to, or loss of, any of its
material assets, except in the ordinary course of business and except to the
extent that any such asset required for the operation of the Business which has
been damaged, destroyed or lost has been repaired or replaced;
     (e) not made or agreed to make any capital expenditures for additions to
property, plant or equipment, except for expenditures and commitments not
exceeding $50,000 individually and $200,000 in the aggregate;
     (f) not made or agreed to make any change in the compensation payable to
any employee, except for increases in compensation in the ordinary course of
business substantially consistent with past practices of the Sellers; or
     (g) not granted credit to any customer or distributor on terms materially
more favorable than the terms on which credit has been extended to such customer
or distributor in the past nor materially changed the terms of any credit
previously extended.
     7.09 Litigation. Except as set forth on Schedule 7.09 and Schedule 7.19,
there is no: (a) action, suit, inquiry, judicial or administrative proceeding,
arbitration or investigation (“Litigation”) pending or, to the knowledge of any
Seller, threatened against the Sellers or any of their respective properties,
assets or rights before any Governmental Authority; or (b) judgment or other
Order issued by any Governmental Authority outstanding against the Sellers.
     7.10 Liens and Encumbrances. The Sellers own the Company Real Estate.
Except as set forth in Schedule 7.10, all of the Acquired Assets (other than the
Company Real Estate which is to be conveyed pursuant to Article VI hereof) are
owned by Sellers free and clear of all liens (choate or inchoate), encumbrances,
mortgages, pledges, equities, charges, covenants, restrictions, rights of first
refusal, options, reservations, conditional sale or other title retention
agreements, security interests and other burdens, whether arising by contract or
under law (collectively, “Liens”), other than Permitted Exceptions (as defined
below). The title conveyed hereby to all Acquired Assets (other than the Company
Real Estate which is to be conveyed pursuant to Article VI hereof) is good and
transferable (and the transfer hereby is rightful), free of all Liens other than
(i) the Permitted Exceptions and (ii) any other Liens set forth on Schedule

24



--------------------------------------------------------------------------------



 



7.10. Except as set forth on Schedule 7.10, there have been no major repairs,
renovations or improvements made to the Company Real Estate during the last four
(4) months. For the purposes hereof, a major repair, renovation or improvement
is one which costs Twenty-Five Thousand Dollars ($25,000.00) or more to perform.
     As used herein, “Permitted Exceptions” means any: (i) liens for Taxes,
assessments, and other governmental charges or assessments not yet due or
delinquent or that may thereafter be paid without penalty; (ii) liens of
carriers, warehouseman, mechanics, and material-men incurred in the ordinary
course of business, in each case for sums not yet due and payable or due but not
delinquent or being contested in good faith by appropriate proceedings that do
not materially interfere with the conduct of the Business or with the use of the
Acquired Assets and do not materially affect the value of the Acquired Assets;
(iii) liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, and other types of social
security or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and return of
money bonds, and similar obligation; (iv) purchase money liens to the extent
that the underlying indebtedness secured by such liens are Assumed Liabilities;
(v) with respect to any real property or any interest in real property, any
(A) easements, covenants, encroachments, rights-of-way, and other restrictions
of record that do not affect the current use of Company Real Estate,
(B) governmental charges which are not due and payable, and (C) zoning and other
similar restrictions; (vi) any Lien that will be paid or discharged at or before
the Closing Date; (vii) any exceptions set forth in any Binder that, pursuant to
Section 6.03, are (A) not timely objected to by Purchaser, (B) waived by
Purchaser, or (C) not satisfied by the Sellers.
     7.11 Location and Sufficiency of Assets. Except as set forth on
Schedule 7.11, Seller has not received written notice that the Company Real
Estate (or any portion thereof or its current use is in violation of any
applicable zoning legal requirements or other applicable Laws. Except to the
extent any of the Excluded Assets are used in, or reasonably necessary for, the
operation of the Facilities in the manner and to the extent currently operated
by the Sellers, the Acquired Assets constitute all of the assets, rights, and
properties used in, or reasonably necessary for, the operation of the Facilities
in the manner and to the extent currently operated by the Sellers. The Acquired
Assets will be adequate to enable Purchaser to continue to operate the
Facilities in the manner and to the extent currently operated by the Sellers,
except insofar as the foregoing may be limited by Purchaser’s failure to
purchase the Excluded Assets. Except as set forth on Schedule 7.11, all Tangible
Assets (other than trucking, transportation and related equipment) listed on
Schedule 1.01 are in good repair and operating condition and are located at the
Facilities. Schedule 1.01 identifies all “commercial motor vehicles” (as defined
at 49 C.F.R. Section 390.5) included in the Acquired Assets, and such commercial
motor vehicles meet the relevant requirements of 49 C.F.R. 393, subpart 1 (which
are the obligation of the Purchaser after transfer). All other trucking,
transportation and related equipment listed on Schedule 1.01 is being sold
hereunder “as is” and “where is”, and the Sellers make no representation or
warranty whatsoever with respect to the condition of such equipment or its
adequacy for any particular business or other use. All Tangible Assets other
than Inventory are valued on the 2006 Balance Sheet at cost, less accumulated
depreciation, as applicable, determined in accordance with

25



--------------------------------------------------------------------------------



 



GAAP. To the knowledge of Sellers, the Company Real Estate and the improvements
thereon are adequately served by all necessary utilities including, without
limitation, storm water systems, sanitary sewer, water, electricity, telephone,
gas and other utility services necessary to operate the Company Real Estate and
all improvements thereon. To the knowledge of Sellers, except as set forth in
Schedule 7.11, there are no latent or patent defects or deficiencies in or to
the fixtures, improvements and structures situated or constructed upon the
Company Real Estate, the soil or fixtures of the Company Real Estate that would
have a Material Adverse Effect on the Company Real Estate (or any portion
thereof) or its current use. To the knowledge of Sellers, except as set forth on
Schedule 7.11, there is no dry rot, termite infestation or other wood destroying
organisms present in the Company Real Estate that would have a Material Adverse
Effect on the Company Real Estate (or any portion thereof) or its current use.
To the knowledge of Sellers, except as set forth on Schedule 7.11, the plumbing,
electrical, mechanical or other systems of the Company Real Estate, and
improvements constructed thereon are not in need of any material repair and are
generally in good working order, reasonable wear and tear excepted. All leases
of real or personal property to which the Sellers are a party are fully
effective. No Seller has received any written notice from any Governmental
Authority with appropriate jurisdiction that it or the Company Real Estate is in
violation of any zoning, building, safety, or other ordinance, regulation, or
requirement applicable to the operation of the Facilities and with which it has
not complied.
     7.12 Condemnations. Sellers have not been served with any papers with
respect to, or received written notice of, any condemnation proceeding or
similar action affecting the Facilities or the Company Real Estate, and no such
proceeding or similar action is currently pending before any Governmental
Authority or, to the knowledge of the Sellers, threatened.
     7.13 Agreements; Bids.
     (a) Schedule 7.13 sets forth, as of the date hereof, a list of all of the
following contracts and other agreements to which any Seller is a party or by
which any Seller, or any of its properties or assets, is bound or subject:
     (i) employment contracts, severance agreements and other agreements with
any current or former officer, director, employee or consultant;
     (ii) contracts and other agreements with any labor union or association
representing any employee of the Sellers;
     (iii) contracts or other agreements relating to the Sellers and between the
Sellers, on the one hand, and any shareholder of the Sellers (or any of his, her
or its Affiliates), on the other hand (other than any such contracts and
agreements among the Company and any of the Subsidiaries);
     (iv) joint venture agreements;

26



--------------------------------------------------------------------------------



 



     (v) Assumed Contracts under which the Sellers agree to indemnify any party,
other than purchase orders from Sellers’ customers on Sellers’ standard purchase
order form;
     (vi) contracts and other agreements relating to the borrowing of money and
other instruments placing any Liens on any Acquired Assets (other than any such
contracts and agreements among the Company and any of the Subsidiaries);
     (vii) contracts and other agreements relating to the lease of real property
(other than any such contracts and agreements among the Company and any of the
Subsidiaries); or
     (viii) any other contract or other agreement involving the sale of goods or
services involving payments totaling $100,000 or more, whether or not made in
the ordinary course of business (other than any such contracts and agreements
among the Company and any of the Subsidiaries).
     Schedule 7.13 also sets forth the amount of all payment, performance or
similar bonds (each a “Performance Bond”) relating to the Assumed Contracts. All
Performance Bonds are in good standing, and the Sellers have (i) not violated,
breached or defaulted (with or without due notice or lapse of time or both), or
permitted the termination, or acceleration of, or entitled any party to
accelerate any obligation under any of the terms, conditions or provisions of
any Performance Bond.
     (b) All contracts, agreements and understandings of the type described
above and referenced in Schedule 7.13 are valid and binding and are in full
force (other than contracts, agreements or understandings which are by their
terms no longer in force or effect) and effect and enforceable in accordance
with their respective terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights and by general principles of equity
that restrict the availability of equitable remedies. Except as set forth in
Schedule 7.13, (i) no approval or consent of, or notice to, any person is needed
in order that such contract, agreement or understanding shall continue in full
force and effect in accordance with its terms without penalty, acceleration or
rights of early termination following the consummation of the transactions
contemplated by this Agreement, and (ii) each Seller is not now, nor with the
passage of time will be, in violation or breach of, or default under, any such
contract, agreement or understanding nor, to the knowledge of any Seller, is any
other party to any such contract, agreement or understanding.
     (c) Schedule 7.13 also sets forth, as of the date hereof, a list of all of
the bids, proposals and similar documents with an expected contract price of
$100,000 or more under which Sellers would provide materials or services to a
customer.

27



--------------------------------------------------------------------------------



 



     (d) True and complete copies of all written contracts and other agreements
listed on Schedule 7.13 have been delivered or made available to Purchaser.
     7.14 Taxes. Except as set forth in Schedule 7.14:
     (a) The Sellers have timely filed or caused to be filed all federal, state,
local and foreign Tax Returns required to be filed and has paid or caused to be
paid all Taxes required to be paid in respect of the periods for which Tax
Returns are due and have established prior to the date hereof adequate funded
reserves under GAAP on their books for the payment of all Taxes at least equal
to the liability for Taxes expected to be payable in respect of the period
subsequent to the last Tax Return required to be filed for the portion of such
period up to and through the date hereof.
     (b) All Taxes that the Sellers are or were required to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authority. All Tax Returns of the Sellers are true,
correct and complete in all material respects. The Sellers are not a party to
any Tax sharing agreement.
     (c) There is no delinquency by the Sellers in the payment of any Tax. No
deficiencies, assessment or governmental charges for any Tax have been assessed,
claimed, proposed or, to the Sellers’ knowledge threatened against the Sellers
or their respective assets. Except as set forth on Schedule 7.14, consummation
of the purchase of the Acquired Assets by Purchaser will not result in the
imposition or creation of any Tax Obligations on the Acquired Assets except for
Tax Obligations that are Retained Liabilities.
     (d) No waiver or extension of time to assess any Taxes has been given or
requested. Except for jurisdictions in which the Sellers file Tax returns, the
Sellers have not received notice of any claim made by any taxing authority in
any jurisdiction that the Sellers are or may be subject to taxation by that
jurisdiction.
     (e) The federal, state, local and foreign Tax returns of the Sellers have
not been audited since the date of the most recent audit set forth in
Schedule 7.14 by the Internal Revenue Service or comparable state or local
agencies.
     (f) The purchase by Purchaser of the equipment and machinery included in
the Acquired Assets is exempt from sales tax under the laws of New Jersey.
     (g) There are no Liens for Taxes (other than the Permitted Exceptions) on
any of the Acquired Assets.
     For the purposes of this Agreement, the following capitalized terms have
the following meanings:

28



--------------------------------------------------------------------------------



 



     “Tax” means all Federal, state, local, foreign and other governmental net
income, gross income, gross receipts, sales, transaction, privilege, use, ad
valorem, transfer, franchise, profits, license, lease, service, service, use,
withholding, payroll, employment, unemployment, excise, severance, stamp,
occupation, premium, property (including, but not limited to, personal property
taxes) or windfall profits tax, any customs or duties (including, but not
limited to, penalties or assessments), any amounts owed for unclaimed or
escheated property (including, but not limited to, assessments, penalties, fees
or charges related thereto) or any other taxes, fees, assessments or charges of
any kind whatsoever claimed by any governmental body, together with any
interest, penalties, additions to tax or additional amounts with respect
thereto.
     “Tax Obligations” means Taxes which are attributable or related to the
assets or the business of Sellers, or ownership of Sellers, for any periods
ending on or before the effective time of Closing, or which may be applicable
because of Sellers’ sale of the Acquired Assets to Purchaser. Tax Obligations
are Retained Liabilities.
     “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information submitted to
any governmental body in connection with the determination, assessment,
collection, or payment of any Tax.
     7.15 Compliance with Applicable Law. No Seller has received any written
notice from any Governmental Authority with appropriate jurisdiction alleging
that (i) the Company Real Estate violates any currently applicable municipal,
county, state or federal Law applicable to the Company Real Estate including,
but not limited to, building codes and zoning requirements; or (ii) the
Facilities are non-conforming uses under the applicable zoning requirements. The
Sellers (i) hold all material Permits necessary for the lawful conduct of the
Business and (ii) are conducting the Business in compliance in all material
respects with all applicable Laws and all required Permits and other
governmental authorizations or approvals. The Permits listed on Schedule 1.04
are all the material Permits required for the operation of the Business. All
Permits held by the Sellers are valid, and the Sellers have not received any
written notice from any Governmental Authority stating that it intends to
modify, suspend, cancel, terminate, or not renew any such Permit.
     7.16 Brokers’ Fees and Commissions. None of Sellers, any of their
respective directors and officers, or, to the Sellers’ knowledge, their
respective employees or agents have employed any investment banker, broker or
finder in connection with the transactions contemplated hereby.
     7.17 Proprietary Rights.
     (a) Except as set forth in Schedule 1.02, and except for customer lists,
the Sellers do not own or possess any intangible assets necessary for the
conduct of the Business as currently conducted by the Sellers. Schedule 7.17
lists all Intellectual Property (as defined below) owned or used under license
(or similar use agreement) by the Sellers in the conduct of the Business
(collectively, the “Business Intellectual

29



--------------------------------------------------------------------------------



 



Property”). For purposes of this Agreement, “Intellectual Property” means: all
trademarks (registered or unregistered), trade names, and service marks, and
applications therefore (collectively, “Marks”); all patents and patent
applications (collectively “Patents”); all registered and unregistered
copyrights in both published works and unpublished works (collectively,
“Copyrights”); and all other know-how, trade secrets and confidential
information (including, but not limited to, customer lists).
     (b) Schedule 7.17 lists all notices or claims currently pending or received
by the Sellers which claim infringement by Sellers of any Intellectual Property
rights of any third party. Except as set forth in Schedule 7.17, the Sellers
have not infringed or misappropriated any Intellectual Property rights of any
third party. To the Sellers’ knowledge, all letters, patents, registrations and
certificates issued by any Governmental Authority relating to any of the
Business Intellectual Property, and all licenses and other agreements pursuant
to which the Sellers use any of the Business Intellectual Property, are valid
and subsisting, have been properly maintained and neither the Sellers nor any
other person is in default or violation thereunder.
     7.18 Insurance. Schedule 7.18 lists all insurance policies insuring the
Sellers or the Acquired Assets, copies of all of which have been made available
to Purchaser. Such insurance policies are in full force and effect for such
amounts and are sufficient for material compliance with all requirements of Law.
To the Sellers’ knowledge, no event has occurred which limits or impairs the
rights of the Sellers under any such insurance policies.
     7.19 Environmental Matters.
     (a) For purposes of this Agreement, the following terms shall have the
following meanings:
     (i) “Environmental Claim” means any written accusation, allegation, notice
of violation, action, claim, environmental lien, demand, abatement, Order or
direction (conditional or otherwise) by any Governmental Authority or any other
person (1) for personal injury (including sickness, disease or death), damage to
tangible or intangible property, damage to the environment (including natural
resources), nuisance, pollution, contamination, trespass or other adverse
effects on property or to the environment arising under any Environmental
Requirement or in connection with any Hazardous Material, or (2) for any
Environmental Costs or Liabilities or (3) for the conduct of any Remedial
Action;
     (ii) “Environmental Costs and Liabilities” means any and all losses,
liabilities, obligations, damages (including natural resources damages), fines,
penalties, judgments, actions, claims, costs and expenses (including, without
limitation, fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and the costs of investigation and feasibility studies
and Remedial Action) arising from or under or resulting from or based upon
(A) the existence,

30



--------------------------------------------------------------------------------



 



or the continuation of the existence, of a Release or threatened Release of, or
exposure to, any Hazardous Material, odor or noise arising or occurring (i) in
connection with the operation of the Business, (ii) on or about the Facilities
(including properties adjacent to the Facilities), (iii) in connection with any
act, omission or conduct of the Sellers or (iv) related to any property
currently or formerly owned, operated or leased by the Sellers or any activities
or operations thereof; (B) the transportation, storage, treatment or disposal of
Hazardous Materials by or on behalf of the Sellers or in connection with the
Facilities or other property currently or formerly owned, operated or leased by
the Sellers or utilized in the conduct of the Business; or (C) any violation or
alleged violation of any Environmental Requirement or any liability or alleged
liability under any Environmental Requirement;
     (iii) “Environmental Law” means any federal, state, local, or foreign law
(including common law), statute, code, ordinance, rule, regulation or other
requirement relating to the environment, natural resources, or public or
employee health and safety and includes, but is not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,
33 U.S.C. § 2601 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., Federal Safe
Drinking Water Act 42 U.S.C. § 300 F et seq., the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., ISRA (as hereinafter defined), the New Jersey
Spill Compensation and Control Act, N.J.S.A. § 58:10-23.11 et seq., as such laws
have been amended or supplemented, and the regulations promulgated pursuant
thereto, and all analogous state or local statutes as in effect on the date
hereof;
     (iv) “Environmental Permit” means any permit, approval, authorization,
license, variance, registration, or permission required under any Environmental
Law or Order;
     (v) “Environmental Requirement” means any requirement under Environmental
Law, any Environmental Permit or Environmental Order;
     (vi) “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity exercising any executive,
legislative, judicial, regulatory or administrative function of or pertaining to
government;

31



--------------------------------------------------------------------------------



 



     (vii) “Hazardous Material” means any substance, material or waste which is
regulated under any Environmental Law or which otherwise constitutes a risk to
human health or the environment and is regulated by any Governmental Authority,
including, without limitation, any material, substance or waste which is defined
as a “hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous substance,” “restricted hazardous waste,” “contaminant,” “toxic waste”
or “toxic substance” under any provision of Environmental Law, and including,
without limitation, petroleum, petroleum products (including crude oil and any
fraction thereof), asbestos, asbestos-containing materials, urea formaldehyde
and polychlorinated biphenyls;
     (viii) “ISRA” shall mean , the New Jersey Industrial Site Recovery Act,
NJSA §§ 13:1K-6, et seq. and its implementing regulations and the Technical
Requirements for Site Remediation, N.J.A.C. 7:26E et seq.
     (ix) “New Jersey Real Estate” shall mean the Sellers’ property located at
14 Harmich Road, South Plainfield, New Jersey 07080, as more fully described on
Annex 1.03 to Schedule 1.03 attached hereto;
     (x) “Environmental Order” means any order, injunction, judgment, decree,
ruling, assessment or arbitration award issued under any Environmental Law or in
connection with any Hazardous Material;
     (xi) “Release” means any unpermitted release, spill, emission, leaking,
pumping, pouring, dumping, emptying, injection, deposit, disposal, discharge,
dispersal, leaching, or migration (including vapor migration) on, through or
into the indoor or outdoor environment or into or out of any property (whether
sudden or non-sudden, accidental or non-accidental); and
     (xii) “Remedial Action” means any action, including, without limitation,
any capital expenditures, required or voluntarily undertaken to (1) clean up,
remove, treat, or in any other way address any Hazardous Material; (2) prevent
the Release or threat of Release, or minimize the further Release of any
Hazardous Material; (3) perform pre-remedial studies and investigations or
post-remedial monitoring and care with respect to any Hazardous Material; or
(4) bring facilities on any property owned, operated or leased by the Sellers
and the facilities located and operations conducted thereon into compliance with
any Environmental Requirement.
     (b) Except as set forth in Schedule 7.19(b):
     (i) the Facilities are not currently being used, and the Facilities, to
Sellers’ knowledge, have never been used, for the generation (except in material

32



--------------------------------------------------------------------------------



 



compliance with Environmental Law), storage, or disposal of Hazardous Materials
or as a landfill as each such term is defined by RCRA;
     (ii) no Hazardous Materials have been Released to or from the Facilities
and no threat of Release of Hazardous Materials has occurred at the Facilities
in amounts that could result in liability, or obligations under any
Environmental Law;
     (iii) the Business and the Facilities are in material compliance with all
applicable Environmental Requirements and each Seller has not received any
written, or to Seller’s Knowledge, other notice alleging a violation of any
Environmental Requirement;
     (iv) The Company or the Subsidiaries (A) have obtained and currently
maintain and have timely filed any necessary renewal applications for, all
Environmental Permits necessary for the conduct of the Business, (B) have owned
and operated, and own and operate, the Facilities, in material compliance with
all requirements of those Environmental Permits, and (C) have not received
written, or to Seller’s Knowledge, other notice of any (I) requirement for any
additional Environmental Permit, or (II) any written, or to Seller’s Knowledge,
other threat or proceeding to revoke, modify or otherwise affect any of those
Environmental Permits;
     (v) there are no legal proceedings pending or threatened against the
Sellers or the Facilities alleging or asserting any Environmental Claim, the
Sellers have received no notice of any Environmental Claim against the Sellers
or the Facilities, and to Seller’s Knowledge, there exists no reasonable basis
for the assertion against the Sellers or the Facilities of any Environmental
Claim;
     (vi) neither the Sellers, nor, to Sellers’ knowledge, any predecessor of
the Sellers, or any current owner or any former owner or operator of any real or
personal property currently owned, leased or operated by the Sellers has filed
any notice under any Environmental Law reporting a Release or threatened Release
of any Hazardous Material or received any notice of any Environmental Claim with
respect thereto;
     (vii) the Sellers and the Facilities are not currently subject to, or the
subject of, any Environmental Order, and to Sellers’ knowledge, the Sellers and
the Facilities have not, in the past, been subject to, or the subject of, any
Order;

33



--------------------------------------------------------------------------------



 



     (viii) neither the Sellers nor any predecessor of the Sellers has given any
contractual indemnity, release, or other liability shifting mechanism to any
person with respect to any actual or potential Environmental Claim or
Environmental Costs and Liabilities;
     (ix) neither the Sellers, nor to Sellers’ knowledge any predecessors of the
Sellers, has made any claim under any insurance policy relating to Hazardous
Materials, Environmental Claims or Environmental Costs and Liabilities; and
     (x) the Sellers have provided or otherwise made available to Purchaser all
environmental audits, reports and assessments concerning the Business and the
Facilities within Sellers’ possession, custody or control.
     (c) Underground and Above Ground Storage Tanks. Except as set forth on
Schedule 7.19(c), no underground or aboveground storage tanks containing
petroleum, petroleum products, any wastes or any Hazardous Materials are
currently located on the Facilities, and to the knowledge of any Seller, no
underground or aboveground storage tanks containing petroleum, petroleum
products, any wastes or any Hazardous Materials have ever been located on the
Facilities or on any property formerly owned, operated or leased by Sellers.
     7.20 Customers, Suppliers and Employees. Except as described in
Schedule 7.20(a), since November 30, 2006: (i), there has not been any material
adverse change in the business relationship of any Seller with any of the 2006
Customers and Suppliers (as defined below); and (ii) to Sellers’ knowledge, no
such customer or supplier has informed Sellers that it will not do business with
Purchaser following Closing. To Sellers’ knowledge, none of the employees listed
on Schedule 7.20(b) has informed Sellers that they will not work for Purchaser
if the transactions contemplated by this Agreement (other than with respect to
employment of such employee) are consummated. Schedule 7.20(c) contains a
complete and accurate list of the ten (10) largest suppliers and ten
(10) largest customers of each Seller (measured in dollars of annual purchases
and sales, as applicable), respectively, during the fiscal years ended
February 29, 2004, February 28, 2005, and February 28, 2006 (such customers and
suppliers listed on Schedule 7.20(c) with respect to the fiscal year ended
February 28, 2006 are collectively referred to herein as the “2006 Customers and
Suppliers”).
     7.21 Information. No representation or warranty by Sellers contained in
this Agreement (including the Schedules hereto) contains any untrue statement of
a material fact, or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading.
     7.22 Certain Business Practices and Regulations; Potential Conflicts of
Interest.
     (a) None of the Sellers nor, to the Sellers’ knowledge, any of their
respective directors, officers, agents and employees have: (i) used any
corporate funds for unlawful

34



--------------------------------------------------------------------------------



 



contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds or violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iii) made any other unlawful payment.
     (b) To the Sellers’ knowledge, except as described in Schedule 7.22, none
of the shareholders, officers or directors of the Sellers or any entity
controlled by any of the foregoing (i) owns, directly or indirectly, any
significant interest in, or is a director, officer, employee, consultant or
agent of, any person which is a competitor, lessor, lessee or customer of, or
supplier of funds, goods or services to, the Sellers, (ii) owns, directly or
indirectly, in whole or in part, any real property, leasehold interest or other
property that is used in the Business, (iii) has any cause of action or other
suit, action or claim whatsoever against, or owes any amount to, the Sellers
other than claims in the ordinary course of business, (iv) has sold to, or
purchased from, the Sellers any assets or property for aggregate consideration
in excess of $10,000 since May 31, 2006, or (v) is a party to any contract or
participates in any arrangement, written or oral, pursuant to which the Company
provides office space or services of any nature to any such individual or
entity, or pursuant to which any such shareholders, officers, employees or
directors of the Company provide services to the Company, except in any such
individual’s capacity as an employee of the Company.
     (c) None of the Sellers, nor, to the Sellers’ knowledge, any of their
respective directors, officers, agents, shareholders, or employees or any entity
controlled by any of the foregoing, have made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, or (iii) to obtain special concessions
or for special concessions already obtained, in each case for or in respect of
the Sellers.
     7.23 Employee Benefit Plans.
     (a) Schedule 7.23(a) sets forth a true and complete list of (i) all
“employee benefit plans” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), including, without
limitation, any “multiemployer plans” as that term is defined in Section 4001 of
ERISA and any plans that are subject to Title IV of ERISA or Section 412 of the
Code, (ii) all specified fringe benefit plans as defined in Section 6039D of the
Code, and (iii) all other bonus, deferred compensation, incentive compensation,
stock option, stock purchase, restricted stock, employment, consulting,
severance or termination pay, health, disability, hospitalization or other
medical, life, flexible spending arrangement, cafeteria plan, sick leave and
vacation policies or other welfare benefit plans, insurance, supplemental
unemployment benefit, profit sharing or retirement plan, program, agreement, or
arrangement (A) in

35



--------------------------------------------------------------------------------



 



which any director, officer or employee of the Sellers or any company which
along with any of the Sellers would be treated as a single employer under
Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA (an “ERISA
Affiliate”) participates or has participated as of the date of this Agreement,
or (B) which the Sellers or any ERISA Affiliate sponsors or has sponsored,
contributes to or is required to contribute to, has contributed to or has been
required to contribute to, participates in or has participated in as of the date
of this Agreement, or (C) with respect to which the Company or any ERISA
Affiliate has any liability, contingent or otherwise, as of the date of this
Agreement, except that with respect to “employee pension benefit plans” within
the meaning of Section (3)(2) of ERISA that are subject to Title IV of ERISA or
Section 412 of the Code (including any “multiemployer plans” as that term is
defined in Section 4001 of ERISA), Schedule 7.23(a) shall include all such plans
which the Sellers or any ERISA Affiliate currently or at any time during the six
(6)-year period preceding the Closing Date has sponsored, contributes to or is
required to contribute to, has contributed to or has been required to contribute
to, participates in or has participated in (an “Employee Benefit Plan”).
     (b) With respect to any Employee Benefit Plan being assumed by the
Purchaser, neither the Sellers nor any of their respective predecessors or ERISA
Affiliates has engaged in or knowingly permitted to occur and to the Sellers’
knowledge, no other party has engaged in or permitted to occur any transaction
prohibited by Section 406 of ERISA or “prohibited transaction” under
Section 4975 of the Code, except for any transactions which are exempt under
Section 408 of ERISA or Section 4975 of the Code, which could subject the
Sellers or Purchaser to any liability or civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax, assessment or charge imposed by Section 4975
of the Code. None of the Sellers nor any of their respective predecessors or
ERISA Affiliates nor any employees of any of the foregoing who may be
administrators or fiduciaries of any Employee Benefit Plan being assumed by the
Purchaser, and to the Sellers’ knowledge, no third party administrator or third
party fiduciary of any Employee Benefit Plan being assumed by the Purchaser (or
agent of any such administrator or fiduciary of any Employee Benefit Plan being
assumed by the Purchaser (or agent of any of the foregoing) has engaged in any
transaction or acted or failed to act in a manner which is likely to subject the
Sellers or Purchaser to any liability for a breach of fiduciary or other duty
under ERISA or any other applicable law. The transactions contemplated by this
Agreement will not be a, or cause any, prohibited transaction or breach of
fiduciary duty.
     (c) Each Seller and each ERISA Affiliate is, with respect to all Employee
Benefit Plans being assumed by the Purchaser in full compliance with ERISA, the
Code and all other applicable laws, other than any immaterial, operational
non-compliance with the terms of such Plans and applicable Laws. There are no
pending or, to the knowledge of Sellers, threatened or anticipated disputes,
lawsuits, investigations, audits, complaints or claims (other than routine
claims for benefits) by, on behalf of or against any of the Employee Benefit
Plans being assumed by the Purchaser or any trusts related thereto

36



--------------------------------------------------------------------------------



 



except as individually, or in the aggregate, would not result in any loss to the
Sellers or Purchaser or the imposition of any Lien on the Acquired Assets.
     (d) Except for any formal written qualification requirement with respect to
which the remedial amendment period set forth in Section 401(b) of the Code, and
any regulations, rulings or other IRS releases thereunder, has not expired
(i) each Employee Benefit Plan that is intended to be “qualified” within the
meaning of section 401(a) of the Code (“Qualified Plan”), has received a
favorable determination letter from the IRS and is qualified in form and
operation under Section 401(a) of the Code, and each trust for each such
Employee Benefit Plan is exempt from federal income tax under Section 501(a) of
the Code and (ii) to the Sellers’ knowledge no event has occurred or
circumstance exists that gives rise to disqualification or loss of tax-exempt
status of any such Employee Benefit Plan or trust.
     (e) All filings required by ERISA and the Code as to each Employee Benefit
Plan being assumed by the Purchaser have been timely filed and all notices and
disclosures to participants required by ERISA or the Code have been timely
provided, and each such Employee Benefit Plan has been operated in accordance
with the terms and conditions of the plan documents.
     (f) The Sellers and any ERISA Affiliates have performed in all material
respects all of their obligations under all Employee Benefit Plans being assumed
by the Purchaser, and all contributions and other payments required to be made
by the Sellers or ERISA Affiliates to any Employee Benefit Plan being assumed by
the Purchaser have been made.
     (g) No Employee Benefit Plan provides (or has any obligation or commitment
to provide) health, medical, disability, life or other similar benefits with
respect to any current or former employees (or beneficiary thereof) of the
Sellers beyond their retirement or other termination of service (other than
coverage mandated by Title I, Subtitle B, Part 6 of ERISA, (“COBRA continuation
coverage”) which coverage is fully paid by the former employee or his
dependents). No Employee Benefit Plan is a “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA.
     (h) Except as provided in Schedule 7.23(h), there are no former employees
of the Sellers (or their eligible dependents) who are either (i) currently
receiving COBRA continuation coverage under a group health plan of the Company;
or (ii) eligible to receive COBRA continuation coverage under such group health
plan as the result of a “qualifying event,” as defined in Section 4980B(f)(3) of
the Code, that occurred prior to the Closing Date and with respect to whom the
“election period,” as defined in Section 4980B(f)(5) of the Code, has not
expired.
     (i) All group health plans that are Employee Benefit Plans being assumed by
the Purchaser have been operated in compliance with the group health plan
continuation

37



--------------------------------------------------------------------------------



 



coverage requirements of Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code and the portability, nondiscrimination and other
requirements of Part 7 of Subtitle B of Title I of ERISA and Sections 9801
through 9833 of the Code, inclusive, and the regulations issued thereunder.
     (j) There are no agreements which will provide payments to any officer,
employee, shareholder, or highly compensated individual of the Sellers which
will be “parachute payments” under Section 280G of the Code that are
nondeductible to the Sellers or subject to tax under Section 4999 of the Code.
     (k) Except as described in Schedule 7.23(k), the none of the Sellers is a
party to any oral or written agreement, plan or arrangement with any officer,
director or employee of the Sellers (i) the benefits of which are contingent, or
the terms of which are altered, upon the occurrence of a transaction involving
the Sellers of the nature of any of the transactions contemplated by this
Agreement or the Ancillary Agreements, (ii) providing severance benefits or
other benefits after the termination of employment regardless of the reason for
such termination of employment, or (iii) any of the benefits of which will be
increased, or the vesting of benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement or any of
the Ancillary Agreements or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement or any of the Ancillary Agreements.
     (l) Except as set forth in Schedule 7.23(l), no Employee Benefit Plan is a
“multiemployer plan,” as that term is defined in Section 4001 of ERISA or an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title IV of ERISA or Section 412 of the Code.
     (m) No employer securities, employer real property (as defined in
Section 407(d)(2) of ERISA) or other employer property is included in the assets
of any Employee Benefit Plan being assumed by the Purchaser.
     (n) None of the Sellers nor any ERISA Affiliate has filed or been required
to file any notices, forms or reports with the Internal Revenue Service (“IRS”),
the Pension Benefit Guaranty Corporation (“PBGC”) or the Department of Labor
(“DOL”), pursuant to statute, other than annual reports, with respect to any
Employee Benefit Plan being assumed by the Purchaser within the four (4) years
preceding the date hereof.
     (o) None of the Sellers nor any ERISA Affiliate has received any notice
from the IRS, the PBGC, or the DOL relating to any Employee Benefit Plan being
assumed by the Purchaser regarding an audit of any Employee Benefit Plan or the
assessment of a material penalty.
     (p) There are no trusts funding any Employee Benefit Plans which are
intended to be qualified under Section 501(c)(9) of the Code.

38



--------------------------------------------------------------------------------



 



(q) Sellers have delivered to Purchaser:
     (i) copies of the current Employee Benefit Plan document and any amendments
thereto for each Employee Benefit Plan being assumed by the Purchaser and copies
of any related trusts (and for any such Employee Benefit Plan that is not in
writing, a written description of such Plan), and (1) the most recent summary
plan descriptions of such Employee Benefit Plans for which the Company or any
ERISA Affiliate is required to prepare, file, and distribute summary plan
descriptions, and (2) the most recent copy of all summaries and descriptions
furnished to participants and beneficiaries regarding such Employee Benefit
Plans for which a plan description or summary plan description is not required;
     (ii) the Form 5500 filed in each of the most recent three (3) plan years
with respect to each Employee Benefit Plan being assumed by the Purchaser,
including all schedules thereto and any opinions of independent accountants
relating thereto;
     (iii) with respect to Employee Benefit Plans being assumed by the Purchaser
that are Qualified Plans, the most recent determination letter for each such
Employee Benefit Plan;
     (iv) copies of all notices delivered to the Sellers’ group health plan
participants, as required by applicable law, for the past six years, including,
but not limited COBRA notices and certificates of creditable coverage under the
Health Insurance Portability and Accountability Act of 1996, as amended, with
respect to the Employee Benefit Plans being assumed by the Purchaser;
     (v) all insurance policies or agreements regarding other funding
arrangements that are currently in force which were purchased by or that provide
benefits under any Employee Benefit Plan being assumed by the Purchaser or
otherwise reimburse for benefits paid under the Employee Benefit Plans; and
     (vi) all written agreements that are currently in force with third party
administrators, investments managers, consultants and service providers relating
to any Employee Benefit Plan being assumed by the Purchaser and any and all
written reports, including discrimination testing, submitted to the Sellers by
such third party administrators, investment managers, consultants and service
providers within the four (4) years preceding the date hereof.
     7.24 Labor Relations.

39



--------------------------------------------------------------------------------



 



     (a) Schedule 7.24(a) sets forth an accurate and complete list of all
written agreements, arrangements or understandings with officers, directors and
employees of the Sellers regarding wages, benefits or services to be rendered.
     (a) Except as described on Schedule 7.24(b), each Seller (i) is and has
been for the past three (3) years in compliance with all applicable laws
regarding employment and employment practices, terms and conditions of
employment, non-discrimination, wages, hours, plant closings, occupational
safety and health and worker’s compensation, and (ii) has not engaged in any
unfair labor practices and has not had any unfair labor practice charges or
complaints pending or threatened against it before the National Labor Relations
Board. In the past three (3) years, each Seller has not had any grievances
pending or threatened against it pursuant to any grievance procedure nor has it
had in the past three (3) years any charges pending before the Equal Employment
Opportunity Commission or any state or local agency responsible for the
prevention of unlawful employment practices, except as set forth on
Schedule 7.24(b).
     (b) Except as set forth in Schedule 7.24(c), there exists no collective
bargaining agreement or other labor union contract applicable to any employee of
the Sellers and no such agreement or contract has been requested by any employee
or group of employees of the Sellers, nor has there been any discussion with
respect thereto by management of the Sellers with any employees of the Sellers.
Except as described in Schedule 7.23(c): (i) the Sellers have not received any
written notification of any unfair labor practice charges or complaints pending
before any agency having jurisdiction thereof; and (ii) to the Sellers’
knowledge (A) there are no current union representation claims involving any of
the employees of the Sellers, and no such charges or claims have been
threatened, (B) there is no labor strike, slowdown, work stoppage or lockout
pending or threatened against the Sellers, and (C) no union organizational
campaign or representation petition is currently pending with respect to any of
the employees of the Sellers, nor has there been any such occurrence or activity
during the last five (5) years.
     (c) Schedule 7.24(d) sets forth (i) the name, date of hire, and the current
salary (or rate of pay) of and the bonus paid during the last fiscal year to
each employee of the Sellers (which for all purposes shall include employees
leased by the Sellers from a third party); (ii) any increase to become effective
after the date of this Agreement in the total compensation or rate of total
compensation payable by the Sellers to each such person; (iii) any increase to
become payable after the date of this Agreement by the Sellers to employees
other than those specified in clause (i) of this Section 7.24(d); (iv) all
presently outstanding loans and advances (other than routine travel advances) to
be repaid or formally accounted for within sixty (60) days made by the Sellers
to, or made to the Sellers by, any director, officer or employee of the Sellers;
and (v) all accrued but unpaid vacation pay owing to the employees of the
Sellers.

40



--------------------------------------------------------------------------------



 



     (d) The Sellers are not in violation of the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any similar state or local law.
Within the last ninety (90) days, the Sellers have terminated ten
(10) employees.
     7.25 Books and Records. All books of account, minute books and other
similar records of the Sellers in the Sellers’ possession have been made
available to Purchaser.
     7.26 Government Contracts. No Seller is a party to any governmental
contracts subject to price redetermination or renegotiation.
     7.27 Claims. Except for the Excluded Assets or as set forth in the 2006
Financial Statements, no officer, director or Affiliate of any Seller has any
claim or interest in any property or asset used by or in the possession of the
Sellers with respect to the Business or any claim against the Sellers with
respect to the Tangible Assets, the Intangible Assets, the Assumed Contracts or
the operation of business at the Facilities
     7.28 Solvency. Each Seller is solvent and immediately after the performance
of the obligations required to be performed by it at Closing, will be solvent
and will be able to pay all of its debts and obligations as and when they may
become due and payable.
     7.29 Inventory.
     (a) Except as set forth on Schedule 7.29(a), all items included in the
Inventory are of a quality usable and, with respect to the Finished Goods
Inventory, salable in the ordinary course of business of the Sellers consistent
with past practice and industry standards.
     (b) All of the Inventory has been valued, for financial reporting and tax
purposes, at the lower of cost or market value on a last in, first out basis.
Items constituting WIP Inventory are currently valued, and will be valued on the
Closing Date, according to GAAP.
     (c) Schedule 7.29(c) contains a true complete and accurate description done
in accordance with GAAP of how the Sellers recognize revenue from the sales of
Inventory.
     7.30 Owner-Operator Leases and Deposits. Schedule 7.30 contains a complete
and accurate list of: (i) the name and address of each owner-operator currently
used by the Sellers in connection with the Business (collectively, the
“Owner-Operators”); (ii) all leases between the Sellers and such owner-operators
(copies of each of which have been provided to Purchaser); (iii) the amounts of
any and all deposits paid to the Sellers by such owner-operators; and (iv) the
date each such deposit was made. Except as described in Schedule 7.30, since
November 30, 2006: (i) there has not been any material adverse change in the
business relationship of Sellers

41



--------------------------------------------------------------------------------



 



with any Owner-Operator, and (ii) to Sellers’ knowledge, no Owner-Operator has
informed Sellers that it will not do business with Purchaser.
     7.31 Internal Controls.
     (a) Each of the Sellers maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, to maintain asset accountability and to
provide reasonable assurance regarding the reliability of financial reporting,
and (iii) access to assets is permitted only in accordance with management’s
general or specific authorization. There are no significant deficiencies or
material weaknesses in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information.
     (b) Since November 30, 2006, no officer or employee (including any employee
director) of Sellers and, to the knowledge of Bouras and Sellers, no
non-employee director, auditor, accountant, attorney or representative of the
Sellers has received or otherwise had or obtained knowledge of (i) any written
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies, or methods of the Sellers or their
respective internal accounting controls, including any complaint, allegation,
assertion or claim that the Sellers have engaged in questionable accounting or
auditing practices, or (ii) any fraud, whether or not material, that involves
management or other employees of the Sellers who have a significant role in such
internal controls.
     (c) No attorney representing Bouras, the Foundation or any of the Sellers,
whether or not employed by Bouras, the Foundation or the Sellers, has reported
evidence of a violation of securities laws, breach of fiduciary duty or similar
violation by the Sellers or any of their officers, directors, employees or
agents.
     VIII. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     As a material inducement to the Sellers, Bouras and the Foundation to
execute and perform their obligations under this Agreement, and in addition to
any other representation and warranty contained herein, Purchaser represents and
warrants to the Sellers, Bouras and the Foundation as follows:
     8.01 Organization of Purchaser. Purchaser is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware. Purchaser has all requisite corporate power and authority to carry
on its business as it is presently being conducted, to enter into this Agreement
and to carry out and perform the terms and provisions of this Agreement.

42



--------------------------------------------------------------------------------



 



     8.02 Authorization. Purchaser has full corporate power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by the Purchaser of this Agreement and the Ancillary
Agreements to which it is a party, the performance by the Purchaser of its
respective obligations hereunder and thereunder, and the consummation by
Purchaser of the transactions contemplated hereby and thereby, have been duly
authorized by its Board of Directors. Except for approval by the Board of
Directors of Purchaser, no other corporate action on the part of the Purchaser
is necessary to authorize the execution and delivery of this Agreement and the
Ancillary Agreements or the consummation of the transactions contemplated hereby
and thereby. This Agreement has been duly and validly executed and delivered by
Purchaser and constitutes the valid and binding obligation of the Purchaser, and
all Ancillary Agreements executed and delivered by the Purchaser will be, when
so executed and delivered, enforceable against it in accordance with their
respective terms.
     8.03 No Violation. The execution and delivery of this Agreement and the
Ancillary Agreements by the Purchaser, the performance by the Purchaser of its
obligations hereunder and thereunder and the consummation by the Purchaser of
the transactions contemplated hereby and thereby will not (a) violate or result
in any breach of any provision of the Certificate of Incorporation or Bylaws, or
(b) assuming that all consents, approvals, authorizations and permits described
in Section 8.04 have been obtained and all filings and notifications described
in Section 8.04 have been made and any waiting periods thereunder have
terminated or expired, conflict with or violate any order, writ, judgment,
injunction, decree, statute, rule or regulation, of any court or Governmental
Authority applicable to Purchaser or any of its properties or assets.
     8.04 Consents and Approvals. Except under the rules and regulations of the
Antitrust Laws, no notice to and no Permit, consent or waiver of any third party
is necessary for the consummation by Purchaser of the transactions contemplated
by this Agreement and the Ancillary Agreements.
     8.05 Brokers’ Fees and Commissions. Purchaser and its respective directors
and officers, and to Purchaser’s knowledge, its employees or agents, have not
employed any investment banker, broker or finder in connection with the
transactions contemplated hereby.
     8.06 Certain Proceedings. There is no pending action, suit, proceeding,
claim, or similar action against Purchaser that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the transactions contemplated by this Agreement. To Purchaser’s
knowledge, no such action, suit, proceeding, claim, or similar action has been
threatened.
     8.07 Solvency. Purchaser is not, and after the consummation of the
transactions contemplated hereby will not be, “insolvent” (as such term is
defined in the United States Bankruptcy Code, Title 11 of the United States
Code) or unable to pay its debts as they become due.

43



--------------------------------------------------------------------------------



 



     IX. CONDUCT AND TRANSACTIONS PRIOR TO AND AFTER CLOSING
     9.01 Access to Records and Properties. Between the date of this Agreement
and Closing, the Sellers will use commercially reasonable efforts to give to
Purchaser and its advisors such access to the premises, books and records of the
Sellers, and to cause the officers, employees and accountants of the Sellers to
furnish such financial and operating data and other information with respect to
the Sellers as Purchaser shall from time to time reasonably request. Without
limiting the generality of the foregoing, the Sellers will use their
commercially reasonable efforts to give to Purchaser and its representatives
access during normal business hours to the Facilities and operations of the
Sellers so that Purchaser may obtain evaluations of the assets and properties to
be acquired. Any investigation pursuant to this Section 9.01 shall be conducted
at Purchaser’s sole expense and in such manner as not to interfere unreasonably
with the business and operations of the Sellers.
     9.02 Confidentiality. Through their ownership, affiliation and/or operation
of the Business, Sellers, Bouras and the Foundation have acquired confidential
or proprietary information concerning the business of the Sellers. Accordingly,
Bouras, the Foundation and each Seller agrees and covenants, both before and
after the Closing, to treat and maintain as confidential any and all such
information, including, but not limited to, (i) the financial and other details
of this Agreement and the transactions contemplated hereby and (ii) financial
information, technical information and know-how, sales and marketing plans and
strategies, customer lists, pricing policies and practices and corporate
development plans and strategies of the Sellers. The restrictions set forth in
the first sentence of this Section 9.02 shall cease to apply upon the earliest
to occur of (i) the termination of this Agreement pursuant to Article XIV
hereof, (ii) five (5) years from the Closing Date, (iii) with respect to any
item of information, upon such item becoming known or generally available to the
public other than through a breach of this Section 9.02 by any person or entity
subject to the limitations set forth in this Section 9.02, and (iv) with respect
to any item of information, upon such item being required to be disclosed by a
court or as otherwise required by law. The provisions of this Section 9.02 are
in addition to, and not in limitation of, any of the obligations imposed under
this Agreement.
     9.03 Operation of the Sellers. Between the date hereof and the Closing,
except as contemplated herein or except with the prior written consent of
Purchaser, each Seller shall:
     (a) except as otherwise provided in this Agreement, operate its business as
presently operated, only in the ordinary course, and in compliance with all
applicable Laws;
     (b) cause such Seller’s tangible assets to be maintained and repaired in
accordance with past practices of such Seller;

44



--------------------------------------------------------------------------------



 



     (c) not dispose of, or commit to dispose of, any assets or properties
expected to be sold or leased to Purchaser pursuant to this Agreement, except in
the ordinary course of business consistent with the past practices of the
Sellers;
     (d) use commercially reasonable efforts to (i) keep available the services
of its current officers, employees and agents and (ii) maintain its relations
and good will with suppliers, customers, landlords, creditors, employees, agents
and others having business relationships with such Seller;
     (e) continue in effect all present, or mutually acceptable replacement,
insurance coverage with respect to the assets and properties expected to be
acquired by Purchaser;
     (f) perform in all material respects each and every obligation imposed on
such Seller by any executory contract (including, without limitation, the
Assumed Contracts and any Performance Bonds related to the Unfinished Customer
Contracts);
     (g) except in the ordinary course of business consistent with past
practices, not grant any increase in the rates of pay of any of the employees at
the Facilities, grant or increase any benefits provided for any such employees,
or pay any bonuses;
     (h) not amend, modify or terminate the Certificate of Incorporation or
Bylaws of such Seller; not cause or permit the issuance of any additional shares
of the capital stock or equity interests (or options, warrants or other rights
to acquire capital stock or equity securities of such Seller); and not amend,
modify or terminate, or consent to the amendment, modification or termination
of, any Assumed Contract;
     (i) use commercially reasonable efforts to preserve intact the current
business organization of such Seller and not take any action to dissolve or wind
up;
     (j) continue in effect all present or mutually acceptable replacement
insurance coverage with respect to the Business and employees of the Sellers;
     (k) not amend, modify, terminate or enter into any customer contract
obligating such Seller to provide goods or services in excess of $500,000 for
customer contracts entered into using Sellers’ standard form and in excess of
$100,000 for all other customer contracts; and
     (l) use commercially reasonable efforts to remain solvent and pay its debts
as they become due.
     From the date hereof until the Closing, Sellers shall use commercially
reasonable efforts to operate and maintain, or to cause to be operated and
maintained, the Business and their respective assets and properties in such a
manner so that the representations and warranties of the

45



--------------------------------------------------------------------------------



 



Sellers contained herein shall continue to be true and correct as of the Closing
as if made as of the Closing. Anything to the contrary in this Agreement
notwithstanding, nothing in this Agreement shall affect (i) the ability of PCM
to sell all or any portion of its assets and properties or enter into any merger
or other business combination transaction or (ii) the ability of the Company to
sell all or any portion of the capital stock of PCM.
     9.04 Consents. Sellers shall use commercially reasonable efforts to obtain
any consents of Governmental Authorities, suppliers, distributors, and other
persons or entities required in order for the Sellers to consummate the
transactions contemplated by this Agreement.
     9.05 No Public Announcements . The parties hereto shall not issue any press
release or make any public statement regarding the transactions contemplated by
this Agreement without obtaining the prior consent of the other party, which
consent shall not be unreasonably withheld; provided, however, that Purchaser
and its Affiliates may make such public statements as may be required by
applicable law or regulation or pursuant to a listing agreement with the New
York Stock Exchange; and provided, further, that upon execution of this
Agreement Sellers may make an announcement (orally or in writing) to their
employees and key vendors in substantially the form set forth on Schedule 9.05
hereto.
     9.06 Forbearance. Unless and until this Agreement shall have been
terminated in accordance with Article XIV hereof, neither the Sellers, Bouras,
nor the Foundation, nor any of their respective officers or directors of the
Sellers, nor any Affiliates of any of them whom they are able to control, shall:
     (a) directly or indirectly, encourage, solicit, initiate or participate in
any discussions or negotiations with any corporation, partnership, person or
other entity or group (other than to Purchaser or an Affiliate of Purchaser)
concerning any merger, sale of substantial assets, business combination, sale of
shares of capital stock or similar transaction involving the sale of the
Business or the Acquired Assets (whether by providing non-public information or
otherwise), except as otherwise provided herein; or
     (b) disclose, directly or indirectly, any information not customarily
disclosed to any person or entity concerning their business and properties,
afford to any other person or entity access to their properties, books or
records or otherwise assist or encourage any person or entity in connection with
any of the foregoing, except as otherwise provided herein.
     In the event Bouras, the Foundation or any Seller shall receive any offer
for a transaction of the type referred to in this Section 9.06, Bouras, the
Foundation or such Seller shall promptly inform Purchaser as to any such offer
and its terms, unless such disclosure to Purchaser is prohibited by applicable
Law.
     9.07 Reasonable Efforts to Satisfy Conditions. Sellers, Bouras and the
Foundation shall use commercially reasonable efforts to cause the conditions to
the obligations of Purchaser

46



--------------------------------------------------------------------------------



 



contained in Article XI to be satisfied. Purchaser shall use commercially
reasonable efforts to cause the conditions to the obligations of Bouras, the
Foundation and Sellers contained in Article XII to be satisfied.
     9.08 Insurance. The Sellers shall maintain product liability insurance for
four (4) years after the Closing Date and environmental insurance for the
remaining term of Sellers’ existing policy. The coverage of any occurrences
covered by such policies as of the Closing Date shall not be terminated as a
result of the Closing hereunder, and Purchaser shall be entitled to the
benefits, if any, thereof to the limited extent to which Purchaser may be
entitled to such benefits under the terms of this Agreement. Copies of such
policies have been provided to Purchaser prior to the date hereof, and, at
Purchaser’s request, Sellers shall make additional copies of such policies
available to Purchaser and shall assist Purchaser in determining whether any
claim or loss is covered by such policies of insurance. Sellers shall not be
covered by Purchaser’s insurance policies for any act or occurrence.
     After the Closing Date, Purchaser shall give to Sellers prompt notice of
the assertion by any person or entity of any claim against the Sellers which
might be subject to the insurance coverage described in this Section 9.08.
Purchaser shall cooperate, at Sellers’ expense, with Sellers and any applicable
insurance carrier in any investigation by Sellers or any applicable insurance
carrier of any such claim and shall, at Sellers’ expense, give to Sellers and
any applicable insurance carrier reasonable access to any records constituting
Acquired Assets and personnel formerly of the Sellers to the extent reasonably
necessary to enable Sellers and any applicable insurance carrier to investigate
such claim.
     9.09 Payment of Liabilities; Sales Taxes.
     (a) Except as otherwise provided herein, the Sellers shall pay or otherwise
satisfy in the ordinary course all claims, liabilities, and obligations not
specifically assumed by Purchaser pursuant to this Agreement. Purchaser shall
pay when due all sales, transfer, or similar Taxes (other than federal, state,
and local income Taxes) which may become applicable in respect of the
consummation of the transactions contemplated hereby; provided, however, it is
the understanding of the parties hereto that the purchase by Purchaser of the
equipment and machinery included in the Acquired Assets is exempt from sales tax
under the laws of New Jersey. In the event that the purchase by Purchaser of the
equipment and machinery is not exempt, Sellers shall pay such sales, transfer,
or similar taxes. Sellers and Purchaser, as the case may be, shall provide the
other with evidence of payment of any such Taxes as soon as practicable
following the Closing. To the extent that either Purchaser or the Sellers is
billed, invoiced, or otherwise charged with a claim, liability or obligation
that is allocated to the other party pursuant to the terms of this Agreement,
the party receiving such item shall immediately forward it to the other party
for payment or satisfaction in the ordinary course of business. In the event
that any such bill or invoice contains items allocable to both Purchaser and the
Sellers under this Agreement, each party shall pay or otherwise satisfy that
portion of the bill or invoice attributable to it in the ordinary course of
business. At or prior to the Closing,

47



--------------------------------------------------------------------------------



 



Purchaser shall deliver to Sellers: (i) a completed Resale Certificate on Form
ST-3 pursuant to the New Jersey Sales and Use Tax Act; and (ii) an equivalent
form (or other filing), duly completed, with respect to each other jurisdiction
in which sales, transfer, or similar taxes may be imposed in connection with the
purchase and sale of the Acquired Assets as contemplated hereby.
     (b) Anything to the contrary in this Agreement notwithstanding, Purchaser
hereby waives compliance by Sellers with the provisions of any “bulk transfer”
or similar laws of any jurisdiction in connection with the sale of the Acquired
Assets to Purchaser. The Company will indemnify Purchaser against, and pay and
reimburse Purchaser for, any and all costs, losses and liabilities that may be
asserted by third parties against Purchaser as a result of noncompliance with
any such bulk transfer law.
     9.10 Vacate Facilities. Sellers shall vacate the Facilities on the Closing
Date.
     9.11 Allocation of Ad Valorem Taxes. Sellers and Purchaser shall each pay
their respective pro rata portion of all 2007 ad valorem or similar Taxes on any
property, or under any lease, included in the Acquired Assets, as provided in
the Escrow Instructions.
     9.12 Maintenance of Transferred Records. Following the Closing, Purchaser
shall maintain the records of the Sellers transferred to Purchaser at the
Closing (the “Transferred Records”) until the end of the Sellers’ tax year
during which the third (3rd) anniversary of the Closing Date occurs. Purchaser
shall maintain the Transferred Records in accordance with its customary
practices for the maintenance of, and with the same care as, Purchaser’s
existing records. Prior to destroying any of the Transferred Records, Purchaser
shall notify Sellers in writing of its intent to destroy the Transferred
Records. Within forty-five (45) days of such written notice, Sellers shall, at
Sellers’ expense, have the right to take possession of the Transferred Records
and Purchaser shall assist Sellers in all reasonable respects with the transfer
of possession of the Transferred Records to Sellers. If Sellers do not take
possession of the Transferred Records within such forty-five (45) day period,
then Purchaser shall have the right to dispose of or destroy the Transferred
Records.
     9.13 Remove Excluded Assets. Sellers shall, with such assistance from
Purchaser as shall be reasonably requested by Sellers, but with no cost to
Purchaser, remove all Excluded Assets from the Facilities and the Company Real
Estate within ninety (90) days after the Closing Date.
     9.14 Notification. Between the date of this Agreement and the Closing,
Sellers shall promptly notify Purchaser in writing if any of them becomes aware
of (a) any fact or condition that causes or constitutes a breach of or
inaccuracy in any of Sellers’ representations and warranties made as of the date
of the Agreement; or (b) the occurrence after the date of the Agreement of any
fact or condition that would be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a breach of or inaccuracy in
any such representation or warranty had that representation or warranty been
made as of the time of the

48



--------------------------------------------------------------------------------



 



occurrence of such fact or condition. During the same period, Sellers also shall
promptly notify Purchaser of the occurrence of any breach of any covenant to
Purchaser in this Article IX or of the occurrence of any event that may make the
satisfaction of the conditions in Article XII impossible or unlikely.
     9.15 Change of Sellers’ Names. As promptly as is reasonably practicable
following the Closing, USD, ABA and NCJC shall cease to use the names “United
Steel Deck, Inc.”, “ABA Trucking Corporation”, and “New Columbia Joist Company”,
or any similar name. As soon as practical thereafter, each of USD, ABA and NCJC
will file with the appropriate office in the jurisdiction of its organization,
and in all jurisdictions wherein it is qualified to do business as a foreign
corporation, all documents necessary to change its name so as to comply with
this Section 9.15.
     9.16 Remediation Agreement.
     (a) Remediation of New Jersey Real Estate. The Company and Subsidiaries
shall comply with all ISRA requirements for which the Companies and/or
Subsidiaries are currently responsible under any existing ISRA oversight
document, including without limitation the Remediation Agreement dated April 10,
1996 or which are otherwise applicable to the Company’s and/or Subsidiaries’
operations at the Property, regardless of whether the full extent of any
conditions required to be addressed pursuant to ISRA are now known or are
hereafter discovered and regardless of how or by whom discovered and shall be
solely responsible for any investigatory or remedial action required by the New
Jersey Department of Environmental Protection (“NJDEP”) pursuant to ISRA
(collectively, the “Remedial Work”).
     (i) ISRA Closing Conditions. Prior to Closing, Sellers shall obtain NJDEP
approval as required by ISRA, and Purchaser acknowledges that such approval may
be in the form of a Remediation Agreement, or Amended Remediation Agreement for
the transactions described in this Agreement. Prior to or in conjunction with
its application for a Remediation Agreement or Amended Remediation Agreement,
Sellers shall disclose all information concerning the environmental condition of
the New Jersey Real Estate to the NJDEP, including, without limitation, any
additional soil or groundwater data not previously provided to the NJDEP and any
additional areas of concern (“AOCs”), as that term is used in N.J.A.C. 7:26E-1.1
et seq, and any Preliminary Assessment Report (“PAR”), as that term in used in
relation to ISRA, prepared by Sellers or Purchaser concerning the New Jersey
Real Estate. As between Purchaser and Sellers, Sellers shall pay all costs in
connection with the Remedial Work including, without limitation, all
installation, operation, maintenance, testing, and monitoring costs, all power
and utility costs and any and all pumping taxes or fees that may be applicable
to Sellers’ activities.

49



--------------------------------------------------------------------------------



 



     (ii) Remediation Funding Source. Sellers have established a remediation
trust fund pursuant to ISRA (“Funding Source”). Prior to Closing, Sellers shall
petition NJDEP to increase said Funding Source in an amount commensurate with a
revised remedial cost estimate; said estimate shall be reasonably acceptable to
Purchaser. Sellers agree to annually (on the anniversary of the applicable
Remediation Agreement) develop a cost estimate to complete the Remedial Work and
will provide that estimate to Purchaser for approval, which approval shall not
be unreasonably withheld or delayed. Such approved cost estimate shall be
referred to as the “Annual Cost Estimate.” If the Annual Cost Estimate exceeds
the Funding Source, Sellers will petition the NJDEP to increase the amount of
the Funding Source and to supplement the Funding Source accordingly. Similarly,
on an annual basis, Sellers shall have the right to petition the NJDEP to
decrease the Funding Source in the event that the Annual Cost Estimate is less
than the Funding Source. The Funding Source shall be renewed and kept in force
by Sellers, at Sellers’ own expense, until such time as Sellers shall have
received approval of the cleanup and a release of the Funding Source from NJDEP.
     (iii) Conduct of Remedial Work. The Company and Subsidiaries shall
immediately commence and shall diligently and as expeditiously as possible: (i)
complete the Remedial work in a good, safe and workmanlike manner, in strict
compliance with all Environmental Laws, and (ii) obtain a final, unconditional
no further action letter (“NFA”) (with no post-NFA obligations other than
obligations for the plugging and abandonment of wells and the disposal of
then-existing investigation derived wastes or as otherwise provided in N.J.A.C.
7:26C-2.6) for any New Jersey Real Estate subject to ISRA, but in any event
shall obtain an NFA no later than eight (8) years following the Closing. In
performing the Remedial Work, the Company and Subsidiaries shall further comply
with the following deadlines:

  1.   Sellers shall submit a Remedial Investigation Workplan (“RIW”) to NJDEP
for the delineation of all areas of concern (“AOCs”) within 60 days of the
Closing.     2.   Sellers shall complete and submit an NJDEP-approvable Final
Remedial Investigation Report (“RIR”) delineating all AOCs in accordance with
the NJDEP’s Technical Requirements for Site Remediation, and submission of
report to the NJDEP, within 240 days of NJDEP approval of the RIW. To the extent
that NJDEP requests additional investigation in response to the RIR, Sellers
will submit a supplemental RIR within 60 days of NJDEP’s request; if, however,
NJDEP requires an additional RIW, Sellers will submit the additional RIW within
60 days of NJDEP’s request for additional investigation and will submit a
supplemental RIR within 90 days of NJDEP’s approval of the additional RIW,
provided that if NJDEP, in response to

50



--------------------------------------------------------------------------------



 



      a Supplemental RIR requests an additional RIW, Sellers will submit the
additional RIW within 30 days of NJDEP’s request and will submit a supplemental
RIR within 60 days of NJDEP’s approval of the additional RIW. To the extent that
the investigation work under an RIW requires access to third-party property
other than property identified on Exhibit E, which is aHIBIT J- Tnon-annuitant
tables map to identify property on which work is currently planned or is
reasonably expected: (i) Sellers shall use their best efforts to timely obtain
access in the above time frames; (ii) if despite these best efforts, Sellers are
unable to timely obtain such access, Sellers shall avail themselves of all legal
avenues to obtain such access as expeditiously as practicable in conformance
with N.J.S.A. 58:10B-16 and N.J.A.C. 7:26C-8 and shall complete within the above
time frames those parts of the investigation which can be completed without the
access; and (iii) Seller shall within 90 days of obtaining access, submit an RIR
containing the data from the off site access.

  3.   Sellers shall submit a Remedial Action Workplan (“RAW”) as to all AOCs
within 90 days of NJDEP approval of RIR or any supplements thereto or within
12 months of the submission of the original RIR, whichever is later.     4.   If
the remedy in the approved RAW is limited to removal of soils and no active
treatment of groundwater (excluding the MNA Remedy as defined below), Seller
shall submit a Remedial Action Report (“RAR”) within 210 days of NJDEP approval
of the RAW. If the remedy in the approved RAW includes active treatment of
groundwater or saturated soils, Seller shall initiate site work within 180 days
of NJDEP approval of the RAW, shall submit the first Remedial Action Progress
Report (“RAPR”) within 210 days of NJDEP approval of the RAW, thereafter shall
submit RAPRs in accordance with N.J.A.C. 7: 26E-6.6 no less frequently than
semi-annually, and shall submit an RAR no later than four (4) years from the
date of Closing, provided, however, that Sellers may request from Purchaser an
extension of time of up to two (2) years in which to submit the RAR. Purchaser
shall grant the extension if Sellers prove to Purchaser’s satisfaction that the
extension is necessary and unavoidable despite Sellers’ best efforts, and is
strictly limited in duration to the time it will take to complete the
groundwater or soil treatment using Sellers’ best efforts. If the NJDEP and the
Purchaser have approved a monitored natural attenuation remedy in conjunction
with a Classification Exception Area (“MNA Remedy”), then Sellers shall submit
the first RAPR within 180 days of NJDEP approval of the RAW.

51



--------------------------------------------------------------------------------



 



  5.   If an MNA Remedy is approved by the NJDEP and Purchasers, Sellers shall
obtain a conditional NFA (indicating that all source areas have been remediated,
or that an appropriate deed restriction is in place to address the source areas,
as provide by Section 9.16(a)(vii) and groundwater contamination is trending
downward) within four (4) years of Closing.

     For any of the above submittals, to the extent that any regulatory or
NJDEP-required deadline imposes a shorter timeframe for a submittal, Sellers
shall comply with the shorter timeframe. Sellers shall not request any extension
of a regulatory deadline without CMC’s consent, which shall not be unreasonably
withheld or delayed.
     (iv) Efforts to Complete Remedial Work. The Sellers, Company and
Subsidiaries and Purchaser acknowledge and agree that the obligations of the
Company and Subsidiaries as described in Section 9.16(a)(iii) shall include,
without limitation, any and all reasonable efforts that may be undertaken,
including, without limitation, any administrative appeals and alternative
technical approaches to investigate and/or remediate the New Jersey Real Estate,
in order to expedite the completion of the Remedial Work and the NJDEP’s review
and approval of any required workplans or reports.
     (v) Conduct of Remediation Activities. Sellers shall monitor all equipment
associated with the Remedial Work and promptly notify Purchaser of any failures
or irregularities in the operation of such equipment. In all cases, Sellers
shall ensure that the Remedial Work is conducted so as not to unreasonably
interfere with Purchaser’s or any tenant’s use of the New Jersey Real Estate.
Purchaser agrees to cooperate and not unreasonably interfere with Sellers’
conduct on the Remedial Work so long as such Remedial Work is conducted in
compliance with this Agreement and with the requirements set forth in this
Agreement and Exhibit F and Seller, Company and Subsidiaries are not otherwise
in breach of the their obligations under Section 9.16. Sellers and Purchaser
shall execute an access agreement in substantially the same form as that
presented in Exhibit F upon Closing.
     (vi) Restoration of Property. Promptly upon Sellers’ completion of the
Remedial Work and satisfaction of all of their obligations pursuant to Sections
9.16(a), Sellers shall permanently seal or cap all monitoring wells and test
holes to industry standards and in compliance with applicable Environmental Law,
remove all associated equipment, and restore the Property to its condition
existing immediately prior to Closing, which shall include, without limitation,
the repair of any surface damage, including paving, caused by Sellers’
activities hereunder.

52



--------------------------------------------------------------------------------



 



     (vii) Deed Restrictions. Any deed restrictions or other similar instruments
restricting, limiting, or otherwise affecting the New Jersey Real Estate other
than restricting groundwater usage are not permitted except as follows:
(A) Sellers may propose additional deed restrictions on the New Jersey Real
Estate where the Remedial Cost Savings, as defined below, of such additional
deed restriction (i.e., deed restrictions other than those on ground water) will
be at least $5,000,000; and
(B) Sellers shall pay Purchaser the Diminished Property Value, as defined below,
from funds other than the Funding Source or the Environmental Escrow.
Upon satisfaction of conditions (A) and (B), Purchaser covenants to consent to
the imposition of an additional deed restriction, on behalf of itself and any
successors and assigns to the New Jersey Real Estate for a period of eight
(8) years after Closing and provided that Sellers are not in breach of their
obligations under this section 9.16 and Purchaser has not exercised its right to
assume control under Section 9.16(d). Nothing stated herein shall prohibit
Sellers from proposing and Purchaser from accepting a deed restriction that does
not meet the conditions of (A) and (B) above, provided however, that Purchaser
may elect to reject any deed restriction that does not meet the conditions of
(A) and (B) above in its sole and absolute discretion.
 “Remedial Cost Savings” shall mean the cost difference between the cost of the
Remedial Work without the proposed additional deed restriction and the cost of
the Remedial Work with the proposed additional deed restriction. In order to
determine the cost difference, Sellers shall submit to Purchaser with its
request for an additional deed restriction, a cost estimate prepared by its
environmental consultant showing the cost difference and the calculations and
supporting information used to determine the cost difference. If Purchaser does
not agree with the Sellers’ estimate of the cost difference, Purchaser shall
notify Sellers within forty-five (45) days of receipt of Sellers’ cost estimate
and Purchaser shall, within ninety (90) days of receipt of Sellers’ cost
estimate, provide its environmental consultant’s cost estimate showing the cost
difference and the calculations and supporting information used to determine the
cost difference. In addition, the Sellers and the Purchaser shall select and
engage by mutual agreement, a third environmental consultant from a firm with a
national presence and experience with remediation projects in New Jersey to
prepare a third cost estimate of the cost difference (the “Independent
Estimate”). The Remedial Cost Savings will then be determined by taking the
average of the two closest in value of the Sellers’ cost estimate, Purchaser’s
cost estimate and the Independent Estimate. In implementing this provision, each
party shall bear the cost of its

53



--------------------------------------------------------------------------------



 



environmental consultant, and the parties shall split evenly the cost of the
Independent Estimate. Further, the parties shall cooperate in the prompt
exchange of information relating to the site, the remediation, the support for
calculations and such other information as a party may reasonably request to
perform its cost estimate.
“Diminished Property Value” shall mean difference in value of the New Jersey
Real Estate without the proposed additional deed restriction and the value of
the New Jersey Real Estate with the proposed additional deed restriction. In
order to determine the cost difference, Sellers shall submit to Purchaser with
its request for an additional deed restriction, an appraisal report prepared by
its appraiser showing the difference in value and the calculations and
supporting information used to determine the difference in value. If Purchaser
does not agree with the Sellers’ appraisal of the difference in value, Purchaser
shall notify Sellers within forty-five (45) days of receipt of Sellers’
appraisal and Purchaser shall, within ninety (90) days of receipt of Sellers’
appraisal, provide its appraiser’s report on the difference in value and the
calculations and supporting information used to determine the difference in
value. In addition, the Sellers and the Purchaser shall select and engage by
mutual agreement, a third appraiser from a firm with a national presence and
experience with contaminated properties to prepare a third appraisal of the
difference in value (the “Independent Appraisal”). The Diminished Property Value
will then be determined by taking the average of the two closest in value of the
Sellers’ difference in value, Purchaser’s difference in value and the
Independent Appraisal. In implementing this provision, each party shall bear the
cost of its appraisers, and the parties shall split evenly the cost of the third
appraiser. Further, the parties shall cooperate in the prompt exchange of
information relating to the site, the remediation, the support for calculations
and such other information as a party may reasonably request to perform its
appraisal.
     (viii) Purchaser’s Right to Participation. While performing the Remedial
Work, Sellers shall keep the Purchaser reasonably informed of all developments
concerning the resolution of any claim, action, suit, investigation or
proceeding, or the performance of the Remedial Work. Sellers will provide
Purchaser with reasonable notice of, and Purchaser shall have the right to be
present at and participate in, any meetings or substantive telephone
conversations with NJDEP concerning environmental conditions at the New Jersey
Real Estate. For meetings, such notice shall be at least five (5) working days;
for Seller initiated telephone conversations, such notice shall be at least
three (3) working days; and for NJDEP initiated telephone conversations, such
notice shall be at least one (1) working day. Sellers shall give Purchaser a
draft copy of any investigative or remedial workplan or report (including
without limitation, any plans for the installation of any assessment,
investigation, remediation or monitoring system, or the design, construction
and/or maintenance of any cap, whether or not a part of any submittal to NJDEP
or other government authority)

54



--------------------------------------------------------------------------------



 



for Purchaser’s approval, which such approval shall not be unreasonably
withheld. Purchaser shall use reasonable efforts to review and respond within
five (5) working days but shall be deemed to have approved such draft if it has
not responded to Sellers within ten (10) working days of receipt of the draft
(except in such cases where Company and Subsidiaries are directed by the
government agency to respond in less than fifteen (15) days, in which case the
time period shall for Purchaser review shall be three (3) working days). Only
upon consultation with and consent of Purchaser, not to be unreasonably withheld
or delayed, shall Sellers treat, dispose of, transfer or excavate any sediment,
soil, surface or groundwater or other material on the New Jersey Real Estate of
the Purchaser. Purchaser and Sellers shall retain responsibility for their own
costs associated with these meetings, discussions, reviews, consultations, and
approvals so long as Purchaser complies with its obligations under this
Section 9.16.
     (ix) Documentation. Sellers shall copy Purchaser on all correspondence
(including email correspondence) with any governmental authority regarding the
New Jersey Real Estate and shall provide Purchaser with copies of all final,
reports, studies and other similar documents relating to the New Jersey Real
Estate as they are generated and upon request from Purchaser, a copy of all data
generated relating to the New Jersey Real Estate.
     (x) Selection of Contractor. Sellers agree that their selection of and
retention agreement with a remedial contractor shall meet the following minimum
criteria: (1) the contractor shall have insurance of at least (x) $3,000,000
coverage, per occurrence, for contractor’s errors and omissions, (y) worker’s
compensation and employer’s liability insurance in accordance with any law that
may be applicable to all of its employees, agents or subcontractors engaged in
performing the Remedial Work, and (z) comprehensive general liability and
automobile liability insurance against any claims for bodily injury, death, or
property damage occurring in or about the New Jersey Real Estate, with limits of
not less than $3,000,000 for each occurrence and aggregate limits of $3,000,000;
(2) Purchaser shall be an additional named insured on the contractor’s
insurance; (3) the contractor shall be required to maintain the foregoing
insurance at all times during the performance of the Remedial Work; and
(4) Purchaser shall be a third-party beneficiary to the retention agreement and
assignment of the retention agreement to Purchaser is permitted. Sellers further
agree that their selection and retention of a remedial contractor (including the
retention agreement with such contractor) shall be approved by Purchaser, but
such approval shall not be unreasonably withheld or delayed.
     (xi) Subrogation/Contribution. Sellers shall retain all rights of
contribution against third parties for any Environmental Claims or Liabilities
associated with the New Jersey Real Estate, except for any damages incurred by
Purchaser and not promptly reimbursed by Sellers.

55



--------------------------------------------------------------------------------



 



          (xii) Breach and Cure. If Purchaser contends that Sellers are in
breach of their obligations under Section 9.16(a), Purchaser shall provide
written notice to Sellers of said breach and Sellers shall have thirty (30) days
following such notice to cure such breach.
          (xiii) Indemnification. In the event that the costs of obtaining a NFA
for the New Jersey Real Estate exceeds the funds available in escrow established
pursuant to Section 9.16(e), Sellers shall indemnify Purchaser for any
out-of-pocket costs (including counsel fees, consultant fees and other expert
fees) associated with the pursuit of the NFA in excess of amounts available
pursuant to the Environmental Escrow, within thirty (30) days of presentment.
          (b) Remediation of Pennsylvania Real Estate. The Company and
Subsidiaries shall remediate the Pennsylvania Real Estate in accordance with all
applicable Pennsylvania requirements. The Company and Subsidiaries shall either
(1) obtain closure from the Pennsylvania Department of Environmental Protection
(“PADEP”) prior to Closing or (2) establish an escrow account to fund this
remediation in an amount equal to $300,000, to be released upon closure approval
from the PADEP. The remediation of the Pennsylvania Real Estate shall not rely
upon any deed restrictions or other limitations on the property use, other than
a restriction on excavation of soils underlying the building adjacent to the
former tank location or immediately adjacent to the building only to the extent
that excavation of such soil would undermine the structural stability of the
building or the adjacent railroad siding owned and controlled by Sellers as
shown on the map attached hereto as Exhibit G, and will not result in any
ongoing obligation related to the property other than the maintenance of a slab
or parking in these areas or other than a prohibition on excavation in the area
of the railroad siding as provided in this section or in any expense for
Purchaser other than the routine filing of documents regarding such maintenance.
In all events, any such deed restriction on the excavation of soils shall be as
narrowly tailored as practicable to those areas of contamination and with
respect to the railroad siding, Purchaser shall have the option, in its sole and
absolute discretion, of requiring Sellers to excavate the contaminated soil in
lieu of accepting a deed restriction provided Purchaser is willing to accept the
interference with its operations at the Pennsylvania Real Estate.
          (i) Completion of Closing. If the closure from the PADEP is not
completed prior to Closing, Company and Subsidiaries shall immediately commence
and shall diligently and as expeditiously as possible obtain a final, closure
from the PADEP, but in any event, Company and Subsidiaries shall obtain such
closure no later than four (4) years following the Closing.
          (ii) Access. Sellers shall ensure that the Remedial Work is conducted
so as not to unreasonably interfere with Purchaser’s or any tenant’s use of the
Pennsylvania Real Estate. Purchaser agrees to cooperate and not unreasonably

56



--------------------------------------------------------------------------------



 



interfere with Sellers’ conduct on the work to achieve closure from the PADEP so
long as such work is conducted in compliance with this Agreement and with the
requirements set forth in this Agreement and Exhibit F and Sellers, Company and
Subsidiaries are not otherwise in breach of the their obligations under
Section 9.16. If the closure from the PADEP is not obtained prior to Closing,
Sellers and Purchaser shall execute an access agreement in substantially the
same form as that presented in Exhibit F upon Closing.
          (iii) Communications. While performing the Remedial Work, Sellers
shall keep the Purchaser reasonably informed of all developments concerning the
performance of the Remedial Work. Sellers will provide Purchaser with reasonable
notice (such notice being at least five working days) of, and Purchaser shall
have the right to be present at and participate in, any meetings or telephone
conversations with PDEP concerning environmental conditions at the Pennsylvania
Real Estate. Sellers shall give Purchaser a draft copy of any submittals to PDEP
for Purchaser’s approval, which such approval shall not be unreasonably
withheld. Purchaser shall be deemed to have approved such draft if it has not
responded to Sellers within ten (10) working days of receipt of the draft. Only
upon consultation with and consent of Purchaser, not to be unreasonably withheld
or delayed, shall Sellers: (i) treat, dispose of, transfer or excavate any
sediment, soil, surface or groundwater or other material on the Pennsylvania
Real Estate; or (ii) install any assessment, investigation, remediation or
monitoring system, or design, construct and/or maintain any cap. Purchaser and
Sellers shall retain responsibility for their own costs associated with these
meetings, discussions, reviews, consultations, and approvals so long as
Purchaser complies with its obligations under this Section 9.16.
          (iv) Documentation. Sellers shall copy Purchaser on all correspondence
(including email correspondence) with any governmental authority regarding the
Pennsylvania Real Estate and shall provide Purchaser will copies of all final
reports, studies and other similar documents relating to the Pennsylvania Real
Estate as they are generated and upon request from Purchaser, a copy of all data
generated related to the Pennsylvania Real Estate.
          (v) Retention of Contractor. Sellers retention of a contractor to
perform work on the Pennsylvania Real Estate shall comply with the provisions of
Section 9.16(a)(x) above.
     (c) Environmental Insurance. In connection with the environmental insurance
for Premises Pollution Liability Coverage issued by ACE American Insurance
Company (“ACE”), Sellers represent and warrant that they have disclosed all
known information regarding the environmental condition of the insured
properties to ACE, the NJDEP and PADEP, as applicable. Sellers further covenant
to comply with all requirements for maintaining said environmental insurance,
satisfy any conditions to said coverage, and

57



--------------------------------------------------------------------------------



 



disclose all environmental information to ACE, the NJDEP and PADEP, as and when
required by policy or regulation.
     Purchaser retains the right to obtain remediation cost cap insurance at its
own expenses, at any time. If Purchaser assumes control of the Remedial Work, it
shall have the right, at its sole discretion, to use funds from the
Environmental Escrow to meet the self-insured retention amount provided for in
the remediation cost cap insurance policy and for policy premiums and
out-of-pocket costs associated with said insurance. In either situation, Sellers
shall, and shall cause their consultants to, fully cooperate with Purchaser in
obtaining, maintaining and/or collecting any amounts under said insurance. If
such insurance is obtained by Purchaser following a breach, Seller shall bear
the costs of such cooperation; otherwise, Purchaser will reimburse Seller for
the reasonable out-of-pocket expenses for such cooperation.
     The above-stated rights of Purchaser notwithstanding, Sellers retain the
right to obtain, at their own expense, their own remediation cost cap insurance
at any time. Purchaser shall, and shall cause it consultants to, fully cooperate
with Sellers in obtaining said insurance; however, Sellers shall bear the
consultants’ fees associated with such cooperation.
     (d) Purchaser’s Right to Assume Control. Notwithstanding Sellers’ election
to perform the Remedial Work referenced in Sections 9.16(a) and 9.16(b) above,
Purchaser shall have the right, but not the obligation, to assume control over
the Remedial Work at Sellers’ expense if Sellers have breached their obligations
under Sections 9.16(a) and 9.16(b) above, in accordance with Section 5 of the
Environmental Escrow Agreement.
     (e) Environmental Escrow.
          (i) Notwithstanding the minimum Funding Source established by Sellers
pursuant to ISRA, Sellers shall establish, with proceeds from the Closing, an
environmental escrow in the amount of $4,500,000 of the Purchase Price
“Environmental Escrow Amount”), guaranteeing the performance and completion of
the Company’s and the Subsidiaries’ obligations pursuant to ISRA and pursuant to
this Section 9.16 (“Environmental Escrow”). The Company and Subsidiaries shall
be able to withdraw monies from the Environmental Escrow reasonably necessary to
fund the Remedial Work, consistent with the Environmental Escrow Agreement (the
form of which is attached in Exhibit I), provided that a minimum Environmental
Escrow of $1,500,000 (the “Minimum Environmental Escrow”) is maintained until
such time as the Company and Subsidiaries have received final approval of the
cleanup, in the form of a final unconditional NFA from NJDEP. Notwithstanding
the foregoing sentence, in the event that Purchaser and the NJDEP approve an MNA
Remedy for the New Jersey Real Estate, then upon the NJDEP’s issuance of a
conditional NFA, the

58



--------------------------------------------------------------------------------



 



minimum amount remaining in the Minimum Environmental Escrow may be reduced from
$1,500,000 to the amount of the MNA Remedy Operational Cost, as defined below.
Upon receipt of the NFA and the fulfillment of all conditions within the NFA,
the Company and Subsidiaries may withdraw any funds remaining in the
Environmental Escrow, including the Minimum Environmental Escrow. Earnings on
the Environmental Escrow will be retained in the environmental escrow account
and used to either fund the Remedial Work or for reimbursement of taxes (such
taxes to be the responsibility of Sellers and such taxes not to exceed forty-two
percent (42%) of the earnings annually) to the responsible party; like the
Minimum Environmental Escrow, the remainder of the earnings shall be released to
Sellers upon receipt of a NFA. The availability or non-availability of funds
from the Environmental Escrow shall not in any manner limit, modify or change
the obligations of Sellers, the Company and the Subsidiaries under this
Agreement.
          (ii) “MNA Remedy Operational Cost” shall mean all costs incurred to
complete the MNA Remedy, including, without limitation, all operation and
maintenance costs and costs incurred to comply with applicable requirements
pursuant to N.J.A.C. 7:26E-8.1 et seq., as determined pursuant to the following
procedure: Sellers shall submit to Purchaser an estimate of the foregoing costs
prepared by its environmental consultant showing the calculations and supporting
information used to determine the estimate. If Purchaser does not agree with the
Sellers’ estimate of the cost, Purchaser shall notify Sellers within forty-five
(45) days of receipt of Sellers’ cost estimate and Purchaser shall, within
ninety (90) days of receipt of Sellers’ cost estimate, provide its environmental
consultant’s cost estimate showing the calculations and supporting information
used to determine the cost difference. In addition, the Sellers and the
Purchaser shall select and engage by mutual agreement, a third environmental
consultant from a firm with a national presence and experience with remediation
projects in New Jersey to prepare a third cost estimate of the cost difference
(the “Independent MNA Remedy Operational Cost Estimate”). The MNA Remedy
Operational Cost will then be determined by taking the average of the two
closest in value of the Sellers’ cost estimate, Purchaser’s cost estimate and
the Independent MNA Remedy Operational Cost Estimate. In implementing this
provision, each party shall bear the cost of its environmental consultant, and
the parties shall split evenly the cost of the third environmental consultant.
Further, the parties shall cooperate in the prompt exchange of information
relating to the site, the MNA Remedy, the support for calculations and such
other information as a party may reasonably request to perform its cost
estimate.
          (iii) With respect to the Pennsylvania Real Estate, if the Company and
Subsidiaries do not obtain closure from the PADEP prior to Closing, they shall
put into the Environmental Escrow an additional $300,000 to fund the

59



--------------------------------------------------------------------------------



 



      remediation of the Pennsylvania Real Estate, to be released upon closure
approval from the PADEP.
     (f) Liens. Sellers shall not to cause or suffer any liens to be recorded
against the Property as a consequence of, or in any way related to, the Known
Environmental Conditions in or about the Property, or related in any way to
Sellers’ activities pursuant to this Agreement, including any mechanics’ liens
and any so-called state, federal or local “Superfund” lien relating to such
matters. Sellers shall have sixty (60) days to remove any such liens.
     (g) Survival. All of the foregoing covenants of Sellers and Purchaser shall
survive the Closing until such time as the No Further Action letter for the New
Jersey Real Estate and the closure from the PDEP for the Pennsylvania Real
Estate are issued.
     (h) Restoration of Property. Promptly upon Sellers’ completion of the
Remedial Work and satisfaction of all of its obligations pursuant to
Sections 9.16(a) and 9.16(b) above, Sellers shall permanently seal or cap all
monitoring wells and test holes to industry standards in compliance with
applicable Environmental Law, remove all associated equipment, and restore the
Property to its condition existing immediately prior to Closing to the maximum
extent practicable, which shall include, without limitation, the repair of any
surface damage, including paving, caused by Sellers’ activities hereunder.
     (i) Access. Purchaser shall provide reasonable access to Sellers to perform
its obligations under this Section 9.16 pursuant to the access agreement in a
form substantially similar to that in Exhibit F.
     9.17 Appropriate Action; Consents; Filings.
     (a) Each Seller and the Purchaser shall: (i) as soon as practicable, and in
any event no later than ten (10) business days after the date of this Agreement,
make any initial filings required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations thereunder
(the “HSR Act”); and (ii) any other additional filings required by any other
applicable Antitrust Laws (as defined below). The parties hereto shall consult
and cooperate with one another, afford one another (or one another’s counsel) an
opportunity to review in advance any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals to be made or submitted by
or on behalf of any party hereto in connection with proceedings under or
relating to any Antitrust Law, and consider in good faith the views of one
another, in connection with any analyses, appearances, presentations, memoranda,
briefs, arguments, opinions and proposals made or submitted by or on behalf of
any party hereto in connection with proceedings under or relating to the HSR Act
or any foreign or other Antitrust Law; provided, however, that, with respect to
any such analyses, appearances, presentations, memoranda, briefs, arguments,
opinions or proposals, each Seller and the Purchaser need not supply the other
(or its counsel) with copies (or in case of oral presentations, a summary) to
the extent that any applicable Law to such party requires

60



--------------------------------------------------------------------------------



 



such party to restrict or prohibit access to any such properties or information.
Unless otherwise agreed, to the extent reasonably practical and permitted by
applicable Law, no party shall have any material discussions or communications
with any Governmental Authority with respect to the transactions contemplated by
this Agreement without, where practical, consulting with a representative of the
other party.
     (b) Each party will notify the other promptly upon the receipt of (i) any
comments from any officials of any Governmental Authority in connection with any
filings made pursuant hereto and (ii) any request by any officials of any
Governmental Authority for amendments or supplements to any filings made
pursuant to, or information provided to comply in all material respects with,
any Laws. Whenever any event occurs that is required to be set forth in an
amendment or supplement to any filing made pursuant to Section 9.17(a), each
party will promptly inform the other of such occurrence and cooperate in filing
with the applicable Governmental Authority such amendment or supplement.
     (c) Each Seller and the Purchaser shall use commercially reasonable efforts
to resolve such objections, if any, as may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement under
the HSR Act, the Sherman Act, as amended, the Clayton Act, as amended, the
Federal Trade Commission Act, as amended, Council Regulation 139/2004 of the
European Community and any other Law of any Governmental Authority that is
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade (collectively, “Antitrust Laws”). Each
Seller and the Purchaser shall use commercially reasonable efforts to take such
action as may be required to cause the expiration of the notice periods or the
receipt of approval decisions under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as possible after the execution of this
Agreement. Without limiting the foregoing, Sellers and Purchaser shall take any
and all of the following actions to the extent necessary to obtain the approval
of any Governmental Authority with jurisdiction over the enforcement of any
applicable Laws regarding the transactions contemplated hereby: (i) entering
into negotiations, (ii) providing information required by Law, and (iii)
substantially complying with any “second request” for information pursuant to
the Antitrust Laws.
     (d) Notwithstanding anything in this Agreement to the contrary, if any
administrative or judicial action or proceeding is instituted (or threatened to
be instituted) challenging any transaction contemplated by this Agreement as
violative of any Antitrust Law, it is expressly understood and agreed that
(i) none of the Sellers nor Purchaser shall have any obligation to litigate or
contest any administrative or judicial action or proceeding or any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, and (ii) Purchaser shall be under no obligation to make proposals,
execute or carry out agreements or submit to orders providing for the sale,
license or other disposition or holding separate (through the establishment of a
trust or otherwise) of any assets or categories of assets of the Sellers.

61



--------------------------------------------------------------------------------



 



     (e) Notwithstanding the foregoing or any other provision of this Agreement,
nothing in this Section 9.17 shall limit a party’s right to terminate this
Agreement pursuant to Article XIV so long as such party has until such date
complied in all material respects with its obligations under this Section 9.17.
     9.18 Certain Notices. Each of the Sellers and Purchaser will notify the
other party in writing promptly after learning of (i) any notice or other
communication from any person alleging that the consent of such person is or may
be required in connection with this Agreement, (ii) any notice or other
communication from any Governmental Authority in connection with this Agreement,
(iii) any action, suit, arbitration, mediation, proceeding, claim or
investigation by or before any Governmental Authority initiated by or against
it, or known by it to be threatened against it or any of their respective
directors, officers, employees or stockholders in their capacity as such, or of
any verbal or written correspondence from any person asserting or implying a
claim against the Sellers or Purchaser or with respect to any of their
respective assets or properties, (iv) any change, occurrence or event not in the
ordinary course of the Sellers’ or Purchaser’s business, (v) any change,
occurrence or event that is reasonably likely to result in, individually or in
the aggregate with any other changes, occurrences and events, a Material Adverse
Change or that is reasonably likely to cause any of the conditions to Closing
set forth in Article XI or Article XII not to be satisfied.
     9.19 Performance Bonds. As promptly as is reasonably practicable following
the Closing, Purchaser shall obtain payment or performance bonds, as applicable,
for each Contract for which Sellers have obtained a payment or performance bond
which is outstanding as of Closing. Simultaneously therewith, Purchaser shall
cooperate with Sellers to enable Sellers to obtain cancellation and termination
of all Performance Bonds outstanding as of the Closing.
     9.20 Access to Transferred Records and Employees. For a period of three
(3) years following the Closing, Purchaser will, upon the reasonable request of
Sellers, provide Sellers with reasonable access during normal business hours to
the Transferred Records and to such employees of Purchaser (including, without
limitation, the Transferred Employees) as Sellers shall reasonably request.
Purchaser shall maintain the Transferred Records in accordance with its
customary practices for the maintenance of, and with the same care as,
Purchaser’s existing records. Prior to destroying any of the Transferred
Records, Purchaser shall notify the Sellers in writing of its intent to destroy
the Transferred Records. Within forty-five (45) days of such written notice, the
Sellers shall, at their sole expense, have the right to take possession of the
Transferred Records. If the Sellers do not take possession of the Transferred
Records within such forty-five (45) day period, then Purchaser shall have the
right to dispose of or destroy the Transferred Records.
     9.21 Time Bank Liability. Sellers agree that on or prior to the Closing,
they will pay or otherwise provide for the payment and discharge of, the accrued
or earned “time bank liability” (Personal Time Off Program for hourly employees)
of the Sellers, as determined pursuant to Section 5.01.

62



--------------------------------------------------------------------------------



 



     9.22 Purchaser’s Compliance with WARN Act. Purchaser shall not violate the
WARN Act or any similar state or local law with regard to the transfer of the
Sellers employees to Purchaser in connection with the transactions contemplated
by this Agreement. Purchaser agrees to offer employment to 90% of Sellers’
employees that are legally employable at the time of Closing.
     9.23 Employment Agreements. Purchaser and Tim Day and Purchaser and Kevin
Gennarelli shall execute and deliver at Closing employment agreements, effective
as of the Closing Date, in form and substance reasonably satisfactory to
Purchaser (the “Employment Agreements”).
     X. INDEMNIFICATION
     10.01 Indemnity.
     (a) Sellers, Bouras and the Foundation, jointly and severally, shall
indemnify and hold Purchaser and its officers, directors, stockholders,
Affiliates, employees, agents and employee plan fiduciaries (collectively, the
“Purchaser Indemnitees”), harmless from any and all damages, losses (which shall
include any diminution in value), liabilities (joint or several), payments,
obligations (including without limitation reasonably foreseeable future
obligations), penalties, claims, response costs, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses (including
without limitation, reasonable fees, disbursements and expenses of attorneys,
accountants and other professional advisors and of expert witnesses and costs of
investigation and preparation) of any kind or nature whatsoever (collectively
“Damages”), directly or indirectly resulting from, relating to or arising out
of:
          (i) any breach of or inaccuracy in any representation or warranty of
Bouras, the Foundation or any Seller contained in this Agreement or any
Ancillary Agreement, including the Schedules and Exhibits hereto and any other
certificate or document delivered by Bouras, the Foundation or any of Sellers
pursuant to this Agreement or any Ancillary Agreement;
          (ii) any breach or non-performance, partial or total, by Bouras, the
Foundation or any Seller of any covenant or agreement of Bouras, the Foundation
or such Seller contained in this Agreement or any Ancillary Agreement;
          (iii) (A) any condition related to any presence of or to any Release
of a Hazardous Material at the Facilities, first occurring on or prior to
Closing, and or threatened Release (B) any Environmental Claim, Environmental
Costs and Liabilities or any other liability or obligation under Environmental
Law arising from conditions first occurring on or prior to Closing, including
without limitation, disposal at offsite facilities or violations of
Environmental Requirements;

63



--------------------------------------------------------------------------------



 



          (iv) any liability (other than the Assumed Liabilities) arising out of
the operation of the Business and the Acquired Assets by the Sellers prior to
the Closing;
          (v) the Retained Liabilities;
          (vi) any Liens on the Acquired Assets other than (A) Permitted
Exceptions, (B) those Liens identified on Schedule 7.10, and (C) any other Liens
on the Acquired Assets not required to be discharged hereunder;
          (vii) the aggregate sum of all Adjustment Values (as determined
pursuant to Section 2.02(e)), if such sum is a positive number; and
          (viii) as provided in Section 5.03(b), the amount by which the
aggregate claims of M&A Qualified Beneficiaries under Purchaser’s group health
plan exceed the aggregate premiums collected by Purchaser from the M&A Qualified
Beneficiaries for continuation coverage under COBRA.
     (b) Purchaser shall indemnify and hold Bouras, the Foundation and Sellers
and each of their respective officers, directors and shareholders (collectively,
the “Seller Indemnitees”), harmless from any and all Damages resulting from or
arising out of:
          (i) any breach of or inaccuracy in any representation or warranty of
the Purchaser contained in this Agreement or any Ancillary Agreement, including
the Schedules and Exhibits hereto and any other certificate or document
delivered by the Purchaser pursuant to this Agreement or any Ancillary
Agreement;
          (ii) any breach or non-performance, partial or total, by Purchaser of
any covenant or agreement of the Purchaser contained in this Agreement or any
Ancillary Agreement;
          (iii) the ownership, management, operation or use of the Business or
the Acquired Assets by the Purchaser after the Closing Date; and
          (iv) Purchaser’s failure to obtain payment or performance bonds in
accordance with Section 9.19.
     In determining whether there has been a breach of a representation or
warranty for the purposes of this Article X and the amount of Damages pursuant
to this Article X, each representation and warranty shall be read without regard
and without giving effect to any “materiality” or “material adverse effect”
standard of qualification contained in such representation or warranty (i.e., if
such standard or qualification were deleted from such representation or
warranty).

64



--------------------------------------------------------------------------------



 



     10.02 Notice, Participation and Duration. If a claim by a third party is
made against a Purchaser Indemnitee or a Seller Indemnitee (each, an
“Indemnitee”), and if such Indemnitee intends to seek indemnity with respect
thereto under this Article X, the Indemnitee shall promptly, and in any event
within thirty (30) days after the assertion of any claim or the discovery of any
fact upon which Indemnitee intends to base a claim for indemnification under
this Agreement (“Claim”), notify the party or parties from whom indemnification
is sought (“Indemnitor”) of such Claim; provided, however, that the failure or
delay in giving such notice shall not preclude Indemnitee from making any Claim
thereon if the failure or delay in giving such notice did not prejudice
Indemnitor. In the event of any Claim, Indemnitor shall be entitled to
participate in the defense of such Claim and, to the extent that it wishes
(unless (i) the Indemnitor is also a party to the proceedings concerning such
Claim and the Indemnitee determines in good faith that joint representation
would be inappropriate, or (ii) the Indemnitor fails to provide reasonable
assurance to the Indemnitee of its financial capacity to defend such Claim and
provide indemnification with respect to such Claim), to assume the defense of
such Claim with counsel reasonably satisfactory to the Indemnitee and, after
notice from the Indemnitor to the Indemnitee of its election to assume the
defense of such Proceeding, given within thirty (30) days of receipt of
Indemnitee’s notice of the Claim, the Indemnitor will not, as long as it
diligently conducts such defense, be liable to the Indemnitee under this
Article X for any fees of other counsel or any other expenses with respect to
the defense of such Claim, in each case subsequently incurred by the Indemnitee
in connection with the defense of such Claim, other than reasonable costs of
investigation. In the event that Indemnitor elects to undertake the defense of
any Claim hereunder, it will be conclusively established for purposes of this
Agreement that the Claim is within the scope of and subject to indemnification.
Indemnitee shall cooperate with Indemnitor to the fullest extent possible in
regard to all matters relating to the Claim (including, without limitation,
corrective actions required by applicable Law, assertion of defenses, and the
determination, mitigation, negotiation, and settlement of all amounts, costs,
actions, penalties, damages, and the like related thereto) so as to permit
Indemnitor’s management of same with regard to the amount of Damages payable by
the Indemnitor hereunder. No Indemnitor shall be entitled to settle any Claim
without the prior written consent Indemnitee (which consent shall not be
unreasonably withheld), unless (A) there is no finding or admission of any
violation of any Law or any violation of the rights of any Person; (B) the sole
relief provided is monetary damages that are paid in full by the Indemnitor; and
(C) the Indemnitee shall have no liability with respect to any compromise or
settlement of such Claim effected without its consent.
     10.03 Escrow.
     (a) In order to ensure the Purchaser Indemnitees that assets of Sellers
will be available to resolve claims asserted against the Purchaser Indemnitees
or the assets acquired by Purchaser from Sellers, Purchaser shall, at the
Closing, deposit $6,500,000 of the Purchase Price (the “General Escrow Amount”)
with The Bank of New York, as escrow agent (the “Escrow Agent”), for a period of
twenty-four (24) months (the “Escrow Period”) from the Closing Date pursuant to
the terms and conditions of an escrow agreement in substantially the form
attached hereto as hereto as Exhibit H (the “Escrow Agreement”).

65



--------------------------------------------------------------------------------



 



     (b) Additionally, Purchaser shall fund the Environmental Escrow established
by the Sellers pursuant to Section 9.16(d) by depositing, at the Closing, the
Environmental Escrow Amount with the Escrow Agent, pursuant to the terms and
conditions of the Environmental Escrow Agreement in substantially the form
attached hereto as Exhibit I.
     (c) Purchaser and Sellers agree that the General Escrow Amount shall be
reduced over the course of the Escrow Period as follows: (i) upon the one-year
anniversary of the Closing, Purchaser shall release 1/2 of the General Escrow
Amount to Sellers less any amounts for outstanding Claims asserted by any
Purchaser Indemnitee; and (ii) upon the two-year anniversary of the Closing,
Purchaser shall release the remaining General Escrow Amount to Sellers less any
amounts for outstanding Claims asserted by any Purchaser Indemnitee.
     10.04 Limitation of Indemnification. Notwithstanding the provisions of this
Article X and any other provision of this Agreement to the contrary, except as
provided in this Section 10.04, neither Bouras, the Foundation, the Sellers nor
Purchaser, as the case may be, shall be liable for Damages under this Article X
(i) unless the aggregate amount of such Damages exceeds $500,000, in which event
Bouras, the Foundation, Sellers or Purchaser, as the case may be, shall be
liable for all such Damages, and (ii) except with respect to claims of, or
causes of action arising from, fraud by Bouras, the Foundation or Sellers or
Purchaser, as the case may be, the maximum liability of Bouras, the Foundation
and Sellers collectively for any Damages under this Article X shall not exceed
$65,000,000. In determining the amount of Damages pursuant to this Article X,
each representation and warranty, shall be read without regard and without
giving effect to any “materiality”, “material adverse change” or “material
adverse effect” standard of qualification contained in such representation or
warranty (i.e., as if such standard or qualification were deleted from such
representation or warranty). This Section 10.04 shall not apply to any breach by
Bouras, the Foundation or any Seller of Section 1.07(c), Section 10.01(a)(vii)
or any covenant of Bouras, the Foundation or such Seller contained in this
Agreement or any Ancillary Agreement.
     10.05 Insurance Proceeds. In computing the amount of any Damages to which a
party shall be entitled to indemnification hereunder, such computation shall be
net of insurance proceeds, to the extent such proceeds are actually paid to the
indemnified party as a result of such Damages
     10.06 Exclusive Remedy. In the absence of fraud or intentional
misrepresentation, the rights of each Indemnitee under this Article X shall be
the sole and exclusive remedy of such Indemnitee with respect to matters covered
under this Article X. Each Indemnitee shall have an obligation to mitigate all
Damages under this Agreement, and to that end each of Purchaser and each Seller
shall use its reasonable efforts to mitigate, and each shall consult and
cooperate with the other with a view towards mitigating, Damages.

66



--------------------------------------------------------------------------------



 



     XI. CONDITIONS PRECEDENT TO CLOSING BY PURCHASER
     The obligation of Purchaser to consummate the transactions contemplated by
this Agreement is subject to and conditioned upon the satisfaction, at or prior
to Closing, of each of the following conditions, any one or more of which may be
waived by Purchaser:
     11.01 Compliance With Agreement. All of the covenants and obligations that
Bouras, the Foundation and the Sellers are required to perform or comply with on
or before the Closing Date, including the delivery to Purchaser of all
schedules, documents, certificates and instruments required to be delivered to
Purchaser by this Agreement, shall have been performed and complied with in all
respects.
     11.02 Accuracy of Representations and Warranties of Bouras, the Foundation
and Sellers. All representations and warranties made by Bouras, the Foundation
and Sellers in this Agreement, in any Schedules hereto and/or in any written
statement delivered by Bouras, the Foundation or any Seller under this Agreement
(a) qualified by materiality, be true and correct in all respects as of the
Closing Date (except for representations and warranties which are as of a
specific date or which relate to a specific period other than or not including
the Closing Date, as the case may be, which need only to be true and correct as
of such date or with respect to such period); and (b) to the extent not
qualified by materiality, be true and correct in all material respects as of the
Closing Date (except for representations and warranties which are as of a
specific date or which relate to a specific period other than or not including
the Closing Date, as the case may be, which need only to be true and correct in
all material respects as of such date or with respect to such period).
     11.03 Certification. Purchaser shall have received a certificate, dated the
Closing Date, signed by Sellers, Bouras and the Foundation, certifying that the
conditions specified in Sections 11.01, 11.02, 11.07, 11.08, 11.10, 11.12, and
11.14 hereof, insofar as each is applicable to Bouras, the Foundation and such
Seller, have been fulfilled in all respects.
     11.04 Ancillary Agreements. At Closing, Sellers, the Foundation and Bouras
shall have delivered to Purchaser properly executed Ancillary Agreements,
including without limitation the Deeds conveying title to the Company Real
Estate, the Bill of Sale, the Assignment and Assumption Agreement, the Escrow
Agreement, the Environmental Escrow Agreement, the Access Agreement and the
Lease Amendment.
     11.05 Good Standing of Sellers. Each Seller shall have delivered to
Purchaser certificates issued by appropriate governmental authorities evidencing
that (i) such Seller is in good standing and existing, as of a date not more
than ten (10) days prior to the Closing Date, in the state of its organization,
and (ii) such Seller is qualified to do business and is in good standing as a
foreign corporation in each jurisdiction wherein the failure by such Seller to
be so qualified would result in a Material Adverse Change.

67



--------------------------------------------------------------------------------



 



     11.06 Resolutions. Purchaser shall have received certified resolutions of
the Board of Directors of each Seller and, if required for the consummation of
the transactions contemplated hereby, such Seller’s shareholders, in form
satisfactory to counsel for Purchaser authorizing the execution, delivery and
performance of this Agreement by the such Seller and all actions to be taken by
such Seller hereunder.
     11.07 Absence of Litigation. No action, suit or proceeding before any court
or other Governmental Authority pertaining to the transactions contemplated by
this Agreement or their consummation shall have been instituted on or before the
Closing Date and which could reasonably be expected, if adversely determined, to
have a material adverse effect on (i) the Sellers’ ability to sell the Acquired
Assets to Purchaser, (ii) Purchaser’s ability to operate the Facilities
following the Closing Date, or (iii) the consummation of the transactions
contemplated hereby.
     11.08 Consents. The consents of the third parties listed on Schedule 11.08
shall have been obtained.
     11.09 Shareholder Approval. To the extent required to consummate the
transactions contemplated hereby, this Agreement shall have been approved by the
affirmative vote of all of the holders of the shares of outstanding common stock
of the Company.
     11.10 Unfinished Customer Contracts. No events or circumstances shall have
occurred between the date hereof and the Closing Date that would make it likely
that Purchaser would incur a loss in the aggregate in connection with the
completion of the Unfinished Customer Contracts.
     11.11 [Intentionally Omitted].
     11.12 No Material Adverse Change. Since the date of this Agreement, there
shall not have occurred any Material Adverse Change. For purposes of this
Section 11.12, a Material Adverse Change shall be deemed to have occurred if,
during the period from the date hereof until the Closing, the Sellers shall have
suffered an adverse effect of $4,000,000 in the aggregate or more on the
Business.
     11.13 Agreement on Inventory Value. The Inventory Value shall have been
determined in accordance with Section 1.07 hereof.
     11.14 Opinion of Counsel for Sellers. Sellers shall have delivered to
Purchaser an opinion dated as of the Closing Date, of Sellers’ counsel, Riker
Danzig Scherer Hyland & Perretti, LLP, in a form reasonably satisfactory to
Purchaser containing the opinions set forth in Exhibit J to this Agreement
(“Sellers’ Counsel’s Opinion”).
     11.15 Permit Transfers. Sellers shall have executed all documents deemed
necessary by the Purchaser to effectuate the transfer of all Permits, including
without limitation,

68



--------------------------------------------------------------------------------



 



Environmental Permits (other than Permits which, under applicable Law, cannot be
transferred to Purchaser) associated with the Acquired Assets.
     11.16 ISRA Compliance.
     (a) Sellers shall have received from the NJDEP and provided to Purchaser,
either (i) a non-applicability letter stating that the contemplated transaction
is not subject to the requirements of ISRA, (ii) written approval by the NJDEP
of Sellers’ negative declaration or “No Further Action letter” and “Covenant Not
to Sue” as to all areas of concern located at the New Jersey Real Estate,
(iii) an NJDEP-approved “Remediation Agreement” with a Funding Source, as
defined Section 9.16(a) above; or (iv) an NJDEP-approved Remediation-in-Progress
Waiver, as all such terms are defined pursuant to ISRA.
     (b) Sellers shall have provided or otherwise made available to Purchaser
true and complete copies of all documents, reports, submissions and
correspondence provided by Sellers to the NJDEP and all documents, directives
and correspondence provided by the NJDEP to Sellers. Sellers shall also promptly
furnish to Purchaser true and complete copies of all sampling, test results and
reports (including any “Preliminary Assessment Report” and/or “Site
Investigation Report,” as defined under ISRA) obtained from samples and tests
taken at and around the premises upon receipt thereof from Sellers’
environmental consultant.
     11.17 HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and any other applicable Antitrust Laws required to
consummate the Agreement shall have expired or been terminated.
     11.18 Summit Lease. Subject to the terms and conditions of this Agreement,
Sellers shall have caused Bouras Properties, LLC., as landlord (the “Landlord”),
to amend the Summit Lease substantially in the form attached hereto as Exhibit K
(the “Lease Amendment”; the Summit Lease as amended by the Lease Amendment, the
“New Lease”), which shall provide, among other matters, for a minimum eighteen
(18) month term and give the Purchaser the right to terminate the New Lease at
any time after the eighteenth (18th) month. With respect to any such
termination, Purchaser shall notify the Landlord in writing at least six
(6) months prior to Purchaser’s intended termination date.
     11.19 Removal of Drums. Except for drums of investigation derived wastes
and for normal quantities of wastes generated in the operations at the
Facilities, Sellers shall have removed all other drums of wastes from the
Facilities. Sellers shall agree in the Access Agreement to retain ownership of
any remaining investigation derived wastes and shall agree to handle such wastes
in accordance with the procedures of the Access Agreement.

69



--------------------------------------------------------------------------------



 



     XII. CONDITIONS PRECEDENT TO CLOSING BY SELLERS, BOURAS AND THE FOUNDATION
     The obligation of Sellers, Bouras and the Foundation to consummate the
transactions contemplated by this Agreement is subject to and conditioned upon
the satisfaction, at or prior to Closing, of each of the following conditions,
any one or more of which may be waived by Sellers, Bouras and the Foundation;
provided, however, that Closing shall not constitute a waiver of any breached
representation or warranty:
     12.01 Compliance With Agreement. All of the covenants and obligations that
Purchaser is required to perform or comply with on or before the Closing Date,
including the delivery to Sellers, Bouras and the Foundation of all schedules,
documents, and instruments required to be delivered to Sellers, Bouras and the
Foundation by this Agreement, shall have been performed and complied with in all
respects.
     12.02 Accuracy of Representations and Warranties of Purchaser. All
representations and warranties made by Purchaser in this Agreement, in any
Schedules hereto and/or in any written statement delivered by Purchaser under
this Agreement shall: (a) to the extent qualified by materiality, be true and
correct in all respects as of the Closing Date (except for representations and
warranties which are as of a specific date or which relate to a specific period
other than or not including the Closing Date, as the case may be, which need
only to be true and correct as of such date or with respect to such period); and
(b) to the extent not qualified by materiality, be true and correct in all
material respects as of the Closing Date (except for representations and
warranties which are as of a specific date or which relate to a specific period
other than or not including the Closing Date, as the case may be, which need
only to be true and correct in all material respects as of such date or with
respect to such period).
     12.03 Certification. Sellers shall have received a certificate, dated the
Closing Date, signed by an appropriate officer of Purchaser, certifying that the
conditions specified in Sections 12.01 and 12.02 hereof have been fulfilled in
all respects.
     12.04 Agreement on Inventory Value. The Inventory Value shall have been
determined in accordance with Section 1.07 hereof.
     12.05 Opinions of Counsel for Purchaser. Purchaser shall have delivered to
Sellers opinions dated as of the Closing Date, of David M. Sudbury and Haynes
and Boone, LLP, in forms reasonably satisfactory to Purchaser (“Purchaser’s
Counsel’s Opinion”).
     12.06 Offers of Employment. Purchaser shall have made all offers of
employment required to have been made pursuant to Section 9.22 hereof.

70



--------------------------------------------------------------------------------



 



     XIII. CLOSING DELIVERIES
     13.01 Sellers’ Deliveries. At the Closing, Sellers will deliver to
Purchaser such deeds, bills of sale, endorsements, assignments, and other good
and sufficient instruments of conveyance and transfer in form satisfactory to
Purchaser and containing full warranties of title, as shall be effective to vest
in Purchaser good, absolute, and marketable title to the Acquired Assets.
Without limiting the generality of the foregoing, Sellers will deliver the
following items to Purchaser:
     (a) All Assumed Contracts together with any required consents and estoppel
letters provided for in this Agreement.
     (b) Deeds conveying title to the Company Real Estate described in Schedule
1.03, together with any necessary transfer declarations or other filings.
     (c) The Assignment and Assumption Agreement.
     (d) The ALTA Policy.
     (e) The Bill of Sale.
     (f) The Escrow Agreement and the Environmental Escrow Agreement.
     (g) The Access Agreement.
     (h) The Lease Amendment.
     (i) The Employment Agreements.
     (j) Certified resolutions of the Board of Directors of each Seller in a
form satisfactory to counsel for Purchaser authorizing the execution, delivery
and performance of this Agreement by such Seller and all actions to be taken by
such Seller hereunder.
     (k) Copies of all consents and approvals obtained by Sellers relating to
the transactions contemplated by this Agreement.
     (l) Certificates of Existence and Good Standing from the Secretary of State
of each Seller’s applicable jurisdiction of organization.
     (m) Releases of all Liens on any of the Acquired Assets, including, without
limitation, UCC-3 termination statements.

71



--------------------------------------------------------------------------------



 



     (n) A letter from the Sellers’ independent public accountants, addressed to
Purchaser, stating that Purchaser shall be entitled to rely on the auditor’s
reports of such accountants with respect to the Financial Statements.
     (o) A certification of non-foreign tax status pursuant to Section 1445 of
the Code, in form and substance satisfactory to Purchaser.
     (p) The Sellers’ Counsel’s Opinion.
     (q) Such other documents as Purchaser may reasonably request for the
purpose of (i) evidencing the accuracy of any of Bouras’, the Foundation’s or
Sellers’ representations and warranties, (ii) evidencing the performance by
Bouras, the Foundation and any Seller of, or the compliance by Bouras, the
Foundation and any Seller with, any covenant or obligation required to be
performed or complied with by Bouras, the Foundation and such Seller, (iii)
evidencing the satisfaction of any condition referred to in this Agreement, or
(iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.
     Simultaneously with such delivery, Sellers will take all such steps as may
be requisite to put Purchaser in actual possession, operation, and control of
the Acquired Assets to be transferred hereunder.
     13.02 Purchaser’s Deliveries. At the Closing, Purchaser will deliver the
following items to Sellers:
     (a) To Sellers by wire transfer of immediately available funds, the
Purchase Price as adjusted under this Agreement and the Non-Compete Payment
pursuant to Article IV.
     (b) The Assignment and Assumption Agreement.
     (c) The Bill of Sale.
     (d) The Escrow Agreement and the Environmental Escrow Agreement.
     (e) The Access Agreement.
     (f) The Lease Amendment.
     (g) The Employment Agreements.
     (h) Such other documents as Sellers may reasonably request for the purpose
of (i) evidencing the accuracy of any representation or warranty of Purchaser,
(ii) evidencing the performance by Purchaser of, or the compliance by Purchaser
with, any

72



--------------------------------------------------------------------------------



 



covenant or obligation required to be performed or complied with by Purchaser,
(iii) evidencing the satisfaction of any condition referred to in this
Agreement, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement.
     XIV. TERMINATION OF AGREEMENT
     14.01 Termination. This Agreement may, by written notice given at or prior
to Closing in the manner hereinafter provided, be terminated or abandoned:
     (a) By Bouras, the Foundation and Sellers or by Purchaser if the Closing
shall not have occurred on or before the first Monday following the end of the
month, in which the 120th day following the date of this Agreement shall fall;
     (b) By Purchaser if a material default or material breach shall be made by
Bouras, the Foundation or any Seller with respect to the due and timely
performance of any of Bouras’, the Foundation’s or such Seller’s covenants and
agreements contained herein, or with respect to the correctness of any of their
representations and warranties contained in Article VII hereof;
     (c) By Bouras, the Foundation or any Seller if a material default or
material breach shall be made by Purchaser with respect to the due and timely
performance of any of its covenants and agreements contained herein, or with
respect to the correctness of or due compliance with any of its representations
and warranties contained in Article VIII hereof; and
     (d) By mutual consent of Sellers and Purchaser.
     14.02 Continuing Obligations. In the event this Agreement is terminated
pursuant to Section 14.01, all further obligations of the parties hereunder
shall terminate, except that the obligations set forth in Sections 9.05, 15.03,
15.05, 15.07 and Article X shall survive; provided, however, that if this
Agreement is so terminated by one party because one or more of the conditions to
such party’s obligations hereunder are not satisfied as a result of the other
party’s failure to comply with Article XI or Article XII or any of its
obligations under any other provision of this Agreement, it is expressly agreed
and understood that the terminating party’s right to pursue all legal remedies
for breach of contract and damages shall also survive such termination
unimpaired.
     XV. MISCELLANEOUS
     15.01 Assignment. This Agreement shall not be assignable by Bouras, the
Foundation, Sellers or Purchaser without the consent of the other, except that
Purchaser may assign this Agreement to a wholly-owned subsidiary of Purchaser
(or a wholly-owned subsidiary of any Affiliate of Purchaser which is directly or
indirectly in a line of corporate ownership with

73



--------------------------------------------------------------------------------



 



Purchaser as the ultimate parent corporation) now in, or hereinafter to come
into, existence. If such assignment is made, such assignee shall be substituted
for and succeed to all the rights and privileges of Purchaser under this
Agreement. Any purported assignment in violation of this Agreement shall be
void. Nothing in this Agreement, expressed or implied, is intended to confer
upon any person, other than the parties hereto and their successors and
Purchaser Indemnitees and Seller Indemnitees, any rights or remedies under or by
reason of this Agreement.
     15.02 Survival; Effect of Investigation; Waiver of Conditions and
Performance. All of the terms, conditions, representations, covenants and
warranties contained herein on behalf of any party hereto shall survive for a
period of two (2) years, except that the provisions of Sections 7.01, 7.02,
7.10, 7.14, 7.19 and 7.23 shall survive the Closing until the expiration of the
relevant statute of limitations, and the provisions of Section 9.16 shall
survive the Closing until such time as the No Further Action letter for the New
Jersey Real Estate and the closure from the PDEP for the Pennsylvania Real
Estate are issued. The right to indemnification, reimbursement or other remedy
based upon any representations, warranties, covenants and obligations of any
party shall not be affected by any investigation whatsoever (including any
environmental investigation or assessment) conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time by any person or
entity having such right to indemnification, reimbursement or other remedy,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with
any such representation, warranty, covenant or obligation.
     15.03 Attorneys’ Fees. If any party shall be required to employ attorneys
to enforce or defend its rights hereunder, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees.
     15.04 IRS Documentation. Sellers and Purchaser agree to cooperate and
exchange necessary information so that all tax reporting requirements of both
parties, including IRS Form 8594, shall be accurately disclosed in a consistent
manner and in accordance with the terms of this Agreement.
     15.05 Expenses. Each of the parties shall bear all expenses incurred by
them in connection with this Agreement and in the consummation of the
transactions contemplated hereby and in preparation thereof, including, to the
extent applicable, any brokers’ and finders’ fees; provided, however, that
Sellers and Purchaser shall pay one-half of the filing fee(s) for filings made
pursuant to Antitrust Laws.
     15.06 Amendment and Waiver. This Agreement may be amended or modified at
any time and in all respects, and any provision may be waived, only by an
instrument in writing executed by Purchaser, and all of the Sellers, Bouras, the
Foundation or any of them in the case of waiver by such party. The rights and
remedies of the parties to this Agreement are cumulative and not alternative.
Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right,

74



--------------------------------------------------------------------------------



 



power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.
     15.07 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written electronic confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):
To Purchaser:
Commercial Metals Company
President CMC Steel Group
P.O. Box 1046
Dallas, Texas 75221
Facsimile No.: (214) 689-5835
with copies (which shall not constitute notice) to:
David M. Sudbury
General Counsel
Commercial Metals Company
6565 N. MacArthur Blvd.
Suite 800
Irving, Texas 75039
Facsimile No.: (214) 689-4326
and
Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, Texas 75202
Attention: William R. Hays, III
Facsimile No.: (214) 200-0467

75



--------------------------------------------------------------------------------



 



To any Seller:
c/o The Nicholas J. and Anna K. Bouras Foundation, Inc.
Bouras Industries, Inc.
25 DeForest Avenue
P.O. Box 662
Summit, New Jersey 07902-0662
Attention: President
Facsimile No.: (908) 277-1619
with copies to:
Riker Danzig Scherer Hyland & Perretti, LLP
Headquarters Plaza
One Speedwell Avenue
Morristown, New Jersey 07962-1981
Attention: Andrew J. Stamelman, Esq.
Facsimile No.: (973) 451-8618
     15.08 Choice of Law; Jurisdiction. IT IS THE INTENTION OF THE PARTIES THAT
THE LAWS OF THE STATE OF DELAWARE SHOULD GOVERN THE VALIDITY OF THIS AGREEMENT,
THE CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION OF THE RIGHTS AND DUTIES
OF THE PARTIES, WITHOUT REGARD TO SUCH STATE’S CONFLICTS OF LAW PRINCIPLES. ANY
ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT
ARISING OUT OF, THIS AGREEMENT MAY BE BROUGHT AGAINST ANY OF THE PARTIES IN THE
COURTS OF THE STATE OF DELAWARE, OR, IF IT HAS OR CAN ACQUIRE JURISDICTION, IN
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND EACH OF THE
PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE
APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO
VENUE LAID THEREIN. PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE
PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
     15.09 Section and Other Headings. Section, paragraph, and other headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The words “herein,”
“hereof,” “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section or other
subdivision.

76



--------------------------------------------------------------------------------



 



     15.10 Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
     15.11 Gender. All personal pronouns used in this Agreement shall include
the other genders whether used in the masculine or feminine or neuter gender,
and the singular shall include the plural whenever and as often as may be
appropriate.
     15.12 Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of, and be enforceable by, the
parties hereto and their successors and permitted assigns. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement.
     15.13 Integrated Agreement. This Agreement (including the Schedules and
Exhibits hereto), the Ancillary Agreements and the other documents delivered
pursuant hereto and referenced herein constitute the entire agreement between
the parties hereto, and there are no agreements, understandings, restrictions,
warranties, or representations between the parties other than those set forth
herein or herein provided for.
     15.14 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     15.15 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     15.16 Further Assurances. From time to time after Closing, at the
reasonable request of any party hereto and without further consideration,
Purchaser, on the one hand, and Sellers, on the other hand, shall execute and
deliver to the requesting party such instruments and documents and take such
other action (but without incurring any material financial obligation) as such
requesting party may reasonably request in order to consummate more fully and
effectively the transactions contemplated hereby.
     15.17 Post-Closing Cooperation. After Closing, Sellers shall cooperate in
all reasonable respects with Purchaser in effecting Permit transfers, including
Environmental Permits (to the extent such are transferable to Purchaser), and in
providing any reasonably necessary information related to compliance with
Environmental Requirements by Purchaser.
     15.18 Consequential Damages. Notwithstanding anything to the contrary in
this Agreement, Sellers and their respective Affiliates, shall be liable by
reason of any breach of any representation, warranty, covenant, condition or
other term of this Agreement (including Article X), or any duty of common law,
for consequential, special, incidental, or punitive loss or damage

77



--------------------------------------------------------------------------------



 



(whether for loss of current or future profits, loss of enterprise value or
otherwise); provided, however, the maximum liability of Sellers collectively for
any loss or damage under this Section 15.18 shall not exceed $2,500,000.
* * * * * *

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                      PURCHASER:
 
                    COMMERCIAL METALS COMPANY,     a Delaware corporation
 
               
 
  By:   /s/ Russell B. Rinn                      
 
      Name:   Russell B. Rinn    
 
      Title:  
Executive Vice President
   
 
         
 
   

                      SELLERS:
 
                    BOURAS INDUSTRIES, INC.,     a New Jersey corporation
 
               
 
  By:   /s/ Nicholas J. Bouras                      
 
      Name:   Nicholas J. Bouras    
 
      Title:  
President
   
 
         
 
   

                      NICHOLAS J. BOURAS, INC.,     a New Jersey corporation
 
               
 
  By:   /s/ Nicholas J. Bouras                      
 
      Name:   Nicholas J. Bouras    
 
      Title:  
President
   
 
         
 
   

                      UNITED STEEL DECK, INC.,     a New Jersey corporation
 
               
 
  By:   /s/ Nicholas J. Bouras                      
 
      Name:   Nicholas J. Bouras    
 
      Title:  
President
   
 
         
 
   

SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF ASSETS

 



--------------------------------------------------------------------------------



 



                      ABA TRUCKING CORPORATION.,     a New Jersey corporation
 
               
 
  By:   /s/ Nicholas J. Bouras                  
 
      Name:   Nicholas J. Bouras                      
 
      Title:   President                      

                      THE NEW COLUMBIA JOIST COMPANY,     a Delaware corporation
 
               
 
  By:   /s/ Nicholas J. Bouras                       
 
      Name:   Nicholas J. Bouras                      
 
      Title:   President                      

                      /s/ Nicholas J. Bouras         NICHOLAS J. BOURAS,
Individually           THE NICHOLAS J. AND ANNA K. BOURAS FOUNDATION, INC.  
 
  By:   /s/ Nicholas J. Bouras                  
 
      Name:   Nicholas J. Bouras                      
 
      Title:   Sole member for the Foundation                      

SIGNATURE PAGE TO AGREEMENT FOR PURCHASE AND SALE OF ASSETS

 



--------------------------------------------------------------------------------



 



List of Omitted Exhibits and Schedules
Exhibits:

     
Exhibit A -
  Assignment and Assumption Agreement
Exhibit B -
  Turnover and Retirement Assumptions
Exhibit C -
  Surveyor’s Certificate
Exhibit D -
  Bill of Sale
Exhibit E -
  RIW Map
Exhibit F -
  Access Agreement
Exhibit G -
  Map of Pennsylvania Real Estate
Exhibit H -
  Escrow Agreement
Exhibit I -
  Environmental Escrow Agreement
Exhibit J -
  Sellers’ Counsel’s Opinion
Exhibit K -
  Lease Amendment
 
   
Schedules:
   
 
   
Schedule 1.00
  Facilities
Schedule 1.01
  Included Tangible Assets
Schedule 1.02
  Included Intangible Assets
Schedule 1.03
  Company Real Estate
Schedule 1.04(a)
  Non-Transferable Permits
Schedule 1.04(b)
  Permits
Schedule 1.05
  Excluded Assets
Schedule 1.06
  Allocation of Purchase Price
Schedule 1.07(a)
  Inventory Valuation Method
Schedule 1.07(a)(i)
  Raw Material Inventory
Schedule 1.07(a)(ii)
  Work-in-Process Inventory
Schedule 1.07(a)(iii)
  Finished Goods Inventory
Schedule 2.01
  Assumed Liabilities
Schedule 5.01
  Accrued Vacation Liability and “Time Bank” Liability
Schedule 6.04
  Exceptions to Title
Schedule 7.01
  Subsidiaries
Schedule 7.03
  Violations, Breach or Default of Obligations, Agreements, Permits, Etc.
Schedule 7.05
  Required Consents and Approvals
Schedule 7.06(a)
  Financial Statements; Exceptions
Schedule 7.06(b)
  Unfinished Customer Contracts
Schedule 7.06(c)
  Net Loss on Unfinished Customer Contracts
Schedule 7.08
  Absence of Certain Changes
Schedule 7.09
  Litigation
Schedule 7.10
  Liens and Encumbrances
Schedule 7.11
  Location and Sufficiency of Assets
Schedule 7.13
  Agreements; Bonds
Schedule 7.14
  Taxes
Schedule 7.17
  Proprietary Rights

 



--------------------------------------------------------------------------------



 



     
Schedule 7.18
  Insurance Policies
Schedule 7.19(b)
  Environmental Matters
Schedule 7.19(c)
  Underground and Above Ground Storage Tanks
Schedule 7.20(a)
  Relationships with Customers and Suppliers
Schedule 7.20(b)
  Employees
Schedule 7.20(c)
  Top Customers and Suppliers
Schedule 7.22
  Conflicts of Interest
Schedule 7.23(a)
  Employee Benefit Plans
Schedule 7.23(h)
  COBRA Participation
Schedule 7.23(k)
  Employment/Severance Agreements with Officers, Directors or Employees
Schedule 7.23(l)
  Multi-Employer Plans
Schedule 7.24(a)
  Labor Relations
Schedule 7.24(b)
  Compliance with Employment Laws
Schedule 7.24(c)
  Collective Bargaining Agreements
Schedule 7.24(d)
  Employees
Schedule 7.29(a)
  Inventory
Schedule 7.29(c)
  Revenue Recognition from Sales of Inventory
Schedule 7.30
  Owner-Operator Leases and Deposits
Schedule 9.05
  Public Announcement
Schedule 11.08
  Consents

 